 

Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of December 19, 2019

 

among

 

TRINITY PLACE HOLDINGS INC.,
as Borrower,

 

CERTAIN SUBSIDIARIES OF TRINITY PLACE HOLDINGS INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,

 

THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders,

 

and

 

TRIMONT REAL ESTATE ADVISORS, LLC,
as Administrative Agent

 





 

 

Table of Contents

 

Page

 

ARTICLE I   DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01. Certain Defined
Terms 1 Section 1.02. Computation of Time Periods; Other Definitional Provisions
30 Section 1.03. Accounting Terms 30 Section 1.04. Rounding 31 Section 1.05.
Times of Day 31 Section 1.06. [Reserved] 31 Section 1.07. Other Interpretative
Provisions 31 ARTICLE II   AMOUNTS AND TERMS OF THE ADVANCES 32 Section 2.01.
The Advances 32 Section 2.02. Borrowings 32 Section 2.03. [Reserved] 34 Section
2.04. Repayment of Advances 34 Section 2.05. Termination or Reduction of the
Commitments 34 Section 2.06. Prepayments 34 Section 2.07. Interest 37 Section
2.08. Fees 38 Section 2.09. [Reserved] 39 Section 2.10. Increased Costs;
Illegality; Mitigation Obligations 39 Section 2.11. Payments and Computations 40
Section 2.12. Taxes 41 Section 2.13. Sharing of Payments, Etc. 44 Section 2.14.
Use of Proceeds 45 Section 2.15. Evidence of Debt 45 Section 2.16. Extension of
Maturity Date 46 Section 2.17. Increase in the Term Loan Commitments 47 ARTICLE
III  CONDITIONS OF LENDING 49 Section 3.01. Conditions Precedent to Borrowings
on the Closing Date 49 Section 3.02. Conditions Precedent to Each Borrowing 53
Section 3.03. Determinations Under Section 3.01 and 3.02 54 ARTICLE IV 
REPRESENTATIONS AND WARRANTIES 54 Section 4.01. Representations and Warranties
of the Loan Parties 54 ARTICLE V   COVENANTS OF THE LOAN PARTIES 64 Section
5.01. Affirmative Covenants 64 Section 5.02. Negative Covenants 70 Section 5.03.
Reporting Requirements 77 Section 5.04. Financial Covenants 81 ARTICLE VI 
EVENTS OF DEFAULT 82 Section 6.01. Events of Default 82 Section 6.02. Remedies
Upon Event of Default 84 Section 6.03. Application of Funds 84 ARTICLE
VII   GUARANTY 85 Section 7.01. Guaranty; Limitation of Liability 85 Section
7.02. Guaranty Absolute 86

 



-i-

 

 

Table of Contents

(continued)

Page

 

Section 7.03. Waivers and Acknowledgments 87 Section 7.04. Subrogation 87
Section 7.05. Guaranty Supplements 88 Section 7.06. Indemnification by
Guarantors 88 Section 7.07. Subordination 88 Section 7.08. Continuing Guaranty
89 Section 7.09. Keepwell 89 ARTICLE VIII   THE ADMINISTRATIVE AGENT 90 Section
8.01. Appointment and Authority 90 Section 8.02. [Reserved] 90 Section 8.03.
Exculpatory Provisions 90 Section 8.04. Reliance by Administrative Agent 91
Section 8.05. Indemnification by Lenders 91 Section 8.06. Delegation of Duties
92 Section 8.07. Resignation of Administrative Agent 92 Section 8.08.
Non-Reliance on the Administrative Agent and the Other Lenders 93 Section 8.09.
[Reserved] 93 Section 8.10. Administrative Agent May File Proofs of Claim 93
Section 8.11. Guaranty and Collateral Matters 94 ARTICLE IX   MISCELLANEOUS 95
Section 9.01. Amendments, Etc. 95 Section 9.02. Notices, Etc. 96 Section 9.03.
No Waiver; Remedies 98 Section 9.04. Costs and Expenses; Indemnification 98
Section 9.05. Right of Set-off 100 Section 9.06. Successors and Assigns 100
Section 9.07. Electronic Execution of Assignments and Certain Other Documents
102 Section 9.08. Execution in Counterparts; Effectiveness 103 Section 9.09.
Integration 103 Section 9.10. Recourse 103 Section 9.11. Confidentiality 103
Section 9.12. Certain ERISA Matters 105 Section 9.13. Patriot Act Notification
105 Section 9.14. Jurisdiction, Etc. 106 Section 9.15. Governing Law 106 Section
9.16. WAIVER OF JURY TRIAL 106 Section 9.17. Acknowledgment and Consent to
Bail-In of EEA Financial Institutions 106 Section 9.18. Acknowledgement
Regarding Any Supported QFCs 107

 



-ii-

 

 

SCHEDULES     Schedule I - Commitments Schedule II - Eligibility Criteria
Schedule III - Existing Debt Schedule IV - Material Contracts Schedule V -
Permitted Pipeline Investments Schedule VI - Release Price Schedule VII -
Excluded Subsidiaries Schedule VIII - Payment Restrictions Schedule 4.01(b) -
Subsidiaries Schedule 4.01(p) - Real Estate Part I - Closing Date Real Estate
Property Part I - Owned Real Estate Part II - Leased Real Estate Schedule
4.01(q) - Environmental Concerns Schedule 4.01(v) - Insurance Schedule 4.01(w) -
Plans and Welfare Plans Schedule 4.01(bb) - Condemnation Proceedings Schedule
4.01(ff) - Trade Names and Principal Places of Business Schedule 5.02(f) -
Investments Schedule 9.02   Administrative Agent’s Office; Certain Addresses for
Notices             EXHIBITS     Exhibit A-1 - Form of Term Note Exhibit A-2 -
Form of Incremental Term Note Exhibit B - Form of Notice of Borrowing Exhibit C
- Form of Compliance Certificate Exhibit D - Form of Guaranty Supplement Exhibit
E-1 - Form of Assignment and Acceptance Exhibit E-2 - Form of Administrative
Questionnaire Exhibit F - Form of Notice of Loan Prepayment Exhibit G - Form of
Closing Date Certificate Exhibit H - Form of Solvency Certificate Exhibit I -
Form of Permitted Real Estate Certificate      

 



-iii-

 

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of December 19, 2019 (this “Agreement”) among TRINITY
PLACE HOLDINGS INC., a Delaware corporation (the “Borrower”), certain
Subsidiaries from time to time party hereto, as Guarantors, TPHS Lender LLC, as
a lender (the “Initial Lender”), Trimont Real Estate Advisors, LLC, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lenders (as
hereinafter defined).

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.             Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“10th Street Property” means that certain real property located at 250 N. 10th
Street, Brooklyn, New York designated as Block 2307, Lot 1 in the New York City
tax map of Kings County, New York.

 

“11th Street Property” means that certain multi-family apartment building
encompassing approximately 93,000 gross square feet (approximately 80,000
rentable square feet) located at 237 11th Street, Park Slope, Brooklyn, New
York.

 

“11th Street Property Loan” means Indebtedness evidenced by (i) that certain
Loan Agreement, dated as of May 24, 2018, by and between 470 4th Avenue Fee
Owner, LLC, as borrower, Canadian Imperial Bank of Commerce, as administrative
agent, and the lenders party thereto from time to time, and (ii) that certain
Mezzanine Loan Agreement, dated as of May 24, 2018, by and between 470 4th
Avenue Owner, LLC, as borrower, RCG LV Debt VI REIT, LLC, as administrative
agent, and the lenders party thereto from time to time, as lenders, in each
case, as amended, restated, modified, supplemented, refinanced or replaced from
time to time in accordance with the terms of this Agreement.

 

“77 Greenwich Property” means that certain real property located at 77 Greenwich
Street (also known as 67 Greenwich Street and 28-42 Trinity Place) designated as
Block 19, Lots 11 and 13 in the New York City tax map in New York City, New
York.

 

“77 Greenwich Property Loan” means Indebtedness evidenced by (i) that certain
Master Loan Agreement, dated as of December 22, 2017 (as amended by (1) that
certain letter agreement, dated as of March 20, 2019, and (2) that certain
letter agreement, dated as of July 12, 2019), (ii) that certain Building Loan
Agreement dated as of December 22, 2017 (as amended by that certain First
Amendment to Building Loan Agreement, dated as of September 30, 2019), and
(iii) that certain Project Loan Agreement, dated as of December 22, 2017, in
each case, by and between TPHGreenwich Owner LLC, as borrower, Massachusetts
Mutual Life Insurance Company, as lender and administrative agent and, as
applicable, Borrower, in each case, as affected by that certain Forbearance
Agreement, dated September 30, 2019, and as further amended, restated, modified
or otherwise supplemented from time to time in accordance with the terms of this
Agreement.

 

“Additional Extended Maturity Date” means June 19, 2026.

 

“Additional Extension Effective Date” has the meaning set forth in
Section 2.16(b).

 





 

 

“Additional Extension Fee” has the meaning set forth in Section 2.08(c).

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Additional Extension Option” has the meaning set forth in Section 2.16(b).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Advance” means a Term Loan Advance or an Incremental Term Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Aggregate Interest Rate” has the meaning specified in Section 2.07(a).

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Anti-Money Laundering Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to the financing of terrorism or money laundering,
including without limitation, any applicable provision of the Patriot Act and
The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 

“Appraisal” means an appraisal that (x) is prepared in accordance with FIRREA
and otherwise in form and substance reasonably satisfactory to the Required
Lenders and (y) is prepared by an independent appraisal firm holding an MAI
designation that is selected by (i) the Required Lenders or (ii) Borrower so
long as such independent appraisal firm is reasonably acceptable to the Required
Lenders and the Required Lenders have received a reliance letter in form and
substance reasonably acceptable to the Required Lenders from such independent
appraisal firm, in each case, setting forth the estimated “as-is” going concern
value of Real Estate Property.

 



2

 

 

“Appraised Value” means the “as-is” value of an Eligible Real Estate Property
(or Real Estate Property which will become an Eligible Real Estate Property)
determined by the most recent applicable Appraisal of such Eligible Real Estate
Property (or Real Estate Property which will become Eligible Real Estate
Property), obtained pursuant to this Agreement or, if more recent, the most
recent Appraisal of such Property provided by Borrower to the Administrative
Agent; provided however, that with respect to the 77 Greenwich Property, the
“Appraised Value” of such property shall be the sum of (x) the lesser of (i)
$299,209,000 and (ii) the Appraised Value of such Property based on the most
recent Appraisal of such Property obtained pursuant to this Agreement or, if
more recent, the most recent Appraisal of such Property provided by Borrower to
the Administrative Agent plus (y) with respect to each of the retail unit and
the school unit at the 77 Greenwich Property, the Borrower’s good faith
determination (in consultation with the Required Lenders) of the then fair
market value of the retail unit and the school unit, respectively, at such
property.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit E-1 hereto
or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.

 



3

 

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Berkley Property Loan” means the Indebtedness evidenced by that certain
Multifamily Loan and Security Agreement, dated as of December 5, 2016, by and
between 223 North 8th Street Owner, LLC, as borrower, and Holliday Fenoglio
Fowler, L.P., as lender, as amended, restated, modified, supplemented,
refinanced or replaced from time to time in accordance with the terms of this
Agreement.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 9.11.

 

“Borrower Stock Repurchase” means the repurchase(s) of up to $2.0 million of the
Borrower’s common stock in accordance with the Board-approved parameters.

 

“Borrowing” means a borrowing consisting of simultaneous Term Loan Advances or
Incremental Term Advances made by the Lenders.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Capitalized PIK” has the meaning set forth in Section 2.07(a).

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party, any of its Subsidiaries or any of its Joint Ventures free
and clear of all Liens and having a maturity of not greater than 90 days from
the date of issuance thereof: (a) readily marketable direct obligations of the
Government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
Government of the United States, (b) certificates of deposit of or time deposits
with any commercial bank that is a Lender or a member of the Federal Reserve
System, which issues (or the parent of which issues) commercial paper rated as
described in clause (c) below, is organized under the laws of the United States
or any State thereof and has combined capital and surplus of at least
$1,000,000,000 or (c) commercial paper in an aggregate amount of not more than
$50,000,000 per issuer outstanding at any time, issued by any corporation
organized under the laws of any State of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.

 

“Cash Pay Interest” has the meaning specified in Section 2.07(a).

 

“Cash Pay Interest Rate” means a rate per annum as set forth in the table below,
which shall be calculated on an actual 360-day convention and be on each Payment
Date in cash.

 



4

 

 

Payment Date:  Cash Pay
Interest Rate:  From the Closing Date until the 6-month anniversary of the
Closing Date:   4.000% From the 6-month anniversary of the Closing Date until
the 12-month anniversary of the Closing Date:   4.125% From the 12-month
anniversary of the Closing Date until the 18-month anniversary of the Closing
Date:   4.250% From the 18-month anniversary of the Closing Date until the
24-month anniversary of the Closing Date:   4.375% From the 24-month anniversary
of the Closing Date until the 30-month anniversary of the Closing Date:   4.500%
From the 30-month anniversary of the Closing Date until the 36-month anniversary
of the Closing Date:   4.625% From the 36-month anniversary of the Closing Date
until the 42-month anniversary of the Closing Date:   4.750% From the 42-month
anniversary of the Closing Date until the 48-month anniversary of the Closing
Date:   4.875% From the 48-month anniversary of the Closing Date until the
54-month anniversary of the Closing Date:   5.000% From the 54-month anniversary
of the Closing Date until the 60-month anniversary of the Closing Date:   5.125%
During the Initial Extension Period:   5.750% During the Additional Extension
Period:   6.000%

 



5

 

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means the occurrence of any of the following: (a) the sale,
transfer or conveyance, in one or more related transactions, of all or
substantially all of the assets of the Borrower and its Subsidiaries on a
Consolidated basis; (b) any Person or two or more Persons acting in concert
shall have acquired and shall continue to have following the date hereof,
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Interests of the Borrower (or other securities convertible
into such Voting Interests) representing 45% or more of the combined voting
power of all Voting Interests of the Borrower; or (c) the adoption of any plan
relating to the Borrower’s dissolution or liquidation.

 

“Closing Date” means December 19, 2019.

 

“Closing Date Property Indebtedness” means the Permitted Property Indebtedness
with respect to the Closing Date Real Estate Property and as set forth on Part I
of Schedule 4.01(p).

 

“Closing Date Certificate” means a certificate in the form of Exhibit G.

 

“Closing Date Real Estate Property” means the Property listed on Part I of
Schedule 4.01(p) owned by Borrower and its Subsidiaries and its Joint Ventures
as of the date of this Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” or other similar term referred to in
the Security Agreement that is required under the terms of the Loan Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



6

 

 

“Commitment” means a Term Loan Commitment or an Incremental Term Loan
Commitment, as the context may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C signed by a Responsible Officer of the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Borrower
and its Consolidated Subsidiaries as of such date; provided, however, that
Consolidated Indebtedness shall also include, without duplication, the JV Pro
Rata Share of Indebtedness for each Joint Venture.

 

“Consolidated Tangible Net Worth” means Total Asset Value minus Consolidated
Indebtedness.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Core Business Activities” means the real estate holding, investment and asset
management business, including activities and businesses related to or ancillary
to real estate holding, investment and asset management business and the current
operations of the Borrower, its Subsidiaries and its Joint Ventures, which, as
of the date hereof, includes, holding, investment and asset management of the
Core Business Assets. For the avoidance of doubt, the acquisition, sale,
financing, development, construction, leasing, maintenance, repair and
management of real estate, direct or indirect interests therein and/or direct or
indirect debt and/or equity interests with respect thereto shall constitute Core
Business Activities.

 

“Core Business Assets” means all investments, owned or leased, directly or
indirectly, in whole or in part, by the Borrower, any of its Subsidiaries and/or
any of its Joint Ventures, primarily consisting of multifamily assets and
mixed-use assets, including in each case the Real Estate Property and
improvements thereon and the tangible personal property located thereon and any
direct or indirect ownership interest in the above referenced asset classes.
Included in this definition is any direct or indirect investment in Persons that
provide property management, asset management, construction, development,
leasing or similar fee-based services with respect to such types of asset
classes.

 

“Customary Recourse Exceptions” means exclusions from the exculpation provisions
with respect to such Indebtedness for fraud, misapplication of funds, waste,
environmental indemnities, prohibited transfers, failure to pay taxes,
non-compliance with “separateness” covenants, voluntary bankruptcy, collusive
involuntary bankruptcy, willful misconduct, misrepresentation or breach of a
warranty, distributions in violation of the applicable loan documents,
incurrence of debt or encumbrance of the applicable property in violation of the
applicable loan documents and other exceptions to non-recourse liability that
are either customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
real estate or approved by the Required Lenders (which approval shall not be
unreasonably withheld or delayed).

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Borrower and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture.

 



7

 

 

“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” means a rate equal to 2.00% per annum above the rate required to
be paid on Advances.

 

“Designated Person” has the meaning specified in Section 4.01(x).

 

“Designee” has the meaning set forth in Section 5.01(v).

 

“Disclosure Information” has the meaning specified in Section 4.01(i).

 

“Disposition” has the meaning specified in Section 5.02(e).

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



8

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means with respect to the Facility: (i) a Lender; (ii) an
Affiliate of a Lender or an Approved Fund; and (iii) any other Person consented
to by the Borrower, such consent under this clause (iii) not to be unreasonably
withheld, delayed or conditioned; provided that, such consent (A) shall not be
required while an Event of Default has occurred and is continuing, (B) shall be
deemed given if the Borrower shall not have objected within five (5) Business
Days following its receipt of notice of such assignment; provided, however, that
neither any Loan Party nor any Affiliate of a Loan Party shall qualify as an
Eligible Assignee under this definition.

 

“Eligible Real Estate Property” means (i) on the Closing Date, the Closing Date
Real Estate Property and (ii) any other Real Estate Property that is acquired
from time to time pursuant to Section 5.02(f)(v) of this Agreement.

 

“Eligibility Criteria” has the meaning set forth on Schedule II.

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
legally binding, judicial or agency interpretation, policy or guidance relating
to pollution or protection of the environment, health, safety or natural
resources, including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of or
exposure to Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 



9

 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan or any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Loan Party or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Loan Party or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan, notification that a Multiemployer Plan is
in reorganization or the failure by any Loan Party or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan; (g) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (h) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Plan; (i)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; (j) the existence with respect to any Plan of a
non-exempt Prohibited Transaction; or (k) a determination that any Plan is, or
is expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Joint Venture” means any Joint Venture where either (a) the investment
of the Borrower and its Subsidiaries in such Joint Venture is made other than
from the proceeds of the Advances or (b) the investment of the Borrower and its
Subsidiaries in such Joint Venture is made from the proceeds of the Advances
and, at the time of such investment, not more than $10,000,000 in principal
amount of the proceeds of the Advances were invested in Excluded Joint Ventures;
provided however, no Joint Venture shall be a Excluded Joint Venture in the
event that the aggregate Value (based upon Borrower’s JV Pro Rata Share for each
Joint Venture) of all Excluded Joint Ventures exceeds 20% of the Total Asset
Value.

 



10

 

 

“Excluded Subsidiary” means any Subsidiary of the Borrower that is either:

 

(a)       prohibited from becoming a Guarantor by the terms of any agreement
governing Permitted Property Indebtedness owed to a non-affiliate (or by the
terms of the relevant partnership agreement, limited liability company operating
agreement or other governing document of the entity that is the borrower (or the
direct parent of the borrower) under any Permitted Property Indebtedness);

 

(b)       a Foreign Subsidiary for which providing a Guaranty of the Obligations
would (i) violate applicable laws (including corporate benefit, financial
assistance, fraudulent preference, thin capitalization rules and similar laws or
regulations which limit the ability to provide credit support on local assets or
properties) or (ii) reasonably be expected to violate or conflict with any
fiduciary duties of officers or directors of such Foreign Subsidiary;

 

(c)       a Foreign Subsidiary that is not otherwise an “Excluded Subsidiary”
with respect to which the Required Lenders reasonably determine that the cost of
obtaining a Guaranty from such Foreign Subsidiary exceeds the practical benefit
to the Lenders afforded thereby (including in the nature of stamp duties,
notarization, registration or other costs that are disproportionate to the
benefit afforded thereby, or that cause such benefit to be otherwise unavailable
in a practicable manner);

 

(d)       any Subsidiary that is not a Wholly Owned Subsidiary (for so long as
such Subsidiary remains a non-Wholly Owned Subsidiary); or

 

(e)       the entities listed on Schedule VII.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) Taxes imposed as a result of current or former connections between such
Recipient and the jurisdiction imposing such Tax (other than such connections
arising from such Recipient’s having executed, delivered, became a party to,
performed its obligations under, received or perfected a security interest
under, engaged in any other transactions pursuant to, or enforced any Loan
Documents, or sold or assigned any interest in any Obligations or Loan
Document), (b) in the case of a Lender, U.S. federal withholding Tax imposed on
amounts payable to or for the account of any Lender with respect to an
applicable interest in an Advance or Commitment pursuant to a law in effect on
the date, including the Closing Date, on which such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.10(g)) or designates a new Lending
Office (other than pursuant to a request by the Borrower under Section 2.10(g)),
except in each case to the extent that, pursuant to Section 2.12(a) or
Section 2.12(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Person became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) any U.S.
federal withholding tax imposed pursuant to FATCA and (d) Taxes attributable to
such Recipient’s failure to comply with Section 2.12(f) and (g).

 

“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries and
its Joint Ventures outstanding on the Closing Date and listed on Schedule III.

 

“Exit Fee” has the meaning set forth in Section 2.08(a).

 

“Extended Maturity Date” means the last date of the term of the applicable
Extension Option.

 



11

 

 

“Extension Notice” has the meaning set forth in Section 2.16(a).

 

“Extension Options” means the Initial Extension Option and the Additional
Extension Option, collectively, and the term “Extension Option” shall mean any
one of the foregoing, as the context requires.

 

“Facility” means, at any time, the sum of (x) the aggregate amount of each
Lenders’ Term Loan Commitments at such time plus (y) the aggregate amount of
each Lender’s Incremental Term Loan Commitments at such time.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof,
executed and delivered by the Borrower in favor of the Initial Lender, in each
case, as the same may be amended, restated or replaced from time to time.

 

“First Payment Date” has the meaning specified in Section 2.07(a).

 

“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries ending on
December 31 in any calendar year.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

 



12

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Grantor” means the applicable Loan Party that is a party to the Security
Agreement.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantors” means, collectively, each Subsidiary other than Excluded
Subsidiaries.

 

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
lead-based paint, polychlorinated biphenyls, radon gas, per and polyfluoroalkyl
substances and mold and (b) any other chemicals, materials or substances
designated, classified or regulated as hazardous or toxic or as a pollutant or
contaminant under any Environmental Law.

 

“Immaterial Joint Venture” means any Joint Venture with a Value (based upon
Borrower’s JV Pro Rata Share for each Joint Venture) not in excess of
$5,000,000.

 

“Increase Date” has the meaning specified in Section 2.17(a).

 



13

 

 

“Increasing Lender” has the meaning specified in Section 2.17(b).

 

“Incremental Availability Period” means the period from and including the
Closing Date to, but excluding the Incremental Increase Termination Date.

 

“Incremental Increase Termination Date” means June 19, 2023.

 

“Incremental Lender” means (a) at any time prior to the applicable Increase
Date, any Lender that has an Incremental Term Loan Commitment at such time and
(b) at any time after such Increase Date, any Lender that holds Incremental Term
Advances at such time.

 

“Incremental Term Advance” has the meaning specified in Section 2.01(b).

 

“Incremental Term Loan Commitment” means, as to each Incremental Lender with
respect to any Incremental Term Loan Increase, its obligation to make
Incremental Term Advances to the Borrower pursuant to Section 2.17 in an
aggregate principal amount not to exceed the amount set forth opposite such
Incremental Lender’s on the updated Schedule I hereto under the caption
“Incremental Term Loan Commitment” delivered in connection with any Incremental
Term Loan Increase or opposite such caption in the Assignment and Acceptance
pursuant to which such Incremental Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Incremental Term Loan Increase” has the meaning specified in Section 2.17(a).

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Lender evidencing Incremental Term Advances made by such Lender,
substantially in the form of Exhibit A-2.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties, surety bonds, comfort letters,
keep-well agreements and capital maintenance agreements);

 

(c)       [reserved];

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

 

(e)       Capitalized Leases, Synthetic Lease Obligations, Synthetic Debt and
Off-Balance Sheet Arrangements;

 

(f)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends (other than any such obligation of such Person if such Person,
in its sole discretion, may satisfy such obligation by delivering (or causing to
be delivered) common equity interests in the Borrower or a Subsidiary thereof
that is not a Loan Party);

 



14

 

 

(g)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; and

 

(h)       all Guarantees of such Person in respect of any of the foregoing,
excluding Non-Recourse Debt Guarantees.

 

For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the Indebtedness of the Borrower and its
Consolidated Subsidiaries shall include, with respect to the foregoing items and
components thereof attributable to Indebtedness of non-wholly owned
Subsidiaries, only the Borrower’s Ownership Percentage thereof, and (c) the
amount of any Capitalized Lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Information” has the meaning specified in Section 9.11.

 

“Initial Extended Maturity Date” means December 19, 2025.

 

“Initial Extension Option” has the meaning set forth in Section 2.16(a).

 

“Initial Extension Effective Date” has the meaning set forth in Section 2.16(a).

 

“Initial Extension Fee” has the meaning set forth in Section 2.08(c).

 

“Initial Lender” has the meaning specified in the recital of parties to this
Agreement.

 

“Initial Maturity Date” means December 19, 2024.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition or lease, as lessee, of any real property.

 



15

 

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means any joint venture (which may be in the form of a limited
liability company, partnership or otherwise) in which the Borrower or any of its
Subsidiaries or other entity in which Borrower holds (directly or indirectly)
Equity Interests but less than 100% of the Equity Interests.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the Organization Documents of such
Subsidiary or Joint Venture.

 

“Key Person Event” means any event, transaction or occurrence as a result of
which Matthew Messinger shall for any reason cease to be actively engaged in the
day-to-day management of the Borrower and its Subsidiaries in the role such
Person serves on the Closing Date, unless an interim or permanent successor
acceptable to Required Lenders in their sole discretion is identified and
appointed within three (3) months thereafter. If a Person named in this
definition is replaced in accordance with the preceding sentence (as the case
may be), this definition shall automatically be deemed amended to substitute for
the name of the Person replaced (including names included by any previous
operations of this provision) the name of the replacement individual.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means the Initial Lender and each Person that shall become a Lender
hereunder pursuant to Section 9.06 or each Lender having a Commitment, whether
funded or unfunded for so long as such Initial Lender or Person, as the case may
be, shall be a party to this Agreement or have such Commitment.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 



16

 

 

“Liquidity” means, as of any date of determination, the sum of (x) Unrestricted
Cash and Cash Equivalents, plus (z) lines of credit in favor of Borrower, its
Joint Ventures or its Subsidiaries (to the extent undrawn on such date and to
the extent such lines of credit do not prohibit the Borrower, such Joint
Ventures or such Subsidiaries to draw thereon to pay any Obligations); provided,
however, that in the case of the Borrower, its Joint Ventures and its
Subsidiaries “Liquidity” shall also include, without duplication, the JV Pro
Rata Share of Liquidity for each Joint Venture solely to the extent such
Unrestricted Cash and Cash Equivalents or lines of credit, as applicable, are
not prohibited from being distributed directly or indirectly to the Borrower.

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement (e) the Security Agreement, (f) each Control
Agreement (as defined in the Security Agreement) and (g) each other document or
instrument now or hereafter executed and delivered by a Loan Party in connection
with, pursuant to or relating to this Agreement; in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Loan Parties” means the Borrower and the Guarantors.

 

“Loan to Value Ratio” means, as of any date of determination, the ratio of (x)
Consolidated Indebtedness of the Borrower and its Subsidiaries (including any
Permitted Property Indebtedness) as of such date divided by (y) the Total Asset
Value.

 

“Loans” means Advances.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Loss Proceeds” means, to the extent same is not being used, and will not be
used, to repair or restore such Real Estate Property substantially in accordance
with the provisions of the Property Loan Documents relating to such Real Estate
Property, amounts, awards or payments paid to Borrower or any Subsidiary (but
with respect to any such amounts, awards or payments received by any Subsidiary
that is not a Loan Party, only if (i) the amounts, awards or payments such
Subsidiary receives are not restricted or prohibited from being paid (or
distributed to the Borrower to make a payment) pursuant to Section 2.06 and (ii)
the restriction relating to such payment or distribution is included in the
Property Loan Documents, any Organization Document of a Joint Venture and/or any
Restrictive Agreements permitted pursuant to Section 5.02(k) and which
restrictions (other than in the case of Existing Debt) have been (or at the time
of, or a reasonable time after, receipt of such cash proceeds are) disclosed to
the Lenders) in respect of all or any portion of any Real Estate Property, as
applicable, in connection with a casualty event thereof or condemnation proceeds
with respect thereto, less (a) costs of collection with respect thereto and (b)
the amounts described in clauses (i) through (iv) of the definition of “Net Cash
Proceeds”.

 

“LTV Cure Right” has the meaning specified in Section 5.04(d).

 

“Make Whole Amount” has the meaning set forth in the definition of “Prepayment
Premium”.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, its Joint Ventures
(taking into account the extent of the Borrower’s direct or indirect interest
therein) and its Subsidiaries (taking into account the extent of the Borrower’s
direct or indirect interest therein), taken as a whole. Notwithstanding anything
to the contrary, changes in general market conditions shall not be taken into
account in determining whether a Material Adverse Change has occurred unless
such general market conditions have a disproportionate impact on the Core
Business Activities of the Borrower, its Joint Ventures and its Subsidiaries
relative to other Persons whose primary business consists of conducting Core
Business Activities (as conducted by Borrower, its Joint Ventures and its
Subsidiaries at the time in question).

 



17

 

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Borrower, its Joint Ventures
(taking into account the extent of the Borrower’s direct or indirect interest
therein) and its Subsidiaries (taking into account the extent of the Borrower’s
direct or indirect interest therein), taken as a whole, (b) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, (c) the ability of
any Loan Party to perform its Obligations under any Loan Document to which it is
or is to be a party or to pay any of the Obligations in accordance with the
terms hereof or any other Loan Document or (d) the Administrative Agent’s
security interest in the Collateral. Notwithstanding anything to the contrary,
changes in general market conditions shall not be taken into account in
determining whether a Material Adverse Effect has occurred unless such general
market conditions have a disproportionate impact on the Core Business Activities
of the Borrower, its Joint Ventures and its Subsidiaries relative to other
Persons whose primary business consists of conducting Core Business Activities
(as conducted by Borrower, its Joint Ventures and its Subsidiaries at the time
in question).

 

“Material Asset” means the (i) Collateral, (ii) any Closing Date Real Estate
Property other than the Paramus Property, (iii) any other Property not described
in clauses (i) or (ii) (whether tangible or intangible) of Borrower or any of
its Subsidiaries the aggregate Value of Borrower’s interest in which assets
(including, without limitation, the assets of any Subsidiary the stock of which
is so transferred) equals or exceeds 3.00% of Total Asset Value (other than
those owned by Subsidiaries of Joint Ventures) and the respective JV Pro Rata
Shares of the Value of the assets owned by Subsidiaries of Joint Ventures. For
the avoidance of doubt, the Paramus Property shall not be deemed to be Material
Assets.

 

“Material Contract” means (i) those agreements that are material to the business
or operations of the Borrower or any Subsidiary of the Borrower which requires
an aggregate amount of payments in excess of $5,000,000, (ii) the Property Loan
Documents and (iii) those other agreements identified on Schedule IV, including
as each such agreement may be amended, restated or otherwise modified from time
to time in accordance herewith.

 

“Material Debt” means (i) Indebtedness under any Property Loan Documents and
(ii) Indebtedness or Guarantees (other than Indebtedness hereunder) of the
Parent or any of its Subsidiaries having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of
$5,000,000; provided, that, with respect to any Indebtedness referenced in
clause (i) or clause (ii), if such Indebtedness is the Indebtedness of a
Subsidiary that is a Joint Venture, such Indebtedness shall only be deemed to
constitute “Material Debt” if the Borrower’s JV Pro Rata Share of such
Indebtedness exceeds $5,000,000.

 

“Maturity Date” means (a) the Initial Maturity Date and (b) if the Term Loan
Facility is extended pursuant to Section 2.16 hereof, the applicable Extended
Maturity Date, subject in each case to acceleration pursuant to Article VI.

 

“MOIC Amount” means (x) the Term Loan Commitment (plus the amount of any drawn
Incremental Term Advances) multiplied by 130% less (i) all interest payments at
the Cash Pay Interest Rate or the PIK Interest Rate previously paid in cash or
paid concurrently with such repayment (whether as interest or principal), (ii)
the Commitment Fee (as defined in the Fee Letter), (iii) the amount of the Exit
Fee previously paid or paid concurrently with such repayment and (iv) any
Prepayment Premium previously paid or concurrently paid with such repayment.

 



18

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions or
as to which any Loan Party or any ERISA Affiliate has any obligation or
liability (whether by contract, indemnification or otherwise).

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or as to which any Loan Party or any ERISA Affiliate
has any obligation or liability (whether by contract, indemnification or
otherwise) or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan has been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by the Borrower and its Subsidiaries (but
with respect to any such cash proceeds received by any Subsidiary that is not a
Loan Party, only if (i) the cash proceeds such Subsidiary receives are not
restricted or prohibited from being paid (or distributed to the Borrower to make
a payment) pursuant to Section 2.06 and (ii) the restriction relating to such
payment or distribution is included in the Property Loan Documents, any
Organization Document of a Joint Venture and/or any Restrictive Agreements
permitted pursuant to Section 5.02(k) and which restrictions (other than in the
case of Existing Debt) have been (or at the time of, or a reasonable time after,
the receipt of such cash proceeds are) disclosed to the Lenders) from or in
respect of such transaction or event (including proceeds of any non-cash
proceeds of such transaction or event), less (i) any out-of-pocket expenses, and
fees, underwriter’s discounts or similar payments owed to Persons that are not
Affiliates of the Borrower and its Subsidiaries, in each case reasonably
incurred by such Person in connection therewith, including, without limitation,
brokerage commissions and legal fees and disbursements, (ii) the amount of any
payments by the Borrower and its Subsidiaries of any Indebtedness or other
obligation that is secured by a Lien on the related asset or any interest
therein or with respect thereto (including any Property Loan Document), (iii)
any taxes (including, without limitation, transfer taxes and mortgage recording
taxes) paid or payable by such Person in respect of such transaction or event
and (iv) any amounts required to be maintained as a reserve (aa) in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such transaction or event or (y) any other liabilities retained
by the Borrower and its Subsidiaries associated with such transaction or event
(provided that, to the extent and at the time any such amounts are released from
such reserve to Borrower or its Subsidiaries for their own account, such amounts
shall constitute Net Cash Proceeds) or (bb) if the transaction or event in
question is a financing permitted under this Agreement, under any loan
documentation related thereto (provided that, to the extent and at the time any
such amounts are released from such reserve to Borrower or its Subsidiaries for
their own account, such amounts shall constitute Net Cash Proceeds).

 



19

 

 

“Net Cash Rental Proceeds” means, with respect to any Tenancy Lease, an amount
equal to the cash proceeds received by the Borrower and its Subsidiaries (but
with respect to any such cash proceeds received by any Subsidiary that is not a
Loan Party, only (i) if the cash proceeds such Subsidiary receives are not
restricted or prohibited from being paid (or distributed to the Borrower to make
a payment) pursuant to Section 2.06 and (ii) the restriction relating to such
payment or distribution is included in the Property Loan Documents, any
Organization Document of a Joint Venture and/or any Restrictive Agreements
permitted pursuant to Section 5.02(k) and which restrictions (other than in the
case of Existing Debt) have been (or at the time of, or a reasonable time after,
receipt of such cash proceeds are) disclosed to the Lenders) (from or in respect
of such Tenancy Lease (including proceeds of any non-cash proceeds of such
transaction or event)), less (i) any out-of-pocket expenses, and fees,
underwriter’s discounts or similar payments owed to Persons that are not
Affiliates of the Borrower and its Subsidiaries, in each case reasonably
incurred by such Person in connection therewith, including, without limitation,
brokerage commissions and legal fees and disbursements, and (ii) the amount of
any debt service payments by the Borrower and its Subsidiaries that are due and
payable within thirty (30) days pursuant to the Property Loan Documents related
to the 77 Greenwich Property Loan within thirty (30) days any Indebtedness.

 

“Non-Recourse Debt Guarantees” means Guarantees in respect of Permitted Property
Indebtedness Debt, where liability of the guarantor is limited to Customary
Recourse Exceptions.

 

“Note” means a Term Note or an Incremental Term Note, as the context may
require.

 

“Notice of Borrowing” means a notice of a Borrowing, which shall be
substantially in the form of Exhibit B or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, reasonable and documented expenses, fees, attorneys’ fees and
disbursements, indemnities and other amounts payable by such Loan Party under
any Loan Document and (b) the obligation of such Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“OECD” means the Organization for Economic Cooperation and Development.

 



20

 

 

“OFAC” has the meaning specified in the definition of Sanctions.

 

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Borrower is a
party, under which a Loan Party has:

 

(a)                any obligation under a guarantee contract that has any of the
characteristics identified in FASB ASC 460-10-15-4;

 

(b)                a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;

 

(c)                any obligation, including a contingent obligation, under a
contract that would be accounted for as a derivative instrument, except that it
is both indexed to the Borrower’s own stock and classified in stockholders’
equity in the Borrower’s statement of financial position, as described in FASB
ASC 815-10-15-74; or

 

(d)                any obligation, including a contingent obligation, arising
out of a variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, the Borrower, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, the
Borrower or its Subsidiaries

 

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Outstanding Principal Balance” means, with respect to any date of
determination, the aggregate principal amount of Advances outstanding and
payable by the Borrower to the Lenders in accordance with this Agreement. For
the avoidance of doubt, the Outstanding Principal Balance shall include all PIK
Interest that is capitalized and added to the Outstanding Principal Balance on
and as of a Payment Date pursuant to Section 2.07.

 

“Ownership Percentage” means, as to any Subsidiary of the Borrower, the
Borrower’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary, in each case determined in accordance with the
applicable provisions of the applicable Organization Document of such
Subsidiary.

 

“Paramus Property” means the real property located at 330-334 Route 17, Paramus,
New Jersey 07652.

 



21

 

 

“Paramus Property Loan” means the Indebtedness evidenced by that certain Credit
Agreement, dated as of February 21, 2017, by and between TPH Route 17 LLC, as
borrower, and Sterling National Bank, as lender, as amended, restated, modified,
supplemented, refinanced or replaced from time to time in accordance with the
terms of this Agreement.

 

“Participant” has the meaning specified in Section 9.06(d).

 

“Participant Register” has the meaning specified in Section 9.06(d).

 

“Patriot Act” has the meaning specified in Section 9.13.

 

“Payment Date” shall mean the last Business Day of each calendar quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Single Employer Plans or Multiple Employer
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Permitted 77 Greenwich Indebtedness” has the meaning set forth in Section
5.02(b)(v).

 

“Permitted Additional Property Indebtedness” has the meaning set forth in
Section 5.02(b)(iv).

 

“Permitted Berkley/11th Street Refinancing” has the meaning specified in Section
2.14.

 

“Permitted Encumbrances” means: (a) Liens for taxes, assessments or governmental
or quasi-governmental charges not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP,
and the other exceptions to title expressly set forth in Schedule B of the
owner’s title policy for the property; (b) such state of facts as are or as may
be shown on an accurate and current survey of the property and by inspection of
the property; (c) easements, zoning restrictions, rights of way and similar
encumbrances on real property that are either (i) imposed by law or (ii) do not
secure any monetary obligations and do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary thereof; (d) carriers’,
warehouseman’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than thirty (30) days or are being contested in good faith and by
appropriate actions or proceedings diligently conducted (which actions or
proceedings have the effect of preventing the forfeiture or sale of the property
of assets subject to any such Lien), if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;
and (e) the rights of tenants under Tenancy Leases so long as such Tenancy
Leases are not prohibited pursuant to the terms of this Agreement.
Notwithstanding anything to the contrary herein, all Liens encumbering the
Closing Date Real Estate Property and/or permitted under Property Loan Documents
shall be deemed to be Permitted Encumbrances.

 

“Permitted Pipeline Investments” means the Investments in, or directly or
indirectly relating to, the Real Estate Property set forth on Schedule V.

 

“Permitted Property Indebtedness” means Indebtedness of one or more Subsidiaries
of the Borrower that is unsecured or secured by Liens on Eligible Real Estate
Properties or entities used (directly or indirectly) to hold Eligible Real
Estate Property and is (i) the Closing Date Property Indebtedness, (ii)
Permitted Refinancing Property Indebtedness, or (iii) permitted to be incurred
under (x) Section 5.02(b)(iv) as Permitted Additional Property Indebtedness or
(y) Section 5.02(b)(v) as Permitted 77 Greenwich Indebtedness.

 



22

 

 

“Permitted Property Loan Refinancing” means a debt or preferred equity (any such
debt or equity, “Permitted Refinancing Property Indebtedness”) refinancing of
any Eligible Real Estate Property pursuant to which, in each case:

 

(a)                the outstanding principal amount of the replacement financing
Indebtedness does not increase the Loan to Value Ratio above 75% (the
calculation of which Loan to Value Ratio will not take into account transaction
costs incurred in connection with such replacement refinancing);

 

(b)                [reserved];

 

(c)                the documentation governing such replacement financing
Indebtedness shall not contain any restriction on the ability of the Borrower or
any of its Subsidiaries to amend, modify, restate or otherwise supplement this
Agreement or the other Loan Documents;

 

(d)                the Borrower has, and has caused its applicable Subsidiaries
to, endeavor in good faith to cause the documentation governing such replacement
financing Indebtedness not to contain any (i) restrictions on the ability of the
Borrower or any Loan Party to guarantee the Loans or to pledge the equity of its
direct Subsidiaries to secure the Loans (to the extent such pledge would not
have an adverse impact on Borrower’s or any Subsidiary’s ability to obtain such
financing or refinancing or materially impair the terms thereof) or (ii)
non-customary prepayment (or distributions to a Loan Party to make a prepayment)
restrictions that would constitute a Restrictive Agreement (other than any such
restrictions that are applicable after a default or event of default occurs
under such loan documentation and subject to cash management provisions
contained in such loan documentation) (to the extent including such prepayment
and distribution rights would not have an adverse impact on Borrower’s or any
Subsidiary’s ability to obtain such financing or refinancing or materially
impair the terms thereof), and in connection therewith and the Administrative
Agent and the Lenders have either (A) received evidence reasonably acceptable to
the Administrative Agent which may, at Borrower’s option, be a certification by
Borrower of such good faith efforts or (B) approved, in its reasonable
discretion, the documents and arrangements governing, securing and/or evidencing
the replacement financing, including, if applicable, documentation relating to
the pledge of equity or cash flow pledge to be provided as Collateral pursuant
to the Loan Documents;

 

(e)                such Indebtedness does not prohibit repayment of the
Obligations prior to repayment of such Indebtedness; and

 

(f)                 such Indebtedness is otherwise on commercially reasonable
terms (or otherwise on terms and conditions reasonably satisfactory to the
Required Lenders).

 

“Permitted Real Estate Acquisition” means (i) Permitted Pipeline Investments and
(ii) Investments in, or directly or indirectly relating to, Real Estate Property
so long as (x)(1) the relevant Eligibility Criteria with respect to such
Investment is satisfied (as set forth in a certificate substantially in the form
of Exhibit I, accompanied by calculations and supporting documentation, to the
effect that the Eligibility Criteria has been satisfied (it being understood
that such certificate shall be deemed to amend Schedule 4.01(p)) and (2) the
Borrower has provided the Required Lenders at least ten (10) Business Days prior
written notice of such Investment (it being understood and agreed that the terms
of such Investment may change after such notice is given and/or Borrower may
elect not to consummate such Investment) or (y) such Investment is approved by
the Required Lenders (which approval shall not be unreasonably withheld or
delayed).

 



23

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“PIK Interest” has the meaning specified in Section 2.07(a).

 

“PIK Interest Rate” means a rate equal to 5.25% per annum, which shall accrue to
principal and compound on a quarterly basis as set forth in Section 2.07(a);
provided, that at any time during (x) the First Extension Period, the PIK
Interest Rate shall be equal to 6.25% per annum and (y) the Second Extension
Period, the PIK Interest Rate shall be equal to 7.00%.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 9.11.

 

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Prepayment Premium” means:

 

(a)                on or prior to the 36-month anniversary of the Closing Date,
an amount equal to the actual amount of interest that would have been due, paid
or accrued from the date of any applicable prepayment through the 36-month
anniversary of the Closing Date, assuming interest had been paid on a current
basis at the Cash Pay Interest Rate and the PIK Interest Rate (such amount the
“Make Whole Amount”);

 

(b)                from the 36-month anniversary of the Closing Date until the
48-month anniversary of the Closing Date: 2.50% on the portion of the Advances
being repaid or prepaid; and

 

(c)                from the 48-month anniversary of the Closing Date until the
date which is 90 days prior to the 60-month anniversary of the Closing Date:
1.50% on the portion of the Advances being repaid or prepaid.

 

“Prohibited Transaction” means any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Sections 4975(c)(1)(A)-(D) of the Code.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

 

“Property Loan Documents” means, collectively, each agreement, document or
instrument executed and delivered in connection with any Permitted Property
Indebtedness to a Subsidiary of the Borrower, including without limitation, each
loan or credit agreement, note, security or pledge agreement, together with all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, in each
case as amended, supplemented or otherwise modified from time to time.

 



24

 

 

“Proposed Increased Amount” has the meaning specified in Section 2.17(b).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 9.11.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Real Estate Property” means all right, title and interest of the Borrower, each
of its Subsidiaries and each of its Joint Ventures in and to any land and any
improvements located thereon, together with all equipment, furniture, materials,
supplies, personal property and all other rights and property in which such
Person has an interest now or hereafter located on or used in connection with
such land and improvements, and all appurtenances, additions, improvements,
renewals, substitutions and replacements thereof now or hereafter acquired by
such Person, including without limitation the Eligible Real Estate Property.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Register” has the meaning specified in Section 9.06(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, depositing, disposing,
dispersing, or migrating into or through the environment or within any building,
structure, facility or fixture (including the abandonment or discarding of any
barrels, containers or other closed receptacles containing any Hazardous
Materials)

 

“Release Price” means, with respect to (a) each Closing Date Real Estate
Property, the amount set forth on Schedule VI and (b) each Property that
constitutes Eligible Real Estate Property (other than any Closing Date Real
Estate Property), a reasonable amount proposed by Borrower and approved in
writing by the Required Lenders (which consent shall not be unreasonably
withheld or delayed)

 

“Removal Effective Date” has the meaning specified in Section 8.07(b).

 

“Required Lenders” means, (i) for so long as the Initial Lender has not assigned
or transferred any of their interests in the Facility, the Initial Lender, or
(ii) at any time from and after the Initial Lender has assigned or transferred
any interest in the Facility, Lenders owed or holding greater than 50% of the
sum of (a) the aggregate principal amount of the Advances outstanding at such
time and (b) the aggregate unused Commitments at such time; provided that at all
times when there are two or more Lenders, the term “Required Lenders” shall in
no event mean less than two Lenders.

 



25

 

 

“Resignation Effective Date” has the meaning specified in Section 8.07(a).

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief investment officer, chief accounting officer, vice
president, treasurer, assistant treasurer, controller, secretary, or general
counsel of a Loan Party or any entity authorized to act on behalf of such Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party, or entity authorized to act on behalf of such Loan Party, shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Restrictive Agreement” has the meaning specified in Section 5.02(k).

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of any Real
Estate that has been sold or transferred or is to be sold or transferred by the
Borrower or such Subsidiary, as the case may be, to such Person.

 

“Sanctions Laws” has the meaning specified in Section 4.01(x).

 

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 8.06, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Security Agreement” has the meaning specified in Section 3.01(a)(iii).

 

“SEMs” means the Superfund Enterprise Management System maintained by the U.S.
Environmental Protection Agency.

 



26

 

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or as to which any Loan Party or any ERISA Affiliate has any
obligation or liability (whether by contract, indemnification or otherwise) or
(b) was so maintained and in respect of which any Loan Party or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Solvency Certificate” means the solvency certificate in the form of Exhibit H.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, taking into
account the timing and amounts of cash to be received by it or any Subsidiary
and the timing and amounts of cash to be payable in respect of its Indebtedness
or the Indebtedness of any of its Subsidiaries and (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time (including, without limitation, after taking into account
appropriate discount factors for the present value of future contingent
liabilities), represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means (x) any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 51% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, (y) any
other corporation, partnership, joint venture, limited liability company, trust
or estate of which, is at the time both (a) directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries and (b)
required to be consolidated with such Person’s financial statements in
accordance with GAAP and (z) any other joint venture (other than an Excluded
Joint Venture) of which such Person (a) directly or indirectly owns at least 10%
of the interests in such joint venture and is, directly or indirectly, the
managing member, manager, general partner or the like of such joint venture and
(b) controls the day-to-day management of such joint venture (subject to “major
decisions” and other rights that an institutional investor making 90% of the
capital contributions to a joint venture would reasonably expect to have). 
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 



27

 

 

“Subsidiary Buy-Sell and Similar Provisions” has the meaning specified in
Section 5.02(e)(i).

 

“Supplemental Agent” has the meaning specified in Section 8.01(b).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenancy Leases” means leases, subleases, licenses, occupancy agreements and
rights-of-use entered into by the Borrower or any of its Subsidiaries or any of
its Joint Ventures in its capacity as a lessor or a similar capacity with a
third party as the lessee, licensee or other counterparty (excluding any lease
entered into in connection with a Sale and Leaseback Transaction); provided,
that (w) with respect to residential leases, such leases shall be on customary
market terms (subject to the requirements of applicable law) as of the time of
execution and delivery thereof (as determined by Borrower in good faith), (x)
with respect to commercial leases for 15,000 square feet or less (or, in the
case of the 77 Greenwich Property, 4,700 square feet or less), such Tenancy
Lease shall be on customary market terms as of the time of execution and
delivery thereof (as determined by Borrower in good faith) and (y) with respect
to commercial leases for more than 15,000 square feet (or, in the case of the 77
Greenwich Property, more than 4,700 square feet) and residential leases of units
at the 77 Greenwich Property, such lease is approved by the Required Lenders
(which approval shall not be unreasonably withheld or delayed).

 

“Term Loan Advance” has the meaning specified in Section 2.01(a).

 

“Term Loan Availability Period” means the period from and including the Closing
Date to but excluding the Term Loan Commitment Termination Date.

 

“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment” or (b) if such Lender has entered into or one or
more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.06(d) as such
Lender’s “Term Loan Commitment”, as such amount may be (x) reduced at or prior
to such time pursuant to Section 2.05. The aggregate Term Loan Commitments of
the Initial Lender on the Closing Date shall be $70,000,000.

 



28

 

 

“Term Loan Commitment Termination Date” means August 19, 2022.

 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
any Term Loan Lender, in substantially the form of Exhibit A-1 hereto,
evidencing the indebtedness of the Borrower to such Lender under the Facility.

 

“Test Date” means (a) the last day of each fiscal quarter of the Borrower for
which financial statements are required to be delivered pursuant to
Section 5.03(c) or (d), as the case may be, (b) the date of each Advance, (c)
the effective date of any merger permitted under Section 5.02(d), and (e) with
respect to an extension of the Initial Maturity Date pursuant to Section 2.16,
the Extended Maturity Date.

 

“TPHS” means TPHS Lender LLC and its Affiliates.

 

“Total Asset Value” means, as of any date of determination, the sum of (without
duplication) (a) the aggregate Value of all of Borrower’s, the Loan Parties’,
their Subsidiaries’ and their Joint Ventures’ Eligible Real Estate Property,
plus (b) the carrying value of other real estate-related investments (such as
loans receivable) plus (c) the amount of any cash and Cash Equivalents,
including restricted deposits of the Borrower, its Subsidiaries and its Joint
Ventures of the type previously disclosed in writing to the Initial Lender but
excluding tenant security deposits (except to the extent same were forfeited by
the applicable tenants). For any Joint Venture, Total Asset Value shall be
adjusted for the applicable JV Pro Rata Share.

 

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.12(g).

 

“Value” means the sum of the following: (a) for each (i) Closing Date Real
Estate Property and (ii) other Eligible Real Estate Property for which the
Borrower or the Administrative Agent, as applicable, has obtained an Appraisal,
the Appraised Value set forth in the most recent appraisal obtained by either
the Borrower or the Administrative Agent (whichever is the most recent at the
time in question), and (b) for all other Eligible Real Estate Property, the
undepreciated cost basis of such Real Estate Property.

 



29

 

 

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Wholly Owned Subsidiary” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) directors qualifying shares and (y) shares issued to third
parties, in each case in a de minimis amount and to the extent required by
applicable Law) are owned by such Person and/or by one or more wholly owned
Subsidiaries of such Person.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.               Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

 

Section 1.03.               Accounting Terms.

 

(a)                Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 4.01(g), except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(B) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
financial statements referenced in Section 4.01(g)(i) for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 



30 

 

 

Section 1.04.               Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

Section 1.05.               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

Section 1.06.               [Reserved].

 

Section 1.07.               Other Interpretative Provisions. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01.               The Advances.

 

(a)                The Term Loan Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make one or more advances (each,
a “Term Loan Advance”) to the Borrower from time to time on any Business Day
during the Term Loan Availability Period in an amount not to exceed such
Lender’s Term Loan Commitment; provided, however, that (x) after giving effect
to any Borrowing of Term Loan Advances, the aggregate amount of Term Loan
Advances outstanding shall not exceed the aggregate Term Loan Commitment and (y)
no more than seven (7) Term Loan Advances shall be made during the Term Loan
Availability Period. Each Borrowing shall consist of Term Loan Advances made
simultaneously by the Term Loan Lenders ratably according to their Term Loan
Commitments, as applicable. The Borrower may prepay Term Loan Advances pursuant
to Section 2.06(a). The Borrower shall not have the right to reborrow any
portion of the Facility that is repaid or prepaid. Each Term Loan Lender’s Term
Loan Commitment shall (1) be reduced upon the making of a Term Loan Advance by
such Term Loan Lender, by the amount of such Term Loan Advance and (2) terminate
immediately and without further action on the last day of the Term Loan
Availability Period.

 



31 

 

 

(b)                Incremental Term Advances. Subject to the option of the
Lenders to provide Incremental Term Loan Commitments pursuant to Section 2.17
and to the extent that the Lenders agree to provide such Incremental Term Loan
Commitments in accordance with Section 2.17, each Incremental Term Loan Lender
severally agrees to make one or more advances (each, an “Incremental Term
Advance”) to the Borrower from time to time on any Business Day during the
Incremental Availability Period in an amount not to exceed such Lender’s
Incremental Term Loan Commitment; provided, however, that (x) after giving
effect to any Borrowing of Incremental Term Advances, the aggregate amount of
Incremental Term Advances outstanding shall not exceed the aggregate Incremental
Term Loan Commitment and (y) no more than five (5) Incremental Term Advances
shall be made during the Incremental Availability Period. Each Borrowing shall
consist of Incremental Term Advances made simultaneously by the Incremental
Lenders ratably according to their Incremental Term Loan Commitments, as
applicable. The Borrower may prepay Incremental Term Advances pursuant to
Section 2.06(a). The Borrower shall not have the right to reborrow any portion
of any Facility that is repaid or prepaid. Each Incremental Lender’s Incremental
Term Loan Commitment shall (1) be reduced upon the making of an Incremental Term
Advance by such Incremental Lender, by the amount of such Incremental Term
Advance and (2) terminate immediately and without further action on the last day
of the Incremental Availability Period.

 

Section 2.02.               Borrowings.

 

(a)                Each Borrowing, shall be made upon the Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Notice of Borrowing; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Notice of Borrowing.
Each such Notice of Borrowing must be received by the Administrative Agent not
later than 12:00 noon three (3) Business Days prior to the requested date of any
Borrowing. Each Borrowing shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Notice of Borrowing shall
specify (i) the requested date of the Borrowing (which shall be a Business Day),
(ii) the Facility to which such Borrowing relates, (iii) the proposed use of
proceeds with respect to such Borrowing and (iv) the principal amount of
Advances to be borrowed.

 

(b)                Following receipt of a Notice of Borrowing, the
Administrative Agent shall promptly (and in any event, no later than 11:00 a.m.
two (2) Business Days prior to the requested date of Borrowing set forth in the
applicable Notice of Borrowing) notify (which may be done electronically) each
Lender of the amount of its pro rata share of the applicable Advances. In the
case of a Borrowing, each Lender shall make the amount of its Advance available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 P.M. on the Business Day specified in the
applicable Notice of Borrowing. Upon satisfaction of the applicable conditions
set forth in Section 3.02 (and, if such Borrowing is made on the Closing Date,
Section 3.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

 

(c)                [Reserved].

 

(d)                [Reserved].

 



32 

 

 

(e)                Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of, and at the time
of, such Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount; provided that the
Administrative Agent shall have no obligation to make any Advance using its own
funds. If and to the extent that such Lender shall not have so made such ratable
portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay or pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds and to pay interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid or paid to the Administrative
Agent, at (i) in the case of the Borrower, the interest rate applicable at such
time under Section 2.07 to Advances comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(f)                 The obligations of the Lenders hereunder to make Advances
and to make payments pursuant to Section 8.05 are several and not joint. The
failure of any Lender to make the Advance to be made by it as part of any
Borrowing or to make any payment under Section 8.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to make its Advance or to make its payment under Section 8.05.

 

(g)                If any Lender makes available to the Administrative Agent
funds for any Advance to be made by such Lender as provided in the provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Advance set forth
in Article III are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(h)                Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Advance in any particular place or manner.

 

Section 2.03.               [Reserved].

 

Section 2.04.               Repayment of Advances. The Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders on the Maturity
Date in respect of the Facility the aggregate outstanding principal amount of
the Advances then outstanding.

 

Section 2.05.               Termination or Reduction of the Commitments. Each
Lender’s Term Loan Commitment shall (1) be reduced upon the making of a Term
Loan Advance by such Lender pursuant to Section 2.01(b), by the amount of such
Term Loan Advance and (2) terminate immediately and without further action on
the last day of the Term Loan Availability Period. Each Incremental Lender’s
Incremental Term Loan Commitment shall (1) be reduced upon the making of an
Incremental Term Advance by such Incremental Lender, by the amount of such
Incremental Term Advance and (2) terminate immediately and without further
action on the last day of the Incremental Availability Period.

 



33 

 

 

Section 2.06.               Prepayments.

 

(a)                Optional. The Borrower may, upon three (3) Business Days’
notice in the form of a Notice of Loan Prepayment received by the Administrative
Agent no later than 11:00 AM on such date, stating the proposed date and the
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided that any notice of prepayment in full may be
conditioned upon the consummation of any financing or sale or similar
transaction and, to the extent such condition is not satisfied by the effective
date specified therein, such notice of prepayment may be revoked or the
effective date specified therein may be delayed; provided, however, that each
partial prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof or, if less, the amount of the
Advances outstanding (or such other minimum amounts as the Required Lenders may
agree). The Administrative Agent will promptly notify (which may be done
electronically) each Lender of its receipt of each such notice (and in any
event, no later than one (1) Business Day after the receipt of such notice), and
of the amount of such Lender’s pro rata share of such prepayment. Subject to
Section 9.10, each such prepayment shall be applied to the Advances of the
Lenders in accordance with their respective pro rata shares in respect of the
relevant Facility.

 

(b)                Mandatory.

 

(i)                 Dispositions with respect to the 77 Greenwich Property.
Within five (5) Business Days after each date on or after the Closing Date upon
which the Borrower or any of its Subsidiaries receives any proceeds from:

 

(I)                 So long as the 77 Greenwich Loan is outstanding,
Dispositions of the residential condominiums or other residential units at the
77 Greenwich Property, an amount equal to 100.00% of the Net Cash Proceeds
therefrom shall be applied as a mandatory prepayment of the Obligations in
accordance with Sections 2.06(c) and 2.06(d) below;

 

(II)               After the 77 Greenwich Property Loan has been paid in full
(other than pursuant to a refinancing which shall be subject to clause (ii)
below), the Disposition (other than under a Tenancy Lease which shall be subject
to clause (V) below) of the residential condominiums or other residential units
at the 77 Greenwich Property, an amount equal to 90.00% of the Net Cash Proceeds
therefrom shall be applied as a mandatory prepayment of the Obligations in
accordance with Sections 2.06(c) and 2.06(d) below;

 

(III)            After the 77 Greenwich Property Loan has been paid in full
(other than pursuant to a refinancing which shall be subject to clause (ii)
below), the Disposition (other than under a Tenancy Lease) of the retail
condominium units at the 77 Greenwich Property, an amount equal to 70.00% of the
Net Cash Proceeds therefrom shall be applied as a mandatory prepayment of the
Obligations in accordance with Sections 2.06(c) and 2.06(d) below;

 

(IV)            After the receipt by the Borrower or any of its Subsidiaries of
any Loss Proceeds with respect to the 77 Greenwich Property, an amount equal to
100.00% of the Loss Proceeds thereof shall be applied as a mandatory repayment
of the Obligations in accordance with Sections 2.06(c) and 2.06(d) below; and

 



34 

 

 

(V)              The Disposition under a Tenancy Lease of the residential
condominiums or other residential units at the 77 Greenwich Property, an amount
equal to 100.00% of the Net Cash Rental Proceeds therefrom shall be applied as a
mandatory prepayment of the Obligations in accordance with Sections 2.06(c) and
2.06(d) below;

 

(ii)               Refinancing of the 77 Greenwich Property. Within five (5)
Business Days after the date on which the Borrower or any of its Subsidiaries
receives any proceeds from any refinancing of the 77 Greenwich Property Loan, an
amount equal to 100.00% of the Net Cash Proceeds therefrom shall be applied as a
mandatory prepayment of the Obligations in accordance with Sections 2.06(c) and
2.06(d) below;

 

(iii)             Permitted Berkley/11th Street Refinancing. On any date after
which (x) the Borrower and its Subsidiaries have completed a Permitted
Berkley/11th Street Refinancing and (y) the Borrower or such Subsidiary
subsequently conducts a Permitted Property Loan Refinancing with respect to such
Indebtedness, within five (5) Business Days after the date on which the Borrower
or any of its Subsidiaries receives any proceeds from such subsequent
refinancing, an amount equal to the lesser of (x) the amount Advances used in
connection with such Permitted Berkley/11th Street Refinancing and (y) the
aggregate Net Cash Proceeds of such subsequent refinancing, shall be applied as
a mandatory prepayment of the Obligations in accordance with Sections 2.06(c)
and 2.06(d) below; provided, that the Borrower or such Subsidiary shall not be
required to make any such prepayment so long as (A) after giving pro forma
effect to such subsequent refinancing (1) no Event of Default shall have
occurred, be continuing, or have resulted from such subsequent refinancing, (2)
the Loan to Value Ratio shall not exceed 80% as of the most recently ended Test
Date and (3) Borrower shall have certified to the Administrative Agent
compliance with the foregoing conditions, as applicable, along with reasonably
detailed calculations of compliance with clause (2), (B) the Borrower has
delivered to the Administrative Agent on or prior to such date a written notice
of its intent to reinvest such proceeds in Investments that satisfy the
Eligibility Criteria and such proceeds shall be reinvested (or committed to be
reinvested) within 365 days following the date of receipt of such proceeds (or,
if the Borrower or the applicable Subsidiary enters into a legally binding
commitment to reinvest such proceeds within 365 days following the receipt
thereof, within 90 days after such original 365 day period) and (C) upon receipt
of any such proceeds, the Borrower or the applicable Subsidiary shall deposit
such proceeds into a Controlled Account (as defined in the Security Agreement)
and such proceeds shall remain in such Controlled Account until reinvested or
applied to prepay the Advances, in each case in accordance with this
Section 2.06(b)(iii)); provided further that, (I) if all or any portion of such
proceeds are not so reinvested within the time period indicated (or such earlier
date, if any, as the Borrower or the applicable Subsidiary determines not to
reinvest the proceeds from such subsequent refinancing as set forth above), such
remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 2.06(b)(ii)
and (II) the proceeds shall be applied as a mandatory prepayment of the
Obligations in accordance with Sections 2.06(c) and 2.06(d) below.

 

(iv)              Indebtedness. Within five (5) Business Days after each date on
which the Borrower or any of its Subsidiaries issues or incurs any Indebtedness
(other than Indebtedness permitted to be issued or incurred pursuant to Section
5.02(b)), an amount equal to 100.00% of the Net Cash Proceeds thereof shall be
applied as a mandatory repayment of the Obligations.

 



35 

 

 

(c)                All prepayments under Section 2.06 shall include Cash Pay
Interest and PIK Interest through and including the date of such prepayment on
the principal amount being prepaid and shall be applied first, to accrued and
unpaid interest on the principal amount being prepaid, second, to the Exit Fee
in connection with to the principal amount being prepaid, third, to any
Prepayment Premium in connection with the principal amount being prepaid, and
fourth, the balance to the principal amount of the Advances.

 

(d)                Prepayment Premium.

 

(i)                 Partial Prepayment, Repayment. In connection with any
partial prepayment of the Advances which does not constitute a prepayment or
repayment of the entire Outstanding Principal Balance, the Borrower shall pay to
the Administrative Agent, for the benefit of all Lenders, the Prepayment
Premium. It is expressly agreed and understood the payment of the Prepayment
Premium shall be due under any and all circumstances where any portion of the
Outstanding Principal Balance is paid prior to the scheduled payment date
therefor, whether such payment is voluntary or involuntary, even if such payment
results from the Lender’s acceleration (and, if the Loans are accelerated by the
Lender, the applicable Prepayment Premium will be calculated as of the date of
such acceleration) of the Maturity Date upon an Event of Default (and
irrespective of whether foreclosure proceedings have been commenced), and shall
be in addition to any other sums due hereunder or under any of the other Loan
Documents.

 

(ii)               Prepayment, Repayment in Full. In connection with prepayment
or repayment of the entire Outstanding Principal Balance, the Borrower shall pay
to the Administrative Agent, for the benefit of all Lenders, the MOIC Amount. It
is expressly agreed and understood that the payment of the MOIC Amount shall be
due under any and all circumstances where the entire Outstanding Principal
Balance is paid prior to the scheduled payment date therefor, whether such
payment is voluntary or involuntary, even if such payment results from the
Lenders’ acceleration (and, if the Advances are accelerated by the Lenders, the
MOIC Amount will be calculated as of the date of such acceleration) of the
Maturity Date upon an Event of Default (and irrespective of whether foreclosure
proceedings have been commenced), and shall be in addition to any other sums due
hereunder or under any of the other Loan Documents. Any tender of funds by
Borrower characterized as a prepayment may be allocated by the Lenders to such
outstanding amounts due under this Agreement as the Lenders may elect,
including, without limitation, an application first to any costs or expenses as
may then be owing by Borrower to the Lenders.

 

(iii)             Notwithstanding anything herein (or in any other Loan
Document) to the contrary, if all or any portion of the Loan is paid or prepaid
(or is required to be paid or prepaid) pursuant to the terms and provisions of
this Agreement or otherwise for any reason (including, but not limited to, any
scheduled payment (including at maturity), optional prepayment or mandatory
prepayment, and distribution in respect thereof, and any refinancing thereof),
whether in whole or in part, voluntary or involuntary, and whether before or
after (i) the occurrence of an Event of Default, or (ii) the commencement of any
voluntary or involuntary bankruptcy or similar proceeding, or in the event of
(x) the acceleration of the Debt for any reason (whether or not such
acceleration occurs automatically), including acceleration as a result of any
Event of Default, including, without limitation, the commencement of any
voluntary or involuntary bankruptcy or similar proceeding or any Event of
Default under Section 6.01(f) of this Agreement, (y) the satisfaction, release,
payment, restructuring, reorganization, replacement, reinstatement, defeasance
or compromise of any of the Indebtedness in any voluntary or involuntary
bankruptcy or similar proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or assignment in lieu of foreclosure or the making of a
distribution of any kind in any voluntary or involuntary bankruptcy or similar
proceeding to the Lenders in full or partial satisfaction of the Indebtedness,
or (z) the termination of Agreement for any reason, the Lenders shall be paid,
as an inducement for making the Loans (and not as a penalty) the Exit Fee, the
MOIC Amount and the applicable Prepayment Premium. The Prepayment Premium, MOIC
Amount and Exit Fee, shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding) or by exercise of remedies after an Event of Default. THE
BORROWER AND LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREPAYMENT PREMIUM, MOIC AMOUNT OR EXIT FEE IN CONNECTION WITH ANY
ACCELERATION. The Borrower and Loan Parties expressly agree that (a) the
Prepayment Premium, MOIC Amount and Exit Fee are reasonable and is the product
of an arm’s length transaction between sophisticated business people, ably
represented by counsel, (b) the Prepayment Premium, MOIC Amount and Exit Fee
shall be payable notwithstanding the then prevailing market rates at the time
payment is made, (c) there has been a course of conduct between Lenders and the
Loan Parties giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium, MOIC Amount and Exit Fee are, (d) the
Loan Parties shall be estopped hereafter from claiming differently than as
agreed to in this 2.06, (e) their agreement to pay the Prepayment Premium, MOIC
Amount and Exit Fee is a material inducement to the Lenders to provide the
Commitments and make the Advances, and (f) the Prepayment Premium, MOIC Amount
and Exit Fee are represents a good faith, reasonable estimate and calculation of
the lost profits or damages of the Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Lenders or
profits lost by the Lenders as a result of any event triggering the prepayment
of the Advances.

 



36 

 

 

Section 2.07.               Interest.

 

(a)                Scheduled Interest. The Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date of
such Advance until the date such Advance has been paid in full at the Cash Pay
Interest Rate and the PIK Interest Rate (collectively “the Aggregate Interest
Rate”) as set forth in this Section 2.07. The interest payable at the Cash Pay
Interest Rate shall be payable in arrears commencing on December 31, 2019 (the
“First Payment Date”), on each Payment Date thereafter and upon the Maturity
Date (the “Cash Pay Interest”). The interest payable at the PIK Interest Rate
shall not be payable in cash on the First Payment Date, on each Payment Date or
on the Maturity Date but shall instead automatically be added to the unpaid
principal amount on the First Payment Date, each Payment Date and upon the
Maturity Date (the “PIK Interest”) and shall thereafter constitute principal for
all purposes of this agreement (the “Capitalized PIK”). For the avoidance of
doubt, the Capitalized PIK will accrue interest at the PIK Interest Rate and not
the Aggregate Interest Rate. Any accrued interest which for any reason has not
theretofore been paid shall be due and payable in full on the Maturity Date. All
payments and other amounts due under this Agreement and the other Loan Documents
shall be made without any setoff, defense or irrespective of, and without
deduction for, counterclaims. The principal amount of the Loans increased by the
addition of any PIK Amount may be evidenced in writing only by the
Administrative Agent, which writing shall be deemed to be correct absent
manifest error.

 

(b)                Default Interest. Upon the occurrence and during the
continuance of any Event of Default, the Borrower shall, on demand, pay interest
on (i) the unpaid principal amount of each Advance owing to each Lender at a
rate per annum equal at all times to the lesser of the maximum rate permitted by
applicable law and the Default Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due at a rate per annum equal at all times to
the Default Rate.

 



37 

 

 

(c)                Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.08.               Fees.

 

(a)                As consideration of the Initial Lender’s making of the Term
Advances to the Borrower, Borrower agrees to pay a deferred financing fee (the
“Exit Fee”) to the Initial Lender in an amount equal to one percent (1.00%) of
(without duplication) the amount of all, or any portion of Advances, prepaid,
repaid, or required to be repaid, as applicable (including on the Maturity
Date). Although the Exit Fee is earned in full on the date hereof, the Initial
Lender hereby agrees to defer payment of the Exit Fee until the earlier of (i)
the date of any prepayment or repayment of all or any portion of the Advances
(or upon the date any such prepayment or repayment is required to be paid) or
the (ii) the Maturity Date.

 

(b)                Other Fees.

 

(i)                 The Borrower shall pay to TPHS for its own account the fees,
in the amounts and on the dates, set forth in the Fee Letter and such other fees
as may from time to time be agreed between the Borrower and the Administrative
Agent or the TPHS. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(ii)               The Borrower shall pay to the Lender such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(iii)             On the Closing Date, the Borrower shall pay to the
Administrative Agent a one-time set up fee of $2,250. Such fee shall be fully
earned when paid and shall be nonrefundable for any reason whatsoever.

 

(iv)              On the Closing Date and on the last day of each calendar
month, the Borrower shall pay to the Administrative Agent an administrative
agency fee in an amount equal to $1,250. Such fee shall be fully earned when
paid and shall be nonrefundable for any reason whatsoever.

 

(v)                The Borrower shall pay to the Administrative Agent $250 per
payoff quote and $250 to coordinate any collateral release.

 

(vi)       To the extent that the Administrative Agent exercises remedies after
an Event of Default or acts as a special servicer in any other manner, the
Administrative Agent shall be entitled to special servicing fees to be
negotiated by the Administrative Agent and the Borrower and paid by the
Borrower.

 

(c)                Extension Fee. As a condition to the extension of the
Maturity Date pursuant to Section 2.16, the Borrower shall pay to the
Administrative Agent on or prior to the applicable Initial Extension Effective
Date for the ratable account of each Lender, an extension fee in an amount equal
to (i) with respect to the Initial Extension Option, 0.50%, multiplied by the
aggregate amount of Advances of the Lenders outstanding on the applicable
Initial Extension Effective Date immediately upon giving effect to such
extension (the “Initial Extension Fee”) and (ii) with respect to the Additional
Extension Option, 0.75% multiplied by the aggregate amount of Advances of the
Lenders outstanding on the applicable Additional Extension Effective Date
immediately upon giving effect to such extension (the “Additional Extension
Fee”).

 



38 

 

 

Section 2.09.               [Reserved].

 

Section 2.10.               Increased Costs; Illegality; Mitigation Obligations.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 2.10(e));

 

(ii)               subject any Lender to any Taxes (excluding, for purposes of
this Section 2.10, any increased costs resulting from (x) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, Indemnified Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state or political subdivision under
the laws of which such Lender is organized, has its Lending Office or otherwise
has current or former connections (other than such connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any other transactions pursuant to, or enforced any Loan Documents, or sold or
assigned any interest in any Obligations or Loan Document) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender any other condition, cost or expense
affecting this Agreement or any Advance;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)                Capital Requirements. If any Lender determines in its
reasonable discretion that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Advances made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company as specified in clauses (a) or (b) of this Section 2.10 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 



39 

 

 

(d)                Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 2.10
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 2.10 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)                [Reserved].

 

(f)                 [Reserved].

 

(g)                Designation of a Different Lending Office. Each Lender may
make any Advance to the Borrower through any Lending Office; provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Advance in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 2.10(a) or 2.10(b), or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 2.10(f), then at the request
of the Borrower such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12, 2.10(a) or 2.10(b), as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.10(f), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable and documented costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

Section 2.11.               Payments and Computations.

 

(a)                General. All payments to be made by the Borrower shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 12:00 P.M. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its pro rata share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 P.M. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                The Borrower hereby authorizes each Lender and each of its
Affiliates, if and to the extent payment owed to such Lender is not made when
due hereunder or, in the case of a Lender, under the Note held by such Lender,
to charge from time to time, to the fullest extent permitted by law, against any
or all of the Borrower’s accounts with such Lender any amount so due.

 



40 

 

 

(c)                Computations of Interest and Fees. All computations of
interest shall be made by the Administrative Agent on the basis of a year of 360
days for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Interest shall accrue on each Advance for the day on which the
Advance is made, and shall not accrue on an Advance, or any portion thereof, for
the day on which the Advance or such portion is paid, provided that any Advance
that is repaid on the same day on which it is made shall, subject to clause (a)
above, bear interest for one day. Each determination by the Administrative Agent
of an interest rate, fee or commission hereunder shall be conclusive and binding
for all purposes, absent manifest error.

 

(d)                Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
(without any obligation to do so) that the Borrower has made such payment in
full to the Administrative Agent on such date in accordance herewith and the
Administrative Agent may, in reliance upon such assumption (without any
obligation to do so), cause to be distributed to each such Lender on such due
date an amount equal to the amount then due such Lender; provided that the
Administrative Agent has no obligation to advance its own funds for such
purpose. If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each such Lender severally agrees to repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this clause (d) shall be conclusive, absent manifest error.

 

Section 2.12.               Taxes.

 

(a)                Any and all payments by any Loan Party to or for the account
of any Lender or the Administrative Agent hereunder or under any other Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction or withholding for any and all Taxes, except as required by Applicable
Law. If any Loan Party or the Administrative Agent shall be required by
Applicable Law (as determined in the good faith discretion of the applicable
withholding agent) to deduct or withhold any Tax from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender or the
Administrative Agent, (i) such withholding agent shall make all such deductions
and withholdings (ii) such withholding agent shall pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and (iii) if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deductions and withholdings have been made (including deductions and
withholdings applicable to additional sums payable under this Section 2.12) such
Lender or the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made.

 

(b)                In addition, each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 



41 

 

 

(c)                Without duplication of Sections 2.12(a) or 2.12(b), the Loan
Parties shall indemnify each Lender and the Administrative Agent for and hold
them harmless against the full amount of Indemnified Taxes and Other Taxes, and
for the full amount of Indemnified Taxes and Other Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender or the Administrative Agent (as the case may be), or
required to be withheld or deducted from a payment to such Lender or the
Administrative Agent and any expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Loan Parties by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. This indemnification shall be made within 10 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

 

(d)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.06 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such receipt is issued therefor, or other
evidence of payment thereof reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (e) and (g) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
section 7701 of the Code.

 

(f)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.12(g) below) shall not be required if in
the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 



42 

 

 

(g)                Each Lender organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender, and on the date
of the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower or the Administrative Agent (but only so
long thereafter as such Lender remains lawfully able to do so), provide each of
the Administrative Agent and the Borrower with (i) executed copies of IRS Forms
W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the IRS, certifying that such Lender is exempt from or entitled to
a reduced rate of United States federal withholding Tax on payments pursuant to
this Agreement or any other Loan Document or, in the case of a Lender claiming
the benefit of the exemption for portfolio interest under section 881(c) of the
Code (x) a certificate reasonably acceptable to the Borrower and the
Administrative Agent to the effect that such Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Loan Party within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of an IRS Form
W-8BEN or W-8BEN-E, (ii) to the extent such Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if such Lender is a partnership and one or more direct or indirect
partners of such Lender are claiming the portfolio interest exemption, such
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner and (iii) executed copies of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made. On or about the date that any Lender that is a United
States person becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), such
Lender shall deliver to the Borrower and the Administrative Agent executed
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender shall promptly notify the Borrower and the Administrative Agent of any
change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.

 

(h)                If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has received an indemnification payment pursuant to this
Section 2.12 (including by the payment of additional amounts pursuant to this
Section 2.12), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (h) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. No party shall have any obligation to
pursue, or any right to assert, any refund of Taxes or Other Taxes that may be
paid by another party.

 



43 

 

 

(i)                 For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form or other document described, and
required to be provided, in subsection (f) or (g) above (other than if such
failure is due to a change in law, or in the interpretation or application
thereof, occurring after the date on which a form or other document originally
was required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.12 with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Lender become subject to Taxes because of its failure to
deliver a form or other document required hereunder, the Loan Parties shall take
such steps as such Lender shall reasonably request, and at the expense of such
Lender, to assist such Lender to recover such Taxes.

 

(j)                 Without prejudice to the survival of any other agreement of
any party hereunder or under any other Loan Document, the agreements and
obligations under this Section 2.12 shall survive the resignation or replacement
of the Administrative Agent, the assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

 

Section 2.13.               Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Advances made by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Advance and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Advances of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:

 

(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)               the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Advances to any assignee or participant, other than an assignment to
the Borrower or any Affiliate thereof (as to which the provisions of this
Section 2.13 shall apply).

 



44 

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14.               Use of Proceeds. The Borrower shall use or has used
(as applicable) the proceeds of the Advances solely (a) for the acquisition
and/or leasing pursuant to financeable ground leases on market terms as of the
execution and delivery thereof (as determined by Borrower in good faith) of
Eligible Real Estate Property (or interests therein or debt related thereto),
(b) for the acquisition of direct or indirect equity interests in entities that
acquire or lease Eligible Real Estate Property (or interests therein), (c)
[reserved], (d) solely in connection with the debt and/or preferred equity
refinancing of (x) the Berkley Property Loan, to prepay up to $5.0 million of
the Berkley Property Loan and/or (y) the 11th Street Property Loan, to prepay up
to $15.4 million of the 11th Street Property Loan (and for the avoidance of
doubt, not in connection with any other refinancing of any Closing Date Property
Indebtedness) (each such refinancing with the respect to the Berkley Property
Loan or the 11th Street Property Loan using the proceeds of Advances, a
“Permitted Berkley/11th Street Refinancing”), (e) to fund the Borrower Stock
Repurchase, (f) for fees and expenses relating to any or all of the foregoing
and (g) for working capital and other general corporate purposes not prohibited
by the Loan Documents, all in accordance with, and subject to the limitations
and restrictions contained in, Borrower’s Organization Documents; provided that
the amount permitted to be funded pursuant to this clause (d) shall not exceed
$7,500,000. The Borrower will not directly or indirectly use the proceeds of the
Advances, or lend, contribute or otherwise make available to any Subsidiary,
joint venture partner or other Person such extensions of credit or proceeds (A)
to, in violation of Sanctions, fund any activities or businesses of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, or (B) in any other manner
that would result in a violation of Sanctions by any Person (including any
Person participating in the Facility, whether as underwriter, advisor, investor,
or otherwise), any Anti-Money Laundering Laws or any Anti-Corruption Laws.
Unless the Required Lenders provides its consent thereto, after execution and
delivery of a given Joint Venture partnership or operating agreement and the
funding of the initial capital contributions with respect thereto, the Loan
Parties and their Subsidiaries may not use the proceeds of Advances (other than
Advances funded pursuant to subsection (g) of this Section) to make additional
capital contributions into such Joint Ventures.

 

Section 2.15.               Evidence of Debt.

 

(a)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Advance owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Borrower agrees that upon notice by any Lender
to the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that one or more promissory notes or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender, with a copy to the Administrative Agent, a Note or Notes, in
substantially the form of Exhibit A-1 or Exhibit A-2 (as applicable) hereto,
payable to the order of such Lender in a principal amount equal to the Term Loan
Commitment or Incremental Term Loan Commitment, respectively, of such Lender.
All references to Notes in the Loan Documents shall mean Notes, if any, to the
extent issued hereunder. To the extent no Note has been issued to a Lender, this
Agreement shall be deemed to comprise conclusive evidence for all purposes of
the indebtedness resulting from the Advances and extensions of credit hereunder.

 



45 

 

 

(b)                The Administrative Agent shall maintain the Register in
accordance with Section 9.06(c). In the event of any conflict between the
accounts and records maintained by any Lender and the Register, the Register
shall control in the absence of manifest error.

 

(c)                Entries made in good faith by the Administrative Agent in the
Register, and by each Lender in its account or accounts pursuant to subsection
(a) above, shall be prima facie evidence of the amount of principal and interest
due and payable or to become due and payable from the Borrower to, in the case
of the Register, each Lender and, in the case of such account or accounts, such
Lender, under this Agreement, absent manifest error; provided, however, that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

Section 2.16.               Extension of Maturity Date.

 

(a)                The Borrower shall have the option to extend the Initial
Maturity Date of the Facility to the Initial Extended Maturity Date (the
“Initial Extension Option”), subject to satisfaction of the following conditions
(in the sole but good faith discretion of the Lender): (a) the Borrower shall
have given the Lender written notice (each, an “Extension Notice”) of the
Borrower’s request to exercise the Initial Extension Option, at least sixty
(60), but not more than one hundred twenty (120) days prior to the Initial
Maturity Date; (b) the Borrower shall have paid or caused to be paid the
non-refundable Extension Fee on or before the date that the applicable Initial
Extension Option is effective (such date of effectiveness, the “Initial
Extension Effective Date”); (c) no Event of Default shall have occurred and be
continuing at the time of, or any time after, the delivery of the Extension
Notice; (d) no event of default under any of the Property Loan Documents
constituting Material Debt shall have occurred and be continuing at the time of,
or any time after, the delivery of the Extension Notice; (e) the Borrower shall
have paid all third-party costs and expenses and all other reasonable and
documented costs and expenses actually incurred by the Lender in connection with
such extension, including without limitation, underwriting and title costs and
the costs and reasonable and documented expenses of legal counsel; (f) all
representations and warranties set forth in the Loan Documents shall be true and
correct as if remade on such date, after giving effect to changes in facts or
circumstances since the Closing Date permitted by the Loan Documents and
disclosed to the Lenders in writing; (g) the Borrower and its Subsidiaries are
in compliance with the covenants contained in Section 5.04 immediately before
and, on a pro forma basis, immediately after such extension, together with
supporting information demonstrating such compliance; and (h) the Borrower shall
have provided such other information as is otherwise reasonably requested by the
Lender in connection with such extension.

 

(b)                The Borrower shall have the additional option to extend the
Initial Extended Maturity Date of the Facility to the Additional Extended
Maturity Date (the “Additional Extension Option”), subject to satisfaction of
the following conditions (in the sole but good faith discretion of the Lender):
(a) the Borrower shall have given the Lender an Extension Notice of the
Borrower’s request to exercise the Additional Extension Option, at least sixty
(60), but not more than one hundred twenty (120) days prior to the applicable
Maturity Date; (b) the Borrower shall have paid or caused to be paid the
non-refundable Additional Extension Fee on or before the date that the
applicable Additional Extension Option is effective (such date of effectiveness,
the “Additional Extension Effective Date”); (c) no Event of Default shall have
occurred and be continuing at the time of, or any time after, the delivery of
the Extension Notice; (d) no event of default under any of the Property Loan
Documents constituting Material Debt shall have occurred and be continuing at
the time of, or any time after, the delivery of the Extension Notice; (e) the
Borrower shall have paid all third-party costs and expenses and all other
reasonable and documented costs and expenses actually incurred by the Lender in
connection with such extension, including without limitation, underwriting and
title costs and the costs and reasonable and documented expenses of legal
counsel; (f) all representations and warranties set forth in the Loan Documents
shall be true and correct as if remade on such date, after giving effect to
changes in facts or circumstances since the Closing Date permitted by the Loan
Documents and disclosed to the Lenders in writing; (g) the Borrower and its
Subsidiaries are in compliance with the covenants contained in Section 5.04
immediately before and, on a pro forma basis, immediately after such extension,
together with supporting information demonstrating such compliance; and (h) the
Borrower shall have provided such other information as is otherwise reasonably
requested by the Lender in connection with such extension.

 



46 

 

 

(c)                In the event that an extension of the Facility is effected
pursuant to this Section 2.16 (but subject to the provisions of Sections 2.05,
2.06 and 6.01), the aggregate principal amount of all Advances shall be repaid
in full ratably to the Lenders on the Maturity Date as so extended. As of an
Extension Date, any and all references in this Agreement, the Term Loan Notes,
if any, or any of the other Loan Documents to the “Maturity Date” with respect
to the Facility shall refer to the Maturity Date in respect of the Facility, as
the case may be, as so extended.

 

Section 2.17.               Increase in the Term Loan Commitments.

 

(a)                The Borrower may, at any time, by written notice to the
Administrative Agent, request an increase in the aggregate amount of the
Facility (each such increase, an “Incremental Term Loan Increase”) by not more
than $25,000,000 to prior to the Incremental Increase Maturity Date (the date of
such increase, the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that (i) in no event shall the
aggregate principal amount of the Facility at any time exceed $95,000,000 in the
aggregate, and (ii) on the date of any request by the Borrower for an
Incremental Term Loan Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied.

 

(b)                The Administrative Agent shall promptly make available to the
Lenders the Borrower notice for an Incremental Term Loan Increase, which notice
shall include (i) the proposed amount of such requested Incremental Term Loan
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the an Incremental Term Loan Increase must commit to
an increase in the amount of their respective Commitments (the “Commitment
Increase Date”). Each Lender that is willing to participate in such requested
Incremental Term Loan Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Increase Date of the amount by which it is willing to increase its
Commitment in respect of the Facility (the “Proposed Increased Amount”). If the
Lenders notify the Administrative Agent in writing that they are willing to
increase the amount of their respective Commitments by an aggregate amount that
exceeds the amount of the requested Incremental Term Loan Increase, the
requested Incremental Term Loan Increase shall be allocated to each Lender
willing to participate therein in an amount equal to the Incremental Term Loan
Increase multiplied by the ratio of each Lender’s Proposed Increased Amount to
the aggregate amount of Proposed Increased Amounts.

 

(c)                Promptly following each Commitment Increase Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Incremental Term
Loan Increase.

 



47 

 

 

(d)                On each Increase Date, the Commitment of each Increasing
Lender for such requested Incremental Term Loan Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.17(b)) as of such Increase Date; provided, however, that
the following conditions precedent shall have been satisfied on or prior to such
Increase Date:

 

(i)                 The following statements shall be true, and the
Administrative Agent shall have received, for the account of each Lender, a
certificate signed by a Responsible Officer of the Borrower, dated the Increase
Date, stating that:

 

(A)              the representations and warranties of each Loan Party contained
in Article IV or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Increase Date, before and after giving
effect to such Incremental Term Loan Increase and the application of the
proceeds, if any, therefrom, as though made on and as of such date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) as of such earlier
date, and except that for purposes of this Section 2.17(d), the representations
and warranties contained in Section 4.01(g) shall be deemed to refer to the most
recent statements furnished pursuant to subsections (b) and (c), respectively,
of Section 5.03; and

 

(B)              no Default or Event of Default has occurred and is continuing,
or would result from the Incremental Term Loan Increase;

 

(ii)               the Administrative Agent shall have received, each in form
and substance reasonably satisfactory to the Administrative Agent:

 

(A)              [reserved];

 

(B)              confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Borrower
and the Administrative Agent, together with an amended Schedule I hereto as may
be necessary for such Schedule I to be accurate and complete, certified as
correct and complete by a Responsible Officer of the Borrower;

 

(C)              a certificate as to each Loan Party signed by a Responsible
Officer of the Borrower (x) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such increase, and (y) in the case of
the Borrower, certifying that, as of the Increase Date the conditions specified
in clause (d)(i) above have been satisfied;

 

(D)              if not previously delivered to the Administrative Agent, copies
certified by the secretary or assistant secretary (or other individual
performing similar functions) of (x) all corporate, partnership, member or other
necessary action taken by the Borrower to authorize such Incremental Term Loan
Increase and (y) all corporate, partnership, member or other necessary action
taken by each Guarantor authorizing the guaranty of such Incremental Term Loan
Increase;

 

(E)               a supplement to this Agreement executed by the Borrower and
any Lender providing such Incremental Term Loan Increase which supplement may
include such amendments to this Agreement as the Administrative Agent and each
Increasing Lender deems reasonably necessary or appropriate to implement the
transactions contemplated by this Section 2.17, together with the consent of the
Guarantors thereto;

 



48 

 

 

(F)               if requested by the Administrative Agent or any Increasing
Lender, officer’s certificates of the type delivered on the Closing Date and
opinions of counsel to the Loan Parties, addressed to the Administrative Agent
and the Lenders, covering such matters as reasonably requested by the
Administrative Agent;

 

(G)              if requested by any Increasing Lender, a Note executed by the
Borrower, payable to such Lender in the amount of its applicable Commitment; and

 

(iii)             upon the reasonable request of any Lender, the Borrower shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, all necessary information in connection with the Patriot Act, the
Beneficial Ownership Regulation (including a Beneficial Ownership
Certification), “know your customer” requirements, and other customary
requirements, not later than five (5) Business Days prior to the Increase Date
to the extent such information is requested not later than ten (10) Business
Days prior to such date.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders and the Borrower of the occurrence of the Incremental
Term Loan Increase to be effected on such Increase Date and shall record in the
Register the relevant information with respect to each Increasing Lender on such
date and shall update Schedule I to reflect the Incremental Term Loan
Commitments of each Increasing Lender.

 

(e)                [Reserved].

 

(f)                 [Reserved].

 

(g)                On each Increase Date, each Increasing Lender shall make the
amount of its Incremental Term Loan Increase available in accordance with the
conditions and procedures set forth in Section 2.02. Notwithstanding anything to
the contrary in Section 9.01, the Borrower, each Increasing Lender and the
Administrative Agent may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Increasing Lenders, to effect the
provisions of this Section 2.17. Each Incremental Term Loan Increase and the
related Incremental Term Advances (including, without limitation, with respect
to interest rate, fees, use of proceeds, covenants and events of default) shall
be identical to terms of the existing Facility.

 

(h)                This Section shall supersede any provisions in Section 2.13
or 9.01 to the contrary.

 

ARTICLE III

CONDITIONS OF LENDING

 

Section 3.01.               Conditions Precedent to Borrowings on the Closing
Date. The agreement of each Lender to make an Advance hereunder shall not become
effective until the date on which each of the following conditions has been
satisfied, in the sole discretion of the Initial Lender:

 

(a)                The Initial Lender shall have received on or before the
Closing Date the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) (unless otherwise specified), in form and
substance reasonably satisfactory to the Initial Lender (unless otherwise
specified):

 

(i)                 counterparts of this Agreement, executed and delivered by
the Administrative Agent, the Borrower, the Guarantors and the Initial Lender.

 



49 

 

 

(ii)               a Term Note executed by the Borrower in favor of the Initial
Lender, to the extent requested.

 

(iii)             in each case, solely with respect to Collateral required to be
granted on the Closing Date, a pledge agreement (together with each joinder or
supplement delivered pursuant to Section 5.01, the “Security Agreement”), duly
executed by the applicable Grantors, together with:

 

(A)              certificates or instruments, if any, representing the
Collateral pledged thereunder accompanied by all endorsements and/or powers
required by the Security Agreement,

 

(B)              evidence that (x) all proper financing statements have been or
contemporaneously therewith will be duly filed under the Uniform Commercial Code
of all applicable jurisdictions and (y) all applicable perfection requirements
that the Initial Lender reasonably may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement, and

 

(C)              completed requests for information listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Grantor as debtor, together with (x) copies of such other
financing statements and (y) if any such financing statement covers Collateral,
termination statements (or similar documents) for filing in all applicable
jurisdictions as may be necessary to terminate any such effective financing
statements (or equivalent filings), and

 

(D)              evidence that all other actions, recordings and filings that
the Initial Lender may deem reasonably necessary or desirable in order to
perfect the Liens created under the Security Agreement have been taken;

 

(iv)              A Solvency Certificate.

 

(v)                A Closing Date Certificate, together with all attachments
thereto.

 

(vi)              Certified copies of the resolutions of the board of directors
of the Borrower and/or of the board of directors or other equivalent governing
body of each other Loan Party for which it is the ultimate signatory, in each
case, unanimously approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

 

(vii)            A copy of a certificate of the Secretary of State (or
equivalent authority) of the jurisdiction of incorporation, organization or
formation of each Loan Party, certifying, if and to the extent such
certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party and each amendment thereto on file in such
Secretary’s office, (B) that (1) such amendments are the only amendments to the
charter, certificate of limited partnership, limited liability company agreement
or other organizational document, as applicable, of such Loan Party on file in
such Secretary’s office, (2) such Loan Party has paid all franchise taxes to the
date of such certificate and (C) long-form certificate(s) of good standing,
existence or its equivalent (including tax status if available) with respect to
each Loan Party from such Loan Party’s state of incorporation or organization
and in each other jurisdiction in which qualification is necessary in order for
such Loan Party to own or lease its property and conduct its business, each as
of a date within 20 days prior to the Closing Date.

 



50 

 

 

(viii)          Such documents and certifications as the Initial Lender may
reasonably require to evidence that in each jurisdiction in which any Loan Party
owns or leases property or in which the conduct of its business requires it to
qualify or be licensed as a foreign corporation except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Effect, such Loan Party is duly qualified and in good standing as a
foreign corporation, limited partnership or limited liability company in such
State and has filed all annual reports required to be filed to the date of such
certificate.

 

(ix)              A certificate of each Loan Party signed on behalf of such Loan
Party, by any two of its Responsible Officers, dated the Closing Date (the
statements made in which certificate shall be true on and as of the Closing
Date), certifying as to (A) the absence of any amendments to the constitutive
documents of such Loan Party since the date of the certificate referred to in
Section 3.01(a)(vii), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party
as in effect on the date on which the resolutions referred to in
Section 3.01(a)(vi) were adopted and on the Closing Date, (C) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the Closing Date and (D) the absence of any event occurring and
continuing, or resulting from the Borrowing on the Closing Date, that
constitutes a Default.

 

(x)                A certificate of a Responsible Officer of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

 

(xi)              A certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by all Loan Parties and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

 

(xii)            Such financial, business and other information regarding each
Loan Party and its Subsidiaries as the Lenders shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, insurance, obligations under
Plans, Multiemployer Plans and Welfare Plans, collective bargaining agreements
and other arrangements with employees, historical operating statements (if any),
financial statements of the Borrower and/or the Closing Date Real Estate
Property, and financial projections for the Borrower’s consolidated operations.

 

(xiii)          Favorable opinions of Kramer Levin Naftalis & Frankel LLP, as
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Initial Lender may reasonably request.

 



51 

 

 

 

(xiv)          Such other assurances, certificates, documents, consents or
opinions as the Initial Lender reasonably may request.

 

(b)                The Initial Lender shall be satisfied with the corporate and
legal structure and capitalization of each Loan Party and its Subsidiaries,
including the terms and conditions of the charter and bylaws, operating
agreement, partnership agreement or other governing document of each of them,
and shall have completed all due diligence with respect to the Borrower and its
Subsidiaries, and their respective business, operations, assets and liabilities,
including, without limitation, the satisfactory review (i) by a construction
and/or development consultant of the Properties, (ii) of any applicable
shareholder agreements or registration rights agreements and (iii) the existing
Property Loan Documents, in each case, in scope and substance reasonably
satisfactory to the Initial Lender.

 

(c)                Before and after giving effect to the transactions
contemplated by the Loan Documents, since December 31, 2018, there shall have
occurred no Material Adverse Change in the business, assets, properties,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Loan Parties.

 

(d)                There shall exist no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to materially and adversely affect the Borrower and its
Subsidiaries or (ii) purports to affect the legality, validity or enforceability
of any Loan Document or the consummation of the transactions contemplated
thereby.

 

(e)                All governmental and third party consents and approvals
necessary in connection with the transactions contemplated by the Loan Documents
shall have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes conditions upon the transactions contemplated by the Loan
Documents.

 

(f)                 [Reserved].

 

(g)                The Borrower shall have paid (i) all reasonable and
documented fees, charges and disbursements of one counsel to the Administrative
Agent and the Initial Lender (directly to such counsel if requested by the
Administrative Agent or the Initial Lender, as applicable) to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
reasonable and documented fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings, (ii) all other reasonable and
documented fees and expenses of the Administrative Agent and Lenders incurred in
connection with any of the Loan Documents and the transactions contemplated
thereby prior to the Closing Date and invoiced at least three (3) Business Days
prior to the Closing Date and (iii) all fees and expenses as set forth in the
Fee Letter.

 

(h)                [Reserved].

 

(i)                 The Initial Lender and the Administrative Agent shall have
received the financial statements of the Borrower and its Subsidiaries described
in Section 4.01(g).

 

(j)                 (i) The Borrower and each Guarantor shall have provided to
the Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions, Anti-Corruption Laws, Anti-Money Laundering Laws, the Trading with
the Enemy Act and the Patriot Act and (ii) completed background and reference
checks with respect to each Loan Party’s senior management, in each case
received by each requesting Person at least five (5) Business Days prior to the
Closing Date to the extent such information is requested at least ten (10)
Business Days prior to the Closing Date.

 



52

 

 

(k)                The Borrower and each Subsidiary shall have provided to the
Administrative Agent and the Initial Lender the (i) results of a search of the
UCC filings (or equivalent filings), tax Liens, judgment Liens, bankruptcies and
litigations made with respect to the Borrower and each Subsidiary, together with
copies of the financing statements and other filings (or similar documents)
disclosed by such searches, and accompanied by evidence satisfactory to the
Initial Lender that the Liens indicated in all such financing statements and
other filings (or similar document) are permitted pursuant to Section 5.02(a) or
the discharge of such Liens on or prior to the Closing Date pursuant to
documentation satisfactory to the Initial Lender and (ii) results of searches of
ownership of intellectual property of the Loan Parties in the United States
Patent and Trademark Office and the United States Copyright Office.

 

(l)                 The Initial Lender and the Administrative Agent shall have
received evidence of the insurance coverage required to maintained pursuant to
Section 5.01(d), which insurance shall have been reviewed by one or more of the
Initial Lender’s risk managers and be satisfactory to the same. All insurance
shall be subject to satisfactory endorsements in favor of the Administrative
Agent.

 

(m)              The Administrative Agent and the Lenders shall be satisfied
with and shall have completed all due diligence with respect to the Borrower and
its Subsidiaries’ Closing Date Real Estate Property including (i) satisfactory
review by a construction and/or development consultant of the Closing Date Real
Estate Property and (ii) satisfactory review of the Property Loan Documents and
other material agreements relative to the Closing Date Real Estate Property.

 

(n)                The Initial Lender shall have received Appraisals of each of
the Closing Date Real Estate Properties included in the Total Asset Value in
form and substance satisfactory to the Initial Lender, reflecting the Appraised
Value for such Closing Date Real Estate Property.

 

Section 3.02.               Conditions Precedent to Each Borrowing. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including, if requested, on the Closing Date), shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied or waived (the consummation of the closing hereunder being
deemed to constitute the waiver of all conditions set forth in Section 3.01 that
were not satisfied) and such further conditions precedent that on the date of
such Borrowing:

 

(a)                The Administrative Agent shall have received a Notice of
Borrowing in accordance with the terms hereof.

 

(b)                The following statements shall be true:

 

(i)                 the representations and warranties of each Loan Party
contained in Article IV or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except to the extent that
any representation or warranty that is qualified by materiality shall be true
and correct in all respects) on and as of the date of such Borrowing, before and
after giving effect to such Borrowing and the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) as of such earlier date, except to the extent
that failure of a representation or warranty to be true and correct does not
result from a breach of a covenant hereunder, and except that for purposes of
this Section 3.02, the representations and warranties contained in
Section 4.01(g) shall be deemed to refer to the most recent statements furnished
pursuant to subsections (b) and (c), respectively, of Section 5.03 and the items
listed on any schedule shall be reasonably acceptable to the Required Lenders;
and

 



53

 

 

(ii)               no Default or Event of Default has occurred and is
continuing, or would result from (A) such Borrowing, extension or increase or
(B) in the case of any Borrowing, from the application of the proceeds
therefrom.

 

Each Notice of Borrowing submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 3.02(b)
have been satisfied on and as of the date of the applicable Borrowing.

 

Section 3.03.               Determinations Under Section 3.01 and 3.02. Without
limiting the generality of the provisions of the last paragraph of Section 8.03,
each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, consent to, and/or approved of, each document,
agreement, instrument or other item required to be delivered to, consented to,
and/or approved by, the Administrative Agent or any Lender, as applicable,
pursuant to Section 3.01 or 3.02 and to have acknowledged that each of the
conditions set forth in this Section 3.01 or 3.02 have been satisfied to its
satisfaction (or otherwise waived by the Lenders).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.               Representations and Warranties of the Loan Parties.
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows (except to the extent that failure of such representation or
warranty to be true is a result of Borrower or a Subsidiary thereof being
expressly prohibited from complying with such representation or warranty under
the applicable Organization Documents of a Subsidiary that is a Joint Venture):

 

(a)                Organization and Powers; Qualifications and Good Standing.
Each Loan Party and each of its Subsidiaries (i) is a corporation, limited
liability company or partnership duly incorporated, organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, (ii) is duly qualified and is licensed
and, as applicable, in good standing as a foreign corporation, limited liability
company or partnership in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect and (iii) has all
requisite corporate, limited liability company or partnership power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to (x) own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted and (y) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

 

(b)                Subsidiaries. Set forth on Schedule 4.01(b) hereto is a
complete and accurate list of all Subsidiaries of each Loan Party, showing as of
the Closing Date (as to each such Subsidiary) the jurisdiction of its
incorporation, organization or formation, the number of shares (or the
equivalent thereof) of each class of its Equity Interests authorized, and the
number outstanding, on the date hereof and the percentage of each such class of
its Equity Interests owned (directly or indirectly) by such Loan Party and the
number of shares (or the equivalent thereof) covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof. All of the outstanding Equity Interests in each Loan Party’s
Subsidiaries has been validly issued, are fully paid and non-assessable and to
the extent owned by such Loan Party or one or more of its Subsidiaries, and with
respect to the Guarantors are owned by such Loan Party or Subsidiaries free and
clear of all Liens, except for Liens created under the Loan Documents or any
Permitted Encumbrance.

 



54

 

 

(c)                Due Authorization; No Conflict. The execution and delivery by
each Loan Party of each Loan Document to which it is or is to be a party, and
the performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, have been duly authorized by
all necessary corporate, limited liability company or partnership action, and do
not (i) contravene Organization Documents of such Loan Party, (ii) violate any
law, rule, regulation (including, without limitation, Regulation X of the Board
of Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default under, any Material Contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iv) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries. No Loan Party or any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument, the violation or breach of which could reasonably be expected to
result in a Material Adverse Effect.

 

(d)                Authorizations and Consents. No authorization or approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party of any Loan
Document to which it is or is to be a party or for the consummation the
transactions contemplated by the Loan Documents, (ii) the grant by any Loan
Party of the Liens granted by it pursuant to the Security Agreement, (iii) the
perfection or maintenance of the Liens created under the Security Agreement
(including the first priority nature thereof) or (iv) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Security Agreement; except
for (i) the filing of UCC financing statements and continuations or amendments
thereof, (ii) filings with the United States Patent and Trademark Office and the
United States Copyright Office, (iii) filings with the Securities and Exchange
Commission and and (iv) such authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.

 

(e)                Binding Obligation. This Agreement has been, and each other
Loan Document when delivered hereunder will have been, duly executed and
delivered by each Loan Party thereto. This Agreement is, and each other Loan
Document when delivered hereunder will be, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan
Party, in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

(f)                 Litigation. There is no action, suit, investigation,
litigation or proceeding affecting any Loan Party or any of its Subsidiaries,
including any Environmental Action, pending or threatened before any court,
Governmental Authority or arbitrator that (i) either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of any Loan
Document or the transactions contemplated by the Loan Documents.

 



55

 

 

(g)                Financial Condition.

 

(i)                 The audited Consolidated balance sheet of Borrower and its
Subsidiaries as at December 31, 2018 and the related audited Consolidated
statements of income and cash flows for such Fiscal Year, reported on by and
accompanied by a report from BDO USA, LLP, copies of which have heretofore been
furnished to the Initial Lender, present fairly in all material respects the
Consolidated financial position of Borrower and its Subsidiaries as at such date
and the Consolidated results of operations and cash flows of Borrower and its
Subsidiaries for such Fiscal Year then ended.

 

(ii)               Borrower has furnished to the Initial Lender complete and
correct copies of the interim consolidated balance sheet and the related
statements of income of Borrower and its Subsidiaries on a Consolidated Basis
for the fiscal quarter ending September 30, 2019. All such financial statements
have been certified by a Responsible Officer of Borrower and fairly present the
financial position of Borrower and its Subsidiaries as of the respective dates
indicated and the Consolidated results of their operations and cash flows for
the respective periods indicated, in all material respects, subject in the case
of any such financial statements that are unaudited, to normal audit
adjustments, none of which shall be material. Borrower did not have, as of the
date of the latest financial statements referred to above, and will not have as
of the Closing Date after giving effect to the incurrence of Advances hereunder,
any material or significant contingent liability or liability for taxes,
long-term lease or unusual forward or long-term commitment that is not reflected
in the foregoing financial statements or the notes thereto and that in any such
case is material in relation to the business, operations, properties, assets,
financial or other condition or prospects of Borrower and its Subsidiaries.

 

(iii)             Since December 31, 2018, there has been no Material Adverse
Change.

 

(h)                Forecasts. The Consolidated forecasted balance sheets,
statements of income and statements of cash flows of the Borrower and its
Subsidiaries delivered to the Lenders pursuant to Section 3.01(a)(xii) are or
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were reasonable in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s good faith estimate of its future financial performance.

 

(i)                 Full Disclosure.

 

(i)                 All written information (other than projections, estimates
and information of a general economic nature or general industry nature) (the
“Disclosure Information”) concerning Borrower, the Subsidiaries and the
transactions contemplated by this Agreement prepared by or on behalf of the
foregoing or their representatives and made available to any Lenders or the
Administrative Agent in connection with the transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Disclosure Information was furnished to the Lenders and as of the
Closing Date and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.

 

(ii)               The projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lender or the
Administrative Agent in connection with the transactions contemplated by this
Agreement (i) have been prepared in good faith based upon assumptions believed
by the Borrower to be reasonable as of the date thereof (it being understood
that actual results may vary materially from such projections and estimates), as
of the date such projections and estimates were furnished to the Lenders and as
of the Closing Date, and (ii) as of the Closing Date, have not been modified in
any material respect by the Borrower.

 



56

 

 

(j)                 Margin Regulations. No Loan Party is engaged in the business
of extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Advance will be used to purchase or carry any Margin Stock or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

 

(k)                Certain Governmental Regulations. Neither any Loan Party nor
any of its Subsidiaries, as applicable, is an “investment company”, or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. Without limiting the generality of the foregoing, each Loan
Party and each of its Subsidiaries, as applicable: (i) is primarily engaged,
directly or through a wholly-owned subsidiary or subsidiaries, in a business or
businesses other than that of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (ii) is not engaged in, does not propose to engage in and does not hold
itself out as being engaged in the business of (A) investing, reinvesting,
owning, holding or trading in securities or (B) issuing face-amount certificates
of the installment type; (iii) does not own or propose to acquire investment
securities (as defined in the Investment Company Act of 1940, as amended) having
a value exceeding forty percent (40%) of the value of such company’s total
assets (exclusive of government securities and cash items) on an unconsolidated
basis; (iv) has not in the past been engaged in the business of issuing
face-amount certificates of the installment type; and (v) does not have any
outstanding face-amount certificates of the installment type. Neither the making
of any Advances, nor the application of the proceeds or repayment thereof by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.

 

(l)                 Materially Adverse Agreements. Neither any Loan Party nor
any of its Subsidiaries is a party to any indenture, loan or credit agreement or
any lease or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

 

(m)              No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

(n)                Tax Returns and Payments. All federal, state income and other
Tax returns and reports of the Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, and all federal, state income and
other Taxes due and payable and all material assessments, fees and other
governmental charges upon the Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises that are due
and payable have been paid (other than any Taxes the amount or validity that is
the subject of a Good Faith Contest. There is no proposed written tax assessment
against the Borrower or any of its Subsidiaries that is not being actively
contested by a Good Faith Contest.

 

(o)                Intellectual Property. The Borrower and each of its
Subsidiaries owns or has the right to use all patents, trademarks, service
marks, trade names, copyrights, licenses and other rights with respect to the
foregoing necessary for the present conduct of its business, without any known
conflict with the rights of others.

 



57

 

 

(p)                Real Estate.

 

(i)                 Set forth on Part I of Schedule 4.01(p) hereto is (x) a list
of the Closing Date Real Estate Property, showing as of the Closing Date, the
street address, state, record owner and book value thereof and (y) a complete
and accurate list of all Closing Date Property Indebtedness. Each Closing Date
Real Estate Property is owned in fee by any Loan Party or any of its
Subsidiaries or Joint Ventures and such Loan Party or Subsidiary or Joint
Venture has good insurable fee simple title to such Real Estate, free and clear
of all Liens, other than existing Liens and Liens permitted under
Section 5.02(a).

 

(ii)               Set forth on Part II of Schedule 4.01(p) hereto is a complete
and accurate list of all Real Estate owned in fee by any Loan Party or any of
its Subsidiaries, showing as of each other date such Schedule 4.01(p) is
required to be supplemented hereunder, the street address, state, record owner
and book value thereof. Each such Loan Party or Subsidiary has good, insurable
fee simple title to such Real Estate, free and clear of all Liens, other than
existing Liens and Liens permitted under Section 5.02(a).

 

(iii)             Set forth on Part III of Schedule 4.01(p) hereto is a complete
and accurate list of all leases of Real Estate under which any Loan Party or any
of its Subsidiaries is the lessee showing as of the Closing Date, and as of each
other date such Schedule 4.01(p) is required to be supplemented hereunder, the
street address, state, lessor, lessee, expiration date and annual rental cost
thereof. Each such lease is, to the knowledge of Borrower, the legal, valid and
binding obligation of the lessor thereof, enforceable in accordance with its
terms.

 

(iv)              The Borrower or a Subsidiary of the Borrower has good, record
and insurable title to, or a valid and enforceable leasehold interest in, all of
the Properties owned or leased by the Borrower or any Subsidiary of the
Borrower, in each case free and clear of all Liens other than Liens expressly
permitted under Section 5.02(a). For each Eligible Real Estate Property, a
policy of title insurance approved for use in the applicable jurisdiction has
been issued insuring, as of the effective date of each such insurance policy,
fee simple title interest held by the applicable Subsidiary of the Borrower in
such Real Estate Property or, as appropriate, a policy of leasehold insurance
has been issued insuring, as of the effective date of each such insurance
policy, the leasehold interest held by the applicable Subsidiary of the Borrower
in such Real Investment, in each case free and clear of all Liens other than
Liens expressly permitted under Section 5.02(a). Such title policies are in full
force and effect, all premiums thereon have been paid, no claims have been made
by Borrower or its Subsidiaries thereunder and no claims have been paid
thereunder by Borrower or its Subsidiaries.

 

(v)                Each Real Estate Property (excluding any Real Estate Property
that is being developed or redeveloped) has rights of access to public ways and
is served by water, sewer, sanitary sewer, storm drain facilities, gas, heat,
drainage, storm, telecommunication, electrical systems and fire protection, in
each case as is necessary for the conduct of the businesses at such Real Estate
Property as currently conducted, and to Borrower’s knowledge, such services are
available and operable in adequate capacity to permit the use of such Real
Estate Property for its current purpose, except where the failure of the
foregoing to be true would not have a Material Adverse Effect.

 

(vi)              As of the Closing Date, none of the Borrower or the Borrower’s
Subsidiaries have received any written notice to the effect that (a) any
condemnation, expropriation, requisition or similar proceedings or rezoning
proceedings are pending or threatened with respect to any of the Properties, or
(b) any applicable laws, including, without limitation, any zoning regulation or
ordinance (including with respect to parking), rules, building, fire, health or
similar law, code, ordinance, order or regulation has been violated in any
material respect for any Real Estate Property.

 



58

 

 

(vii)            [Reserved].

 

(viii)          Except as would not have a Material Adverse Effect, all real
property leases under which any of the Borrower or its Subsidiaries is a lessee
are valid and subsisting (other than those which terminate in accordance with
their terms) and are in full force and effect. Neither the Borrower nor any of
its Subsidiaries has received written notice of any material default by the
Borrower or its Subsidiaries from any other party to such leases. The leases for
land or space under which any of the Borrower and its Subsidiaries is a lessor
are valid and subsisting and are in full force and effect except to the extent
that any invalidity or non-subsistence thereof would not result in a Material
Adverse Effect, and, neither the Borrower nor any of its Subsidiaries is in
default in any respect with respect to such leases except where the failure of
the foregoing to be true would not result in a Material Adverse Effect.

 

(q)                Environmental Matters.

 

(i)                 Except as otherwise set forth on Part I of Schedule 4.01(q)
hereto, the operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past material non-compliance with such
Environmental Laws and Environmental Permits has been resolved without ongoing
material obligations or costs, and, to the knowledge of each Loan Party and its
Subsidiaries, no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(ii)               Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the SEMs
or any analogous foreign, state or local list or is adjacent to any such listed
property; there are no underground or above ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material or lead-based paint on any property
currently owned or operated by any Loan Party or any of its Subsidiaries except
for any non-friable asbestos-containing material or lead-based paint in good
condition that is being managed pursuant to, and in compliance with, an
operations and maintenance plan that has been prepared by a qualified
environmental engineer or consultant in accordance with industry standards and
that does not currently require removal, remediation, abatement or encapsulation
under Environmental Law and for which all legally required warnings have been
made or given; and no Hazardous Materials have been Released nor has any Person
been exposed to Hazardous Materials on any property currently owned or operated
by any Loan Party or any of its Subsidiaries in any material amount or nature or
which could reasonably be expected to materially adversely affect the value of
any such property or in material violation of any Environmental Law or
Environmental Permit by any Loan Party or any of its Subsidiaries, or, to the
knowledge of each Loan Party and its Subsidiaries, by any other Person or during
the period of their ownership or operation thereof, on any property formerly
owned or operated by any Loan Party or any of its Subsidiaries.

 



59

 

 

(iii)             Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at
any property, site, location or operation, either voluntarily or pursuant to the
order of any Governmental Authority or the requirements of any Environmental
Law; all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in compliance in
all material respects with all applicable Environmental Laws and in a manner not
reasonably expected to result in a Material Adverse Effect; and, with respect to
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries, all Hazardous Materials generated, used, treated, handled, stored
or transported by or, to the knowledge of each Loan Party and its Subsidiaries,
on behalf of any Loan Party or any of its Subsidiaries have been disposed of in
compliance in all material respects with all applicable Environmental Laws and
in a manner that could not reasonably be expected to result in a Material
Adverse Effect.

 

(r)                 Compliance with Laws. Each Loan Party and each Subsidiary is
in compliance with the requirements of all laws, rules and regulations
(including, without limitation, the Securities Act and the Securities Exchange
Act, and the applicable rules and regulations thereunder, state securities law
and “Blue Sky” laws) applicable to it and its business and properties, except
where such non-compliance could not reasonably be expected to have a Material
Adverse Effect.

 

(s)                 Force Majeure. Neither the business nor the Property of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could reasonably be expected to
result in a Material Adverse Effect.

 

(t)                 Loan Parties’ Credit Decisions. Each Loan Party has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement (and in
the case of the Guarantors, to give the guaranty under this Agreement) and each
other Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

 

(u)                Solvency. The Borrower and its Subsidiaries are and, upon the
incurrence of any Advance, will be Solvent on a Consolidated basis.

 

(v)                Insurance. The properties of each Loan Party and each
Subsidiary of each Loan Party are insured with financially sound and reputable
insurance companies that are not Affiliates of any Loan Party, against loss and
damage in such amounts, with such deductibles and covering such risks, as are
customarily carried by Persons of comparable size and of established reputation
engaged in the same or similar businesses and owning similar properties in the
general locations where such Loan Party operates. Such insurance in effect on
the Closing Date is described on Schedule 4.01(v). As of the Closing Date, all
premiums with respect thereto that are due and payable have been duly paid, no
Loan Party or Subsidiary of a Loan Party has received or is aware of any notice
violation or cancellation thereof, and each Loan Party and each Subsidiary of
each Loan Party has complied in all material respects with the requirements of
each such policy, except where the failure of the foregoing to be true would not
have a Material Adverse Effect. No Borrower or any Subsidiary of the Borrower
has knowingly done, by act or omission, anything which would materially impair
the coverage of any such policy.

 



60

 

 

(w)              ERISA Matters. (i) Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Plans and Welfare Plans as of the Closing
Date. Except as would not reasonably be likely to result in a Material Adverse
Effect:

 

(ii)               No ERISA Event has occurred within the preceding five plan
years or is reasonably expected to occur with respect to any Plan.

 

(iii)             Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the IRS and furnished to the Lenders, is complete and accurate and fairly
presents the funding status of such Plan as of the date of such Schedule B, and
since the date of such Schedule B there has been no material adverse change in
such funding status.

 

(iv)              Neither any Loan Party nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan.

 

(v)                Neither any Loan Party nor any ERISA Affiliate has been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or has been terminated, within the meaning of Title IV of
ERISA, and, to Borrower’s knowledge, no such Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated, within the meaning of
Title IV of ERISA.

 

(vi)              Each Plan and each Welfare Plan subject to ERISA is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws. Each Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter, or is entitled to rely on a favorable opinion letter, from
the IRS to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the IRS. To
the best knowledge of each Loan Party, nothing has occurred that would
reasonably be likely to prevent or cause the loss of such tax-qualified status.

 

(vii)            (A) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (B) as of the most recent valuation date for
any Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and none of any Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such Plan to
drop below 60% as of the most recent valuation date; (C) none of any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (D) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (E) no Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Plan that has resulted or could reasonably be expected to
result in material liability to any Loan Party.

 

(viii)          Each Loan Party represents and warrants as of the Closing Date
that it is not a Benefit Plan.

 



61

 

 

(x)                Sanctioned Persons. None of the Loan Parties or any of their
respective Subsidiaries nor, to the knowledge any Responsible Officer of the
Borrower, any director, officer, agent, employee or Affiliate of any Loan Party
or any of its respective Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or any successor to OFAC carrying out similar function or
any sanctions under similar laws or requirements administered by the United
States Department of State, the United States Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions Laws”); and the Borrower will not, in violation of Sanctions,
directly or indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any person for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC or other
Sanctions Laws (each such person a “Designated Person”). Neither Borrower, any
Guarantor, nor any Subsidiary, director or officer of Borrower or Guarantor or,
to the knowledge of Borrower, any Affiliate, agent or employee of Borrower or
any Guarantor, has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws.

 

(y)                Anti-Corruption Laws; Anti-Money Laundering Laws. The Loan
Parties and their respective Subsidiaries and, to the knowledge of any
Responsible Officer of the Borrower, all directors, officers, employees, agents
or Affiliates of any Loan Party or any of its respective Subsidiaries, are in
compliance in all material respects with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws, the Trading with the Enemy Act and the Patriot Act.

 

(z)                EEA Financial Institution. Neither any Loan Party nor any of
its Subsidiaries, as applicable, is an EEA Financial Institution.

 

(aa)             Covered Party. No Loan Party is a Covered Party (as defined in
Section 9.18).

 

(bb)            Condemnation. Except as set forth on Schedule 4.01(bb), there is
no pending condemnation or eminent domain proceeding affecting any of the Real
Estate Property and no Loan Party has received a written notice that the same is
contemplated.

 

(cc)             Security Agreement. The provisions of the Security Agreement
are effective to create in favor of the Administrative Agent for the benefit of
the Secured Parties a legal, valid and enforceable first priority Lien (subject
to Permitted Encumbrances) on all right, title and interest of the respective
Grantors in the Collateral described therein. Except as contemplated by the
Security Agreement, no filing or other action will be necessary to perfect or
protect such Liens.

 

(dd)            Guarantors. Each Subsidiary of the Borrower, other than Excluded
Subsidiaries and other Subsidiaries that are not yet required to become
Guarantors pursuant to the terms hereof, is a Guarantor.

 

(ee)             Utilities. Each Real Estate Property has adequate water, gas
and electrical supply, storm and sanitary sewage facilities, other required
public utilities, and means of access between such Property and public roads,
subject to intermittent temporary outages that also affect nearby properties,
except for any failure that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(ff)               Trade Names and Principal Place of Business. Schedule
4.01(ff) sets forth a correct and complete list of all trade names used by any
Loan Party or any of its Subsidiaries as of the Closing Date. The principal
place of business of each Loan Party and each of its Subsidiaries as of the
Closing Date is set forth on Schedule 4.01(ff).

 



62

 

 

(gg)            [Reserved].

 

(hh)            [Reserved].

 

(ii)              Swap Agreements. As of the Closing Date, none of the Borrower
and its Subsidiaries are parties to any Swap Obligation.

 

(jj)              Additional Real Estate Property Representations.

 

(i)                 There are no pending or proposed (in writing) special or
other assessments for public improvements or otherwise affecting any Real Estate
Property, except where the same would not reasonably be expected to have a
Material Adverse Effect.

 

(ii)               None of the improvements on any Eligible Real Estate Property
are located in an area as identified by the Federal Emergency Management Agency
as an area having special flood hazards or, if so located, the Borrower has
obtained commercially reasonable flood insurance and such insurance is in full
force and effect.

 

(iii)             Each of the property surveys of the Eligible Real Estate
Properties delivered or made available to the Initial Lender prior to the
Closing Date, show all buildings located on the Real Estate Properties and there
are no (i) other material improvements located on the Eligible Real Estate
Properties not shown on such surveys nor (ii) material buildings or other
improvements on adjacent properties that are not shown on such surveys and that
materially encroach onto any of the Eligible Real Estate Properties, in each
case, as of the respective dates of such surveys and, in each case, except where
the same would not reasonably be expected to have a Material Adverse Effect.

 

(iv)              [Reserved].

 

(v)                No material issues with the physical condition of the Real
Estate Properties exist except where the same would not reasonably be expected
to have a Material Adverse Effect. For avoidance of doubt, the ongoing
remediation of construction defects and related damage at the 11th Street
Property has been disclosed to Lender.

 

(vi)              All (a) real estate taxes, water charges, sewer rents,
assessments or other similar outstanding governmental charges and governmental
assessments that became due and owing prior to the Closing Date in respect of
each Eligible Real Estate Property (excluding any related personal property),
and that if left unpaid, would be, or might become, a Lien on such Real Estate
Property having priority over the related mortgage and (b) insurance premiums or
ground rents that became due and owing prior to the Closing Date in respect of
each Eligible Real Estate Property (excluding any related personal property),
have been paid, or if any such items are disputed, an escrow of funds in an
amount sufficient (together with escrow payments required to be made prior to
delinquency) to cover such taxes and assessments and any late charges due in
connection therewith has been established or same is otherwise being contested
in accordance with the provisions of the applicable Property Loan Documents.
Each Eligible Real Estate Property consisted of one or more separate and
complete tax parcels. For purposes of this representation and warranty, the
items identified herein shall not be considered due and owing until the date on
which interest or penalties would be first payable thereon.

 

(vii)            No Eligible Real Estate Property (while such Eligible Real
Estate Property is owned by a Subsidiary of Borrower) has suffered material
damage by fire, wind or other casualty (excluding any ordinary course wear and
tear), which damage has not either been fully repaired or fully insured
(excluding the deductible), or for which escrows or reserves have not been
established.

 



63

 

 

(viii)          As of the Closing Date, each Real Estate Property is owned by a
direct or indirect Subsidiary or Joint Venture of the Borrower, and such
Subsidiary or Joint Venture shall own 100% of the fee interest in such Real
Estate Property or will be a general partner, managing member or manager of a
Joint Venture that collectively owns 100% of the fee interest in such Real
Estate Property.

 

(kk)            Indebtedness.

 

(i)                 None of the Borrower nor its Subsidiaries has received any
written notice from any Lender of any breach, default or an Event of Default
under any Property Loan Documents which breach, default or Event of Default has
not been cured to the satisfaction of the lender with respect to such Permitted
Property Indebtedness (and such lender has reinstated such Permitted Property
Indebtedness).

 

(ii)               As of the Closing Date, no Loan Party and no Subsidiary of
any Loan Party has any Indebtedness other than Indebtedness permitted by Section
5.02(b).

 

ARTICLE V

COVENANTS OF THE LOAN PARTIES

 

Section 5.01.               Affirmative Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
or any Lender shall have any Commitment hereunder, each Loan Party will do the
following:

 

(a)                Compliance with Laws, Etc. (i) comply, and cause each of its
Subsidiaries to (x) comply with all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, compliance with the
Racketeer Influenced and Corrupt Organizations Chapter of the Organized Crime
Control Act of 1970 to which each of them and their respective property and
assets are subject and all applicable restrictions imposed on each of them and
their property or assets by any governmental and regulatory authority, except
where any non-compliance could not reasonably be expected to have a Material
Adverse Effect, and (y) comply with all Sanctions, Anti-Corruption Laws,
Anti-Money Laundering Laws, the Trading with the Enemy Act and the Patriot Act
and (ii) obtain and maintain in effect all governmental or regulatory
authorizations that are necessary (A) to own or lease and operate their
respective property and assets and to conduct their respective businesses as
presently conducted or (B) for the due execution, delivery, filing or
performance by the Borrower or any Loan Party of any Loan Document or for the
consummation of any of the other transactions contemplated hereby, except, in
each case, where a failure to obtain such authorizations could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                Payment of Taxes and Claims Etc. Pay and discharge, and cause
each of its Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all Taxes imposed upon it or upon its property or assets;
provided, however, that neither the Loan Parties nor any of their Subsidiaries
(except, in the case of Subsidiaries that are Immaterial Joint Ventures, where
non-compliance (x) is from the failure of the (direct or indirect) third-party
partner to the Immaterial Joint Venture to pay or discharge such amounts or (y)
could not reasonably be expected to have in a Material Adverse Effect) shall be
required to pay or discharge any such Tax that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors and (ii) all lawful claims
that, if unpaid, might by law become a Lien upon any Collateral (in each case,
other than Permitted Encumbrances).

 



64

 

 

(c)                Compliance with Environmental Laws. Comply, and use
commercially reasonable efforts to cause each of its Subsidiaries and all
lessees and other Persons operating or occupying its properties to comply, with
all applicable Environmental Laws and Environmental Permits, except where
non-compliance could not reasonably be expected to have a Material Adverse
Effect; obtain and renew and cause each of its Subsidiaries to obtain and renew
all Environmental Permits necessary for its operations and properties, except
where the failure to obtain any such Environmental Permit could not reasonably
be expect to have a Material Adverse Effect; comply with all applicable
operations and maintenance plans and conduct, and cause each of its Subsidiaries
to conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove, abate and clean
up all Hazardous Materials at or from any of its properties required by and in
compliance with the requirements of all Environmental Laws, except where
non-compliance could not reasonably be expected to have a Material Adverse
Effect; provided, however, that neither the Loan Parties nor any of their
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is the subject of a
Good Faith Contest.

 

(d)                Maintenance of Insurance. Maintain, and/or cause each of its
Subsidiaries to maintain, (x) insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiaries operate
or otherwise approved by the Required Lenders (which approval shall not be
unreasonably withheld or delayed) and (y) the insurance coverage required
pursuant to their respective Property Loan Documents, except, in the case of
Subsidiaries that are Immaterial Joint Ventures, for each of clauses (x) and
(y), where non-compliance could not reasonably be expected to have a Material
Adverse Effect. With respect to any insurance maintained by any Loan Party, the
insurance against loss or damage to the Collateral shall name the Administrative
Agent as sole loss payee with respect to the Collateral, shall not be
invalidated by any action of or breach of warranty by such Loan Party of any
provision thereof and shall waive subrogation against the Administrative Agent.
With respect to any liability policy(ies) maintained by any Loan Party, such
liability policy(ies) shall name the Administrative Agent as an additional
insured in the full amount of such Loan Party’s liability coverage limits (or
the coverage limits of any successor to such Loan Party or such successor’s
parent which is providing coverage), be primary and without contribution as
respects any insurance carried by the Administrative Agent and contain
severability of interest clauses. All policies of insurance maintained by any
Loan Party shall provide that the Administrative Agent shall be given thirty
(30) days’ notice of cancellation of coverage as per policy provisions. On or
prior to the Closing Date and prior to each policy renewal, the Borrower shall
furnish to the Administrative Agent, certificates of insurance or other evidence
reasonably satisfactory to the Administrative Agent that insurance maintained by
any Loan Party complies with all of the above requirements is in effect.

 

(e)                Preservation of Existence, Etc.

 

(i)                 Preserve and maintain, and cause each of its Subsidiaries to
preserve and maintain, its existence (corporate or otherwise), legal structure,
legal name, rights (charter and statutory), permits, licenses, approvals,
privileges and franchises, except, in the case of Subsidiaries of the Borrower
that are not Loan Parties only, if in the reasonable business judgment of such
Subsidiary it is in its best economic interest not to preserve and maintain such
existence, legal structure, legal name, rights, permits, licenses, approvals,
privileges and franchises and such failure is not reasonably likely to result in
a Material Adverse Effect (it being understood that the foregoing shall not
prohibit, or be violated as a result of any transaction by or involving any Loan
Party or Subsidiary thereof otherwise permitted under Section 5.02(d) or (e)
below).

 



65

 

 

(ii)               Shall, and shall cause each of its Subsidiaries to, duly
qualify and to remain duly qualified as a foreign corporation or other entity,
and to be and remain in good standing, in each jurisdiction in which the
ownership, lease or operation of its property and assets or the conduct of its
business requires such qualification, except where the failure to so qualify is
not reasonably likely to result in a Material Adverse Effect.

 

(f)                 Visitation Rights. Upon reasonable prior notice, at
reasonable times and from time to time, permit, subject to the rights of tenants
under any Tenancy Leases and other occupants, any of the Administrative Agent or
Lenders, or any agent or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, any Loan Party or any of its Subsidiaries, and to discuss the affairs,
finances and accounts of any Loan Party and any of its Subsidiaries with any of
their general partners, managing members, officers or directors and with their
independent certified public accountants; provided that (i) Administrative
Agent, Lender and/or their respective agents or representatives shall use
commercially reasonable efforts to minimize interference with the business
operations at such property during any such visit, (ii) Borrower shall have the
right to have a representative of Borrower present during any such visitation,
(iii) so long as no Event of Default has occurred and is continuing, no more
than one (1) such visit and inspection by the Administrative Agent or the Lender
during any year shall be at the expense of the Borrower and (iv) when an Event
of Default has occurred and is continuing, the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice. Without limiting the
generality of the foregoing, the each Loan Party shall, and shall cause each of
its Subsidiaries to permit the Administrative Agent, any Lender and any of their
respective agents or representatives thereof, upon reasonable notice and during
normal business hours: (a) to discuss the business, operations, properties and
financial and other condition of the Borrower and its Subsidiaries, including
significant business activities and business and financial developments of the
Borrower and its Subsidiaries, with the officers, employees and directors of the
Borrower or its Subsidiaries; and (b) to provide such other financial
statements, operating reports, forecasts, projections, budgets and other
financial reports of the Borrower or its Subsidiaries and such other information
with respect to the business, financial condition or operations of the Borrower
or its Subsidiaries as the Lender may reasonably request.

 

(g)                Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of such
Loan Party and each such Subsidiary in accordance with GAAP (other than
Subsidiaries that are Joint Ventures that do not maintain their books in
accordance with GAAP and instead utilize another commercially reasonable method
which is consistently applied).

 

(h)                Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its Properties
(excluding any Real Estate Property that is being restored, developed or
redeveloped) in good working order and condition, ordinary wear and tear,
casualty and condemnation excepted; except where non-compliance by a Subsidiary
that is an Immaterial Joint Venture could not reasonably be expected to have a
Material Adverse Effect

 

(i)                 Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate (“Fair and Reasonable”), provided however, that all
transactions pursuant to (x) any operating leases that are in the standard form
of operating lease used by the Borrower’s Subsidiaries and (y) transactions
entered into by the Borrower, a third party or any of their respective
Subsidiaries in connection with a Joint Venture shall be deemed Fair and
Reasonable, so long as, where Borrower or its Subsidiary is the counterparty,
the compensation payable to Borrower or such Subsidiary in connection with such
affiliate transaction is paid to a Loan Party or a Wholly Owned Subsidiary.

 



66

 

 

(j)                 Covenant to Guarantee Obligations. Within 20 days after (i)
the formation or acquisition of any new direct or indirect Subsidiary of a Loan
Party or (ii) the time that any Excluded Subsidiary is no longer an Excluded
Subsidiary, cause each such Subsidiary that is not an Excluded Subsidiary to
duly execute and deliver to the Administrative Agent a Guaranty Supplement, or
such other guaranty supplement in form and substance reasonably satisfactory to
the Administrative Agent, guaranteeing the other Loan Parties’ Obligations under
the Loan Documents (collectively, the “Guarantor Deliverables”).

 

(k)                Information Regarding Collateral. The Borrower shall, and
shall cause each Grantor to, provide the Administrative Agent not less than ten
(10) Business Days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, before effecting any change (i) in any Grantor’s legal
name, (ii) in any Grantor’s identity or organizational structure, (iii) in any
Grantor’s U.S. taxpayer identification number, or (iv) in any Grantor’s
jurisdiction of organization or incorporation (in each case, including by a
Disposition, merger with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction). Such notice
shall clearly describe such change and provide such other information in
connection therewith as the Administrative Agent may reasonably request. In
addition, prior to any such change, the Borrower shall, and shall cause each
Grantor to, take all action reasonably satisfactory to the Administrative Agent
to maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. The Borrower hereby agrees to promptly provide the Administrative
Agent with certified Organization Documents reflecting any of the changes
described above in this section. Notwithstanding the foregoing or anything else
to the contrary contained herein or in any other Loan Document, the Borrower
agrees that it will, and will cause each other Grantor to, at all times maintain
its jurisdiction of organization in one of the States within the United States
of America or the District of Columbia.

 

(l)                 Further Assurances.

 

(i)                 Promptly upon request by the Administrative Agent, or any
Lender through the Administrative Agent, correct, and cause each Loan Party to
promptly correct, any material defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment, filing or recordation
thereof.

 

(ii)               Promptly upon request by the Administrative Agent, or any
Lender through the Administrative Agent, do, execute, acknowledge, deliver,
file, and re-file such certificates, assurances and take such other actions as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
Applicable Law, subject any Loan Party’s or any of its Subsidiaries’ (other than
Excluded Subsidiaries) properties, assets, rights or interests to the Liens now
or hereafter intended to be covered by the Security Agreement, (C) to perfect
and maintain the validity, effectiveness and priority of the Security Agreement
and any of the Liens intended to be created thereunder and (D) to assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Lenders under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries (other than Excluded Subsidiaries) is or is to be a party, and
cause each of its Subsidiaries (other than Excluded Subsidiaries) to do so.

 



67

 

 

(m)              Performance of Material Contracts. Perform and observe, and
cause each of its Subsidiaries to perform and observe, all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so, in
each case, except to the extent same will not result in a Material Adverse
Effect.

 

(n)                [Reserved].

 

(o)                [Reserved].

 

(p)                Senior Debt. The Obligations shall, and Borrower shall take
all necessary action to ensure that the Obligations shall at all times rank
either pari passu or prior in right of payment to all other Indebtedness of
Borrower.

 

(q)                Maintenance of Ratings. Upon the request of the
Administrative Agent, the Borrower shall cooperate in obtaining a public credit
rating issued by either Moody’s or S&P with respect to the Advances.

 

(r)                 Lenders Meetings. At the request of the Administrative
Agent, Borrower will participate in a meeting of the Administrative Agent and
Lenders once during each fiscal year to be held at the Borrower’s corporate
offices (or at such other location as may be agreed to by the Borrower and
Administrative Agent) or via teleconference call once during each fiscal year at
such time as may be agreed to by the Borrower and Administrative Agent; provided
that, upon the occurrence and during the continuance of an Event of Default,
Borrower will participate in lender meetings at any time at the reasonable
request of the Administrative Agent.

 

(s)                 Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Maintain in effect policies and procedures designed to promote compliance
by the Loan Parties and their respective Subsidiaries and their respective
directors, officers, employees and agents with applicable Sanctions and
Anti-Corruption Laws, Anti-Money Laundering Laws, the Trading with the Enemy Act
and the Patriot Act, and promptly upon the written request of the Administrative
Agent, furnish to the Administrative Agent and the Lenders any information that
the Administrative Agent or any Lender deems reasonably necessary from time to
time in order to ensure compliance with all applicable Sanctions and
Anti-Corruption Laws, Anti-Money Laundering Laws, the Trading with the Enemy Act
and the Patriot Act.

 

(t)                 Beneficial Ownership. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and Anti-Corruption Laws, including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation.

 



68

 

 

(u)                [Reserved].

 

(v)                Board Appointment and Observation Rights. So long as the
Advances remain outstanding and TPHS is owed or holds greater than 50% of the
sum of (x) the aggregate principal amount of Advances outstanding and (y) the
aggregate unused Commitments, TPHS shall have the right to appoint one member of
the Borrower’s and each Subsidiary (other than Excluded Subsidiaries) of the
Borrower’s board of directors or equivalent governing body (the “Designee”). At
the election of TPHS, a board observer may be selected in lieu of a board
member. The Designee shall also sit on up to three (3) committees of the board
of directors or equivalent governing body of the Borrower and each Subsidiary
(other than Excluded Subsidiaries) of the Designee’s choosing (which the
Designee may change at any time and from time to time). The Designee shall be
entitled to customary indemnification with respect to matters arising out of the
Borrower’s affairs to the fullest extent permitted by law. In addition, the
Borrower will maintain customary D&O insurance, and the Designee shall be
entitled to receive customary reimbursement of expenses incurred in connection
with his or her service as a member of the board and/or any committee thereof
(but shall not, except in the case of an independent director, receive
compensation for such service).

 

(w)              Appraisal Rights.

 

(i)                 The Required Lenders may, for the purpose of determining the
current Appraised Value of the Eligible Real Estate Property, obtain new
Appraisals or an update to existing Appraisals with respect to such Real Estate
Property, or any of them, as the Required Lenders shall determine (i) in
connection with the acceptance of such Real Estate as a Eligible Real Estate
Property, (ii) once annually unless an Event of Default shall be in existence,
(iii) in connection with any requested extension of the Maturity Date, or (iv)
at any time while an Event of Default is in existence. The reasonable expense of
such Appraisals and/or updates performed pursuant to this Section 5.01(w) shall
be borne by the Borrower and payable to the Lenders within ten (10) days of
demand and upon request from the Borrower, accompanied by reasonable evidence
that Lenders incurred the costs in question.

 

(ii)               The Borrower acknowledges that the Required Lenders have the
right to reasonably approve any Appraisal performed pursuant to this Agreement.
The Borrower further agrees that the Lenders and the Administrative Agent do not
make any representations or warranties with respect to any such Appraisal and
shall have no liability as a result of or in connection with any such Appraisal
for statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.
Borrower shall provide a copy of any Appraisal it obtains to the Administrative
Agent.

 

(x)                Compliance with ERISA. Do, and cause each of its ERISA
Affiliates to do, each of the following: (a) maintain each Plan and each Welfare
Plan in compliance in all respects with the applicable provisions of ERISA, the
Code and other applicable laws; (b) cause each Plan which is qualified under
section 401(a) of the Code to maintain such qualification; and (c) make all
required contributions to any Plan, except, with respect to clauses (a)-(c), to
the extent that the failure to take such actions would not reasonably be likely
to result in a Material Adverse Effect.

 

(y)                Information Relating to Investments on Schedule II and
Schedule II(a). The Borrower (x) will provide to Lender a copy of its Investment
Committee Memorandum (together with Borrower’s investment package that contains
its pro forma reflecting key metrics and assumptions) regarding the Investment
in question a reasonable period of time prior to consummating such Investment
and (y) upon any material change to the material terms set forth in the
Investment Committee Memorandum, will provide an update to such Memorandum
within ten (10) business days of obtaining actual knowledge of such change.

 

Section 5.02.               Negative Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
or any Lender shall have any Commitment hereunder, no Loan Party will, at any
time, do any of the following:

 



69

 

 

(a)                Liens, Etc. Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any property or asset of any kind (including any
document or instrument in respect of goods or accounts receivable) of Borrower
or any such Subsidiary, whether now owned or hereafter acquired, or any income
or profits therefrom, or file or authorize the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the Uniform Commercial Code
of any State or under any similar recording or notice statute, except:

 

(i)                 Permitted Encumbrances;

 

(ii)               Liens pursuant to any Loan Document;

 

(iii)             the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases, consignment of goods
or other similar transactions;

 

(iv)              Liens arising pursuant (a) to purchase money mortgages
securing Indebtedness representing the purchase price (or financing of the
purchase price within 180 days after the respective purchase) of property or
other assets acquired by Borrower or any of its Subsidiaries (including, without
limitation, Liens arising under capital leases) or (b) mortgages or security
agreements securing financing incurred to refurbish, renovate or otherwise
improve existing assets, provided, in any event, that any such Liens attach only
to the assets so purchased, refurbished, renovated or improved;

 

(v)                judgment Liens in connection with court proceedings that do
not constitute an Event of Default; provided, that, (i) such Liens are being
contested in good faith by appropriate proceedings diligently pursued and
available to a Loan Party or Subsidiary, in each case prior to the commencement
of foreclosure or other similar proceedings, which proceedings (or orders
entered in connection with such proceeding) have the effect of preventing the
forfeiture or sale of the property subject to any such Lien, and (ii) adequate
reserves or other appropriate provision, if any, as are required by GAAP have
been made therefor (exclusive of obligations in respect of the payment of
borrowed money);

 

(vi)              Liens (other than Liens imposed under ERISA) on cash deposited
in the ordinary course of business to secure a Loan Party’s or a Subsidiary’s
obligations in connection with worker's compensation or other unemployment
insurance, or to secure obligations in connection with the making or entering
into of bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money or Liens on cash deposited to secure its
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business;

 

(vii)            non-exclusive licenses of copyrights and other intellectual
property rights in the ordinary course of business and only covering the assets
so licensed;

 

(viii)          Liens on insurance policies and the proceeds thereof (whether
accrued or not) and rights or claims against an insurer in each case securing
insurance premium financings permitted under Section 5.02(b)(ix);

 

(ix)              security given to a public utility or any municipality or
Governmental Authority when required by such utility or authority in connection
with the operations of that Person in the ordinary course of business; provided
that, such Liens do not materially impair (i) the value of such property or its
use by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person’s business or (ii) the Administrative Agent’s or the Lender’s right and
remedies under the Loan Documents;

 



70

 

 

(x)                Liens consisting of (i) customary rights of first refusal,
options, tag, drag and similar rights in joint venture agreements and agreements
with respect to non-wholly owned Subsidiaries and (ii) encumbrances (including
pledges) or restrictions (including buy-sells and put and call arrangements) in
favor of a party to a joint venture agreement with respect to Equity Interests
of, or assets owned by, any joint venture or similar arrangement pursuant to any
joint venture agreement or similar agreement;

 

(xi)              non-consensual Liens on property or assets of Subsidiaries
that are Joint Ventures resulting from the failure of the (direct or indirect)
third-party partner to the Joint Venture to perform which do not result in a
Material Adverse Effect;

 

(xii)            rights of setoff or bankers’ liens upon deposits of funds in
favor of banks or other depository institutions, solely to the extent incurred
in connection with the maintenance of such deposit accounts in the ordinary
course of business;

 

(xiii)          Liens existing on specific tangible assets at the time acquired
(including by acquisition, merger or consolidation) by Borrower or any of its
Subsidiaries or on assets of a Person at the time such Person first becomes a
Subsidiary of Borrower; provided that (a) any such Liens were not created at the
time of or in contemplation of the acquisition of such assets or Person by
Borrower or any of its Subsidiaries and (b) such Investment was otherwise
permitted pursuant to this Agreement;

 

(xiv)          Liens securing Permitted Property Indebtedness; and

 

(xv)            other Liens, in addition to the Liens listed above, securing
obligations in an aggregate outstanding amount not at any time exceeding
$1,000,000.

 

(b)                Indebtedness. Create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Indebtedness, except:

 

(i)                 Indebtedness under the Loan Documents;

 

(ii)               unsecured trade payables incurred in the ordinary course of
business;

 

(iii)             unsecured Indebtedness owing to the Borrower or a Guarantor by
a Subsidiary of the Borrower or by a Joint Venture or that is an Investment
permitted under Section 5.02(f)(iii) below;

 



71

 

 

(iv)              Indebtedness of the Borrower or any Subsidiary incurred after
the Closing Date in order to purchase or develop Real Estate Property (other
than the 77 Greenwich Property) or to finance the construction or improvement of
Real Estate Property (other than the 77 Greenwich Property) or to purchase
furniture, fixtures or other equipment for Real Estate Property (other than the
77 Greenwich Property) which, in the case of such purchase, relates to an
Investment which is a Permitted Real Estate Acquisition or to refinance any of
the foregoing Indebtedness (any such Indebtedness described in this subparagraph
(iv), the “Permitted Additional Property Indebtedness”) so long as: (i) the
payment of such Indebtedness is non-recourse to the Borrower or any Loan Party
(except for Customary Recourse Exceptions and other than as provided in the
following clause (v)), either as a result of the structure of, or a contractual
provision applicable to, such Indebtedness, (ii) the principal amount of
Indebtedness related to such Real Estate Property and related assets does not
increase the Loan to Value Ratio above 75% (the calculation of which Loan to
Value Ratio will not take into account transaction costs incurred in connection
with such Indebtedness), (iii) no Loan Party shall have guaranteed the principal
amount of such Indebtedness (other than with respect to Non-Recourse Debt
Guarantees) (other than to the extent of any security therefor permitted by the
following clause (iv)), (iv) any Liens securing such Indebtedness shall not
apply to any other property or assets of the Borrower or any other Loan Party
and (v) the term of such Indebtedness (x) is on commercially reasonable terms or
(y) are reasonably satisfactory to the Required Lenders and the Required Lenders
have provided their prior written consent with respect to such Indebtedness
(which shall not be unreasonably withheld or delayed) (provided that the
Borrower shall provide prior written notice to the Required Lenders of such
proposed incurrence of Indebtedness, together with such other information
reasonably requested by the Required Lenders, thereafter, the Required Lenders
shall have five (5) Business Days from the date of the receipt of such
documentation and other information to advise the Borrower whether it agrees to
incurrence and terms of such Indebtedness and if the Required Lenders shall fail
to respond to the Borrower with a disapproval of such Indebtedness within such
five (5) Business Day period, the Required Lenders shall be deemed to have
approved the incurrence and terms of such Indebtedness);

 

(v)                Indebtedness of the Borrower or any Subsidiary incurred after
the Closing Date in order to develop the 77 Greenwich Property or to finance the
construction or improvement of the 77 Greenwich Property or to purchase
furniture, fixtures or other equipment for the 77 Greenwich Property or to
refinance the 77 Greenwich Property Loan (it being understood and agreed that
the incurrence of such refinancing Indebtedness with respect to the 77 Greenwich
Property shall be permitted to be incurred separately with respect to the retail
portion of such property and with respect to the residential portion of such
property) or any refinancing thereof (including any mortgage, construction
loans, mezzanine financings and refinancings of the 77 Greenwich Property Loan)
(the “Permitted 77 Greenwich Indebtedness”); provided that (i) the principal
amount of Indebtedness does not increase the Loan to Value Ratio above 75% (the
calculation of which Loan to Value Ratio will not take into account transaction
costs incurred in connection with such Indebtedness) and (ii) the term of such
Indebtedness (x) is on commercially reasonable terms or (y) are reasonably
satisfactory to the Required Lenders and the Required Lenders have provided
their prior written consent with respect to such Indebtedness (which shall not
be unreasonably withheld or delayed) (provided that the Borrower shall provide
prior written notice to the Required Lenders of such proposed incurrence of
Indebtedness, together with such other information reasonably requested by the
Required Lenders, thereafter, the Required Lenders shall have five (5) Business
Days from the date of the receipt of such documentation and other information to
advise the Borrower whether they agree to incurrence and terms of such
Indebtedness and if the Required Lenders shall fail to respond to the Borrower
within such five (5) Business Day period with a disapproval of such
Indebtedness, the Required Lenders shall be deemed to have approved the
incurrence and terms of such Indebtedness);

 

(vi)              Indebtedness arising in connection with the endorsement of
instruments or other payment items for deposit and unsecured Indebtedness
incurred in respect of netting services, overdraft protection, and other like
services, in each case, incurred in the ordinary course of business;

 

(vii)            Indebtedness of a Loan Party or a Subsidiary in respect of bid,
payment and performance bonds, workers’ compensation claims, unemployment
insurance, health, disability and other employee benefits or property, casualty
or liability insurance, or guarantees of the foregoing types of Indebtedness,
pursuant to reimbursement or indemnification obligations of such Person in the
ordinary course of business and consistent with current practices as of the
Closing Date;

 



72

 

 

(viii)          Indebtedness incurred in the ordinary course of business in
respect of credit cards, credit card processing services, debit cards, stored
value cards, commercial cards (including so-called “purchase cards”,
“procurement cards” or “p-cards”), or any cash management or related services;

 

(ix)              Indebtedness consisting of the financing of insurance premiums
for the insurance of the Borrower and its Subsidiaries in the ordinary course of
business so long as the amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such year;

 

(x)                [reserved];

 

(xi)              Guarantee obligations arising under guaranties made in the
ordinary course of business of obligations of any Loan Party, which obligations
do not constitute Indebtedness and are otherwise not prohibited hereunder;
provided, that if such obligation is subordinated to the Obligations, such
guaranty shall be subordinated to the same extent;

 

(xii)            [reserved];

 

(xiii)          [reserved];

 

(xiv)          Indebtedness consisting of Swap Obligations, interest rate caps
or other hedge products entered into with respect to Permitted Property
Indebtedness;

 

(xv)            Closing Date Property Indebtedness and Permitted Refinancing
Property Indebtedness in respect thereof; and

 

(xvi)          other Indebtedness which does not constitute Indebtedness of the
Borrower or any Subsidiary incurred in order to purchase or develop Real Estate
or to finance the construction or improvement of Real Estate or to purchase
furniture; provided that the terms of such Indebtedness are satisfactory to the
Required Lenders and the Required Lenders have provided their prior written
consent with respect to such Indebtedness (provided that the Borrower shall
provide prior written notice to the Required Lenders of such proposed incurrence
of Indebtedness, together with such other information reasonably requested by
the Required Lenders, thereafter, the Required Lenders shall have five (5)
Business Days from the date of the receipt of such documentation and other
information to advise the Borrower whether it agrees to incurrence of such
Indebtedness and the terms thereof and if the Required Lenders shall fail to
respond to the Borrower within such five (5) Business Day period with a
disapproval of such Indebtedness, the Required Lenders shall be deemed to have
approved the incurrence and terms of such Indebtedness); provided further, that
with respect to this clause (xvi), the consent of the Required Lenders in the
immediately preceding proviso shall not be unreasonably withheld, conditioned or
delayed with respect to any Indebtedness outstanding at any one time not in
excess of $5,000,000.

 

(c)                Change in Nature of Business. Engage in, or permit any of its
Subsidiaries to engage in, any business other than business as carried on at the
Closing Date (including, without limitation, the business related to the website
located at www.filenesbasement.com) and the Core Business Activities and other
business activities incidental thereto.

 



73

 

 

(d)                Mergers, Etc. Except as permitted by Section 5.02(e), merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions or pursuant to a
Division) all or substantially all of its assets (whether now owned or hereafter
acquired) to, any Person, or Divide, or permit any of its Subsidiaries to do so;
provided, however, that (i) any Subsidiary may merge or consolidate with or
into, or dispose of assets to (including pursuant to a Division) any other
Subsidiary (provided that if one or more of such Subsidiaries is a Loan Party, a
Loan Party shall be the surviving entity) and (ii) any Subsidiary that is not a
Loan Party may merge with any Person that is not a Loan Party, in each case so
long as no Event of Default shall have occurred and be continuing at the time of
such execution and delivery of the merger agreement and no Event of Default
would result from consummation of such merger. Notwithstanding any other
provision of this Agreement, any Subsidiary of the Borrower (other than any such
Subsidiary that is the direct owner of any Property) may liquidate, dissolve or
Divide if the Borrower determines in good faith that such liquidation,
dissolution or Division is in the best interests of the Borrower and the assets
or proceeds from the liquidation, dissolution or Division of such Subsidiary are
transferred to the Borrower or a Guarantor, provided that no Event of Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

 

(e)                Sales, Etc. of Assets. Sell, lease (other than by entering
into Tenancy Leases), transfer or otherwise dispose of (including pursuant to a
Division or merger or sale of Equity Interests), or grant any option or other
right to purchase, lease (other than any option or other right to enter into
Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of (including pursuant to a Division), or
grant any option or other right to purchase, lease or otherwise acquire (each
such action, including, without limitation, any Sale and Leaseback Transaction,
being a “Disposition”) of:

 

(i)                 Any Material Asset; provided, however, that a Disposition of
Material Assets shall be permitted to the extent that (i) no Event of Default
exists or would result therefrom, (ii) the Borrower and its Subsidiaries are in
compliance with, the financial covenants set forth in Section 5.04, on a pro
forma basis after giving effect to such Disposition, (iii) the Required Lenders
have provided prior written consent (provided that the Borrower shall provide
prior written notice to the Required Lenders of such proposed Disposition and
such other information reasonably requested by the Required Lenders and
thereafter, the Required Lenders shall have five (5) Business Days from the date
of the receipt of such documentation and other information to advise the
Borrower whether they agrees to the Disposition and if the Required Lenders
shall fail to respond to the Borrower within such five (5) Business Day period
with a disapproval of such Disposition, the Required Lenders shall be deemed to
have approved such Disposition and the terms thereof); provided further that,
with respect to any Material Asset which constitutes Eligible Real Estate
Property, consent of the Required Lenders to the Disposition of such Material
Asset and the terms thereof shall not be required if: (A) (1) such Disposition
is at arm’s-length and for consideration of 100% in cash, and (2) such
Disposition is for a minimum sale price of at least the Release Price for such
Real Estate Property or (B) such Disposition is pursuant to a buy-sell, put,
call or forced sale provision, or an option, right or remedy, set forth in an
Organization Document for a Subsidiary that is not a Wholly Owned Subsidiary of
the Borrower and which was or is, as applicable, included in such Organization
Document entered into (x) prior to the date hereof, (y) in connection with a
Closing Date Real Estate Property or Permitted Real Estate Acquisition or (z)
with respect to any Closing Date Real Estate Property or Permitted Real Estate
Acquisition, thereafter pursuant to an amendment of the applicable Organization
Document(s) (collectively, “Subsidiary Buy-Sell and Similar Provisions”).

 

(ii)               Any Property which does not constitute a Material Asset to
the extent such Disposition is an arm’s-length transaction.

 



74

 

 

(f)                 Investments. Make or hold, or permit any of its Subsidiaries
to make or hold, any Investment other than:

 

(i)                 Investments by the Loan Parties and their Subsidiaries in
(A) their Subsidiaries and Joint Ventures outstanding on the date hereof as set
forth on Schedule 5.02(f) and (B) Subsidiaries and Joint Ventures created after
the date hereof to the extent such creation satisfies the Eligibility Criteria
or otherwise constitutes a Permitted Real Estate Acquisition;

 

(ii)               Investments in Cash Equivalents;

 

(iii)             Investments consisting of intercompany Indebtedness permitted
under Section 5.02(b)(iii);

 

(iv)              acquisitions pursuant to Subsidiary Buy-Sell and Similar
Provisions and similar provisions in Organization Documents of Joint Ventures;

 

(v)                Permitted Real Estate Acquisitions;

 

(vi)              To the extent permitted by applicable law, loans or other
extensions of credit to officers, directors and employees of any Loan Party or
any Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $500,000 in the aggregate for all Loan
Parties and Subsidiaries;

 

(vii)            so long as not otherwise prohibited under this Agreement,
guarantees of performance by the Borrower or any Subsidiary of any other
Subsidiary that is not a Loan Party in the ordinary course of business, except
for guarantees of Indebtedness in respect of borrowed money (other than
Non-Recourse Debt Guarantees);

 

(viii)          other Investments, to the extent the aggregate amount of such
other Investments, made after the date hereof and not repaid does not exceed
$1,000,000 in the aggregate at any time;

 

(ix)              Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit extended in the ordinary course of business in an aggregate amount for
all Loan Parties and Subsidiaries not to exceed at any time $750,000; and

 

(x)                Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss.

 

(g)                Restricted Payments. In the case of the Borrower, without the
prior consent of the Required Lenders, declare or pay any dividends, purchase,
redeem, retire, defease or otherwise acquire for value any of its Equity
Interests now or hereafter outstanding, return any capital to its stockholders,
partners or members (or the equivalent Persons thereof) as such, make any
distribution of assets, Equity Interests, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
including, in each case, by way of a Division (collectively, “Restricted
Payments”); provided that nothing herein shall prohibit (i) the Borrower Stock
Repurchase, (ii) up to $1,500,000 of other purchases or acquisitions for value
of Equity Interests from sources of cash other than the proceeds of any Advance
and (iii) as otherwise agreed with the prior written consent of the Required
Lenders.

 



75

 

 

(h)                Amendments of Organization Documents. Amend, or permit any of
its Subsidiaries to amend, in each case in any material respect, any of its
Organization Documents, provided that (1) any amendment to any such constitutive
document that would be adverse to any of the Lenders or would materially impair
the rights or interests of the Administrative Agent or any Lender in any
Collateral shall be deemed “material” for purposes of this Section 5.02(h); (2)
any amendment to any such constitutive document that would designate such
Subsidiary that is not a Loan Party as a “special purpose entity” or otherwise
confirm such Subsidiary’s status as a “special purpose entity” shall be deemed
“not material” for purposes of this Section; and (3) in the case of Subsidiaries
of the Borrower only that are borrowers under Property Loan Documents (or a
manager, general partner, managing member thereof of the like), a Subsidiary may
amend its Organization Documents if required under any Property Loan Document
and/or in the reasonable business judgment of such Subsidiary it is in its best
economic interest to do so and such amendment is not otherwise prohibited by
this Agreement (excluding this paragraph (h)) and could not reasonably be
expected to result in a Material Adverse Effect and (4) amendments to the
Organization Documents of Joint Ventures which are commercially reasonable shall
be permitted so long as such amendments are not “material” under clause (1);
provided further, in the case of (3), the Administrative Agent and the Required
Lenders are provided no less than 5 Business Days’ notice of such proposed
amendment accompanied by an explanation of the requirement therefor.

 

(i)                 Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.

 

(j)                 Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.

 

(k)                Payment Restrictions Affecting Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Indebtedness owed to,
make loans or advances to, or otherwise transfer assets to or invest in, the
Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise) (any such agreement or arrangement, a “Restrictive
Agreement”), except (i) (A) pursuant to the Loan Documents, and (B) in
connection with any Permitted Property Indebtedness; provided that the terms of
such Indebtedness, and of such agreement or instrument, do not restrict
distributions in respect of Equity Interests in Subsidiaries other than those
that are borrowers or guarantors of the applicable Permitted Property
Indebtedness or that are otherwise party to a Property Loan Document or are
entities that hold no material assets other than direct or indirect interests in
the borrowers or (ii) pursuant to Organization Documents of Joint Ventures.

 

(l)                 Amendment, Etc. of Material Contracts. Cancel or terminate
any Material Contract or consent to or accept any cancellation or termination
thereof (other than any expiration of such Material Contract in accordance with
its terms), amend or otherwise modify any Material Contract to the extent that
such action could reasonably be expected to have a Material Adverse Effect.

 

(m)              Negative Pledge. Enter into or suffer to exist, or permit any
of its Subsidiaries to enter into or suffer to exist, any Negative Pledge upon
any of its property or assets, except (i) pursuant to the Loan Documents or (ii)
in connection with (A) any Permitted Property Indebtedness; provided that other
than the Closing Date Property Indebtedness the terms of such Permitted Property
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, do not provide for or prohibit or condition the creation
of any Lien on any Real Estate Property other than the Real Estate Property
financed pursuant to such Permitted Property Indebtedness (provided, further
that any restriction of the type described in the proviso in the definition of
“Negative Pledge” shall not be deemed to violate the foregoing restriction), (B)
any Capitalized Lease permitted by Section 5.02 solely to the extent that such
Capitalized Lease prohibits a Lien on the property subject thereto or (C) any
Organization Documents of a Joint Venture.

 



76

 

 

(n)                Use of Proceeds. Use the proceeds of any Advances except as
set forth in Section 2.14.

 

(o)                Payments of Indebtedness. No Loan Party shall, nor shall it
permit any of its Subsidiaries to utilize their funds to, directly or
indirectly, purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness of any
Excluded Joint Venture more than one hundred eighty (180) days prior to its
scheduled maturity (an “Excluded JV Prepayment)”) without the Required Lenders’
consent (which shall not be unreasonably withheld or delayed if there is a valid
business reason for such Excluded JV Prepayment). For the avoidance of doubt,
this subparagraph (o) shall not restrict or prohibit the use of third-party
funds.

 

(p)                Multiemployer Plans. Neither any Loan Party nor any ERISA
Affiliate will contribute to or be required to contribute to any Multiemployer
Plan, other than the continued payment of Withdrawal Liability referenced in the
audited financial statements and the interim financial statements that are to be
delivered pursuant Section 5.03(c) and Section 5.03(d). No Loan Party will be or
become a Benefit Plan.

 

(q)                Sale and Leaseback Transactions. Enter into any Sale and
Leaseback Transaction.

 

(r)                 [Reserved].

 

(s)                 Sanctioned Persons. In violation of Sanctions, directly or
indirectly use or permit or allow any of its Subsidiaries to directly or
indirectly use the proceeds of the Loans or otherwise make available such
proceeds to any person for the purpose of financing the activities of any
Designated Person or in any manner that would cause any of such persons to
violate the United States Foreign Corrupt Practices Act. None of the funds or
assets of the Loan Parties that are used to pay any amount due pursuant to this
Agreement or the other Loan Documents shall constitute funds obtained from
transactions with or relating to Designated Persons or countries which are
themselves the subject of comprehensive territorial sanctions under applicable
Sanctions Laws.

 

Section 5.03.               Reporting Requirements. So long as any Advance or
any other Obligation of any Loan Party under any Loan Document shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will
furnish to the Administrative Agent and the Lenders such notices and
communications in accordance with Section 9.02(b):

 

(a)                Default Notice. As soon as possible and in any event within
five (5) Business Days of the Borrower’s knowledge of the occurrence of each
Default, Event of Default or any event, development or occurrence reasonably
expected to result in a Material Adverse Effect, a statement of the Chief
Financial Officer (or other Responsible Officer) of the Borrower setting forth
details of such Default, such Event of Default, or such event, development or
occurrence and the action that the Borrower has taken and proposes to take with
respect thereto.

 

(b)                Monthly Reports. As soon as available and in any event within
thirty (30) days after the end of each calendar month, (i) profit and loss
statements with respect to each Eligible Real Estate Property, (ii) leasing and
sales updates with respect to each Eligible Real Estate Property and (iii)
construction progress reports with respect to the 77 Greenwich Property, which
shall include, without limitation, reports that address the progress and
expenditures of such date as compared to the budget, inspection updates and a
marketing and sales report for the residential condominiums and leasing report
for the retail, in each case, in form and substance reasonably satisfactory to
the Required Lenders.

 



77

 

 

(c)                Annual Financials. As soon as available and in any event
within 90 days after the end of each Fiscal Year, a copy of the annual audit
report for such year for the Borrower and its Consolidated Subsidiaries,
including therein Consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and Consolidated statements of
income and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, in each case prepared in
accordance with GAAP, accompanied by a report of BDO USA, LLP or other certified
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent (which report shall not be subject to any
“going concern” or like qualifications or exceptions or any qualifications or
exceptions as to the scope of the audit), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries for such period, together with customary management discussion and
analysis and certified by a financial officer of the Borrower.

 

(d)                Quarterly Financials. As soon as available and in any event
within 45 days after the end of the first three fiscal quarters of each Fiscal
Year of the Borrower (commencing with the fiscal quarter ending March 31, 2020),
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments and the absence of footnotes), together with customary management
discussion and analysis and certified by a financial officer of the Borrower.

 

(e)                Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.03(c) and (d) (commencing with
the delivery of the financial statements for the Fiscal Year ending December 31,
2019), a duly completed Compliance Certificate.

 

(f)                 Property Loan Documents. Concurrently with the delivery of
such information and documents under the Property Loan Documents, any annual,
quarterly or monthly financial statements, monthly profits and loss statements
with respect to each Eligible Real Estate Property, or any other information or
reports required to be delivered under the Property Loan Documents.

 

(g)                Annual Budgets; Cash Flow Analysis. Promptly upon the request
of the Administrative Agent or any Lender (and in any event not later than sixty
(60) days following such request), (i) an annual budget for Borrowers and its
Subsidiaries on a Consolidated basis for the succeeding Fiscal Year and (ii) and
a projected cash flow analysis of each Eligible Real Estate Property prepared by
management of the Borrower, including an operating expense and capital
expenditures budget for such Eligible Real Estate Property for the next
succeeding 12 consecutive months.

 



78

 

 

(h)                Material Events. Prompt notice to the Administrative Agent
(i) promptly upon obtaining knowledge of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect; (ii) any action, suit, dispute, litigation,
investigation, proceeding or suspension involving any Loan Party or any
Subsidiary or any of their respective properties and any Governmental Authority
which could reasonably be expected to result in a Material Adverse Effect; (iii)
the commencement of, or any development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws, which could reasonably be expected to result in a Material
Adverse Effect; or (iv) any tax liabilities which could reasonably be expected
to result in a Material Adverse Effect.

 

(i)                 Changed in Accounting or Financial Reporting. Prompt notice
to the Administrative Agent of any material change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary.

 

(j)                 Real Estate. As soon as available and in any event within 45
days after the end of each fiscal quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.

 

(k)                ERISA. Prompt Notice to the Administrative Agent of the
occurrence of any ERISA Event or of any Loan Party becoming a Benefit Plan.

 

(l)                 Environmental Conditions. Notice to the Administrative Agent
(i) promptly upon obtaining knowledge of any material violation of any
Environmental Law affecting any Real Estate Property or the operations thereof
or the operations of any of its Subsidiaries, (ii) promptly upon obtaining
knowledge of any known Release of or exposure to any Hazardous Materials at,
from, or into any Real Estate Property which it reports in writing or is legally
required to report in writing to any Governmental Authority and which is
material in amount or nature or which could reasonably be expected to materially
adversely affect the value of such Real Estate Property, (iii) promptly upon its
receipt of any written notice of material violation of any Environmental Laws or
of any material Release of or exposure to Hazardous Materials in violation of or
that would reasonably be expected to result in liability pursuant to any
Environmental Laws or any matter that could reasonably be expected to result in
an Environmental Action, including a notice or claim of liability or potential
responsibility from any third party (including without limitation any
Governmental Authority) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Real Estate Property in compliance with
Environmental Laws, (B) Hazardous Materials contamination or exposure on, from
or into any Real Estate Property, or (C) investigation or remediation of
off-site locations at which such Loan Party or any of its predecessors are
alleged to have directly or indirectly disposed of Hazardous Materials, or (iv)
upon such Loan Party’s obtaining knowledge that any expense or loss has been
incurred by such Governmental Authority in connection with the assessment,
containment, removal or remediation of any Hazardous Materials with respect to
which such Loan Party or any Joint Venture could reasonably be expected to incur
material liability or for which a Lien may be imposed on any Real Estate
Property; provided that notice is required only for any of the events described
in clauses (i) through (iv) above that could reasonably be expected to result in
a Material Adverse Effect, could reasonably be expected to result in a material
Environmental Action with respect to any Real Estate Property or could
reasonably be expected to result in a Lien against any Real Estate Property.

 

(m)              [Reserved].

 

(n)                Eligible Real Estate Property Criteria. Concurrently with the
delivery of the financial statements referred to in Section 5.03(c) and (d), to
the extent that Borrower has actual knowledge of any condition or event which
causes any Eligible Real Estate Property to fail to continue to satisfy any of
the Eligibility Criteria (other than those Eligibility Criteria, if any, that
have theretofore been waived by the Administrative Agent and the Required
Lenders with respect to any particular Eligible Real Estate Property, to the
extent of such waiver), notice to the Administrative Agent and the Lenders
thereof.

 



79

 

 

(o)                [Reserved].

 

(p)                Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Borrower and its Subsidiaries delivered pursuant to
Section 5.03(c), (d), (e) or (g) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(c), (d) or (g) following such
change, Consolidated and consolidating financial statements and forecasts of the
Borrower and its Subsidiaries for the fiscal quarter immediately preceding the
fiscal quarter in which such change is made, prepared on a pro forma basis as if
such change had been in effect during such fiscal quarter, and (ii) if requested
by Administrative Agent or any Lender, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Borrower setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.

 

(q)                Material Contract. As soon as available, a copy of any
Material Contract entered into with respect to any Property after the date
hereof.

 

(r)                 KYC Documentation.

 

(i)                 As soon as practicable and in any event within ten (10)
Business Days following Administrative Agent’s or any Lender’s written request
therefor after the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act; and

 

(ii)              As soon as practicable and in any event within ten (10)
Business Days following Administrative Agent’s or any Lender’s written request
(which may be via email) therefor after the Closing Date in connection with any
Permitted Acquisition or change in ownership of any Loan Party, a Beneficial
Ownership Certification in relation to any Credit Party that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation;

 

(s)                 Other Information. Promptly, such other information
respecting, and which is reasonably foreseeable to be material to, the business,
condition (financial or otherwise), operations, performance, properties,
including with respect to the Properties or Collateral, or prospects of any Loan
Party or any of its Subsidiaries as the Administrative Agent, or any Lender
through the Administrative Agent, may from time to time reasonably request.

 

(t)                 Other Reports. Promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
reports and statements filed by the Borrower or any of its Subsidiaries with the
SEC on a non-confidential basis; provided, however, that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this clause (t) shall be deemed delivered for purposes of this Agreement when
posted to the website of the Borrower or any website operated by the SEC
containing “EDGAR” database information.

 



80

 

 

 

Notwithstanding the foregoing, the obligations in Section 5.02(c) and (d) may be
satisfied with respect to financial information of Borrower and its Consolidated
Subsidiaries by furnishing Administrative Agent written notice that such
financial information has be filed with the SEC and has been posted to the
website operated by the SEC containing “EDGAR” database information.

 

Section 5.04.               Financial Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
or any Lender shall have any Commitment hereunder, the Loan Parties will not
permit:

 

(a)                Minimum Consolidated Tangible Net Worth. Consolidated
Tangible Net Worth at any time to be less than the $125,000,000.

 

(b)                Loan to Value Ratio. The Loan to Value Ratio, as of each Test
Date, commencing with the Test Date ending December 31, 2019, shall not exceed
80%.

 

(c)                Minimum Liquidity. Liquidity at any time to be less than
$5,000,000.

 

(d)                Cure With Respect to Loan to Value Ratio.   Notwithstanding
anything to the contrary contained in Section 5.04, in the event that the
Borrower fails (or, but for the operation of this Section 5.04(d), would fail)
to comply with the requirements of Section 5.04(b), then, until the expiration
of the tenth (10th) Business Day subsequent to the date of the certificate
calculating the Loan to Value Ratio is required to be delivered pursuant to
Section 5.03(d), the Borrower may, at its option, cure such non-compliance by
prepaying the aggregate outstanding balance of the Loans by an amount such that,
after giving effect to such prepayment, the Loan To Value Ratio is less than 80%
(the foregoing, the “LTV Cure Right”); provided, that the Borrower may not
exercise the LTV Cure Right more than three (3) times during the term of this
Agreement. Any prepayment pursuant to this Section 5.04(d) shall be deemed an
optional prepayment under Section 2.06(b) hereof. If, after giving effect to the
transactions in this clause (d), the Borrower shall then be in compliance with
the requirements of Section 5.04(b), the Borrower shall be deemed to have
satisfied the requirements of Section 5.04(b) as of the relevant Test Date with
the same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 5.04(b) that had occurred
shall be deemed cured for all purposes of this Agreement.

 

To the extent any calculations described in Section 5.04(b) are required to be
made on any date of determination other than the last day of a fiscal quarter of
the Borrower, such calculations shall be made on a pro forma basis to account
for any acquisitions or dispositions of Property (including Real Estate
Property) (including in respect of revenues generated by such acquired or
disposed of such Property), and the incurrence or repayment of any Debt for
Borrowed Money relating to such Property, that have occurred since the last day
of the fiscal quarter of the Borrower most recently ended. To the extent any
calculations described in Section 5.04(b) are required to be made on a Test Date
relating to an Advance, a merger permitted under Section 5.02(d), or a
Disposition permitted under Section 5.02(e)(i), such calculations shall be made
on a pro forma basis after giving effect to such Advance, merger, Disposition or
such other event, as applicable. All such calculations shall be reasonably
acceptable to the Administrative Agent.

 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01.               Events of Default. Any of the following shall
constitute an event of default (“Events of Default”):

 

(a)                Failure to Make Payments When Due. (i) The Borrower shall
fail to pay any principal of any Advance when the same shall become due and
payable, (ii) the Borrower shall fail to pay any interest on any Advance within
three (3) Business Days after the same becomes due and payable or (iii) or any
Loan Party shall fail to make any other payment under any Loan Document within
five (5) Business Days after the same becomes due and payable.

 



81

 

 

(b)                Breach of Representations and Warranties. Any representation
or warranty made by any Loan Party under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made or deemed
made; or

 

(c)                Breach of Certain Covenants. (i) Any Loan Party shall fail to
perform or observe any term, covenant or agreement contained in Section 2.14,
5.01(e)(i), (f), (i), (p), (s), (t) or (v), 5.02, 5.03(a), (b), (c), (d), (e),
(g), or (r) or 5.04, or (ii) any Loan Party shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(d), (e)(ii), (j) or (r)
Section 5.03(f), (h), (k), (l) or (p) if such failure described in this clause
(ii) shall remain unremedied for five (5) Business Days after the earlier of the
date on which (A) a Responsible Officer becomes aware of such failure or (B)
written notice thereof shall have been given to the Borrower by the Agent or any
Lender or (iii) any Grantor fails to perform or observe any term, covenant or
agreement contained in Sections 4.1(b)(i), (v), (vi), 4.3(b)(iv), (v),
4.4.1(a)(ii), 4.4.1(c)(ii), 4.4.2(b)(iii), 4.4.4(b)(i) and (ii) of the Security
Agreement to which it is a party; or

 

(d)                Other Defaults under Loan Documents. Any Loan Party shall
fail to perform or observe any other term, covenant or agreement (not specified
in subsection (a), (b) or (c) above) contained in any Loan Document on its part
to be performed or observed if such failure shall remain unremedied for thirty
(30) days after the earlier of the date on which (i) a Responsible Officer
becomes aware of such failure or (ii) written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

 

(e)                Cross Defaults. (i) Any Loan Party or any Subsidiary thereof
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Material Debt when the same becomes due and payable
which failure continues after the giving of any applicable notice and expiration
of the applicable cure period (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and the lender with respect
thereto does not waive same or grant forebearance; or (ii) the maturity of any
such Material Debt shall be accelerated or any such Material Debt shall be
declared to be due and payable prior to the stated maturity thereof as a result
of a default which continues after the giving of the applicable notice and
expiration of the applicable cure period and the lender with respect thereto
does not waive same of grant forebearance.

 

(f)                 Insolvency Events. Any Loan Party or any Subsidiary (other
than a Subsidiary that is a Joint Venture where the Borrower’s JV Pro Rata Share
of such Joint Venture is immaterial to the Borrower and its Subsidiaries, taken
as a whole) thereof shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors; or any proceeding shall
be instituted by or against any Loan Party or any Subsidiary thereof seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); or

 



82

 

 

(g)                Monetary Judgments. Any judgments or orders, either
individually or in the aggregate, for the payment of money in excess of
$5,000,000 shall be rendered against any Loan Party or any Wholly Owned
Subsidiary thereof (or in the case of a Subsidiary that is a Joint Venture, the
Borrower’s JV Pro Rata Share of such judgment or order exceeds $5,000,000) and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of thirty (30)
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 6.01(g) if and so long as (A) the amount of such
judgment or order which remains unsatisfied is covered by a valid and binding
policy of insurance between the respective Loan Party or Subsidiary and the
insurer covering full payment of such unsatisfied amount (excluding the
deductible) and (B) such insurer has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h)                Non-Monetary Judgments. Any non-monetary judgment or order
shall be rendered against any Loan Party or Subsidiary thereof that could
reasonably be expected to result in a Material Adverse Effect on the Borrower
and its Subsidiaries, and there shall be any period of thirty (30) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect, in the case of any of the
foregoing; or

 

(i)                 Unenforceability of Loan Documents. (i) Any Loan Document
shall for any reason (other than pursuant to the terms thereof) cease to be
valid and binding on or enforceable against any Loan Party which is party to it,
or any such Loan Party shall so assert; or (ii) any Loan Party shall contest the
validity or enforceability of any Loan Document or deny that it has any further
liability, including with respect to future Advances by the Lenders, under any
Loan Document to which it is a party or shall contest the validity of or
perfection of any Lien in any Collateral granted or purported to be granted
pursuant to the Security Agreement; or

 

(j)                 Security Agreement. The Security Agreement shall for any
reason cease to create a valid and perfected first priority Lien (subject to
Permitted Encumbrances) on the Collateral purported to be covered thereby or any
such Loan Party shall so assert; or

 

(k)                Change of Control. A Change of Control shall occur; or

 

(l)                 ERISA Events. (i) Any ERISA Event shall have occurred with
respect to a Plan and the sum (determined as of the date of occurrence of such
ERISA Event) of the Insufficiency of such Plan and the Insufficiency of any and
all other Plans with respect to which an ERISA Event shall have occurred and
then exist (or the liability of the Loan Parties and the ERISA Affiliates
related to such ERISA Event) would reasonably be expected to result in a
Material Adverse Effect, (ii) an ERISA Event occurs with respect to a Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party or any of its ERISA Affiliates under Title IV of
ERISA, which liability individually or in an aggregate would reasonably be
expected to result in a Material Adverse Effect, (iii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA, which liability in the aggregate would reasonably
be expected to result in a Material Adverse Effect, or (iii) any Loan Party
shall be or become a Benefit Plan; or

 

(m)              Key Person Event. A Key Person Event shall occur.

 



83

 

 

Section 6.02.               Remedies Upon Event of Default. If any Event of
Default occurs and is continuing, the Administrative Agent (i) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Commitments of each Lender and the obligation of each
Lender to make Advances to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts (including without limitation, the Prepayment
Premium, the MOIC Amount and Exit Fee payable pursuant to Section 2.06(d))
payable under this Agreement and the other Loan Documents to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (y) the Commitments of each Lender and the obligation of each Lender to
make Advances shall automatically be terminated and (z) the Advances, all such
interest and all such amounts (including without limitation, the Prepayment
Premium, the MOIC Amount and Exit Fee payable pursuant to Section 2.06(d)) shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Loan Parties. The parties hereto acknowledge and agree that the Prepayment
Premium, MOIC Amount and Exit Fee referred to in this Section 6.02 (i) is
additional consideration for providing the Advances, (ii) constitutes reasonable
liquidated damages to compensate the Lenders for (and is a proportionate
quantification of) the actual loss of the anticipated stream of interest
payments upon an acceleration of the Advances (such damages being otherwise
impossible to ascertain or even estimate for various reasons, including, without
limitation, because such damages would depend on, among other things, (x) when
the Advances might otherwise be repaid and (y) future changes in interest rates
which are not readily ascertainable on the Closing Date), and (iii) is not a
penalty to punish the Borrower for its early prepayment of the Advances or for
the occurrence of any Event of Default or acceleration.  The Prepayment Premium,
MOIC Amount and Exit Fee shall be payable upon an acceleration of any
Obligations, whether before, during or after the commencement of any proceeding
under the Bankruptcy Code involving the Borrower or any other Loan Party.  The
Lenders and the Administrative Agent shall have all other rights and remedies
available at law or in equity or pursuant to this Loan Agreement or any other
Loan Document.

 

Section 6.03.              Application of Funds. After the exercise of remedies
provided for in Section 6.02 (or after the Advances have automatically become
immediately due and payable as set forth in the proviso to Section 6.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 9.10, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.09, 2.10, 2.12, or 9.04(c)) payable to the Administrative Agent in
its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Sections 2.09, 2.10, 2.12, or 9.04(c)),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid (or with respect to PIK Interest, prior to such interest being added to
the unpaid principal amount of the Advances) interest on the Advances and other
Obligations, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, ratably to the Lenders to pay any Prepayment Premium, MOIC Amount, and
Exit Fee payable pursuant to this Loan Agreement, and any other applicable
premiums in respect of the Loans;

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 



84

 

 

ARTICLE VII
GUARANTY

 

Section 7.01.               Guaranty; Limitation of Liability.

 

(a)                Each Guarantor, jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
guaranteed Obligations being the “Guaranteed Obligations”), and agrees to pay
any and all reasonable and documented expenses (including, without limitation,
fees and expenses of one counsel for all parties) incurred by the Administrative
Agent or any other Lender in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

 

(b)                Each Guarantor, the Administrative Agent and each other
Lender and, by its acceptance of the benefits of this Guaranty, each other
Lender, hereby confirms that it is the intention of all such Persons that this
Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Voidable Transactions Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the other Lenders and, by their acceptance of the benefits
of this Guaranty, the other Lenders hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.

 

(c)                Each Guarantor hereby unconditionally and irrevocably agrees
that in the event any payment shall be required to be made to any Lender under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lenders under
or in respect of the Loan Documents.

 



85

 

 

Section 7.02.               Guaranty Absolute. Each Guarantor guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Lender with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a)                any lack of validity or enforceability of any Loan Document
or any agreement or instrument relating thereto;

 

(b)                any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower,
any other Loan Party or any of their Subsidiaries or otherwise;

 

(c)                any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

 

(d)                any manner of application of collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)                any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries;

 

(f)                 any failure of the Administrative Agent or any other Lender
to disclose to any Loan Party any information relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party now or hereafter known to the Administrative
Agent or such other Lender (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Lender to disclose such information);

 

(g)                the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)                any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Administrative Agent or any other Lender that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 



86

 

 

Section 7.03.               Waivers and Acknowledgments. (a) Each Guarantor
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

 

(b)                Each Guarantor hereby unconditionally and irrevocably waives
any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.

 

(c)                Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any other Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any collateral and (ii)
any defense based on any right of set-off or counterclaim against or in respect
of the Obligations of such Guarantor hereunder.

 

(d)                [Reserved].

 

(e)                Each Guarantor hereby unconditionally and irrevocably waives
any duty on the part of the Administrative Agent or any other Lender to disclose
to such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Lender.

 

(f)                 Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

Section 7.04.               Subrogation. Each Guarantor hereby unconditionally
and irrevocably agrees not to exercise any rights that it may now have or
hereafter acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty, this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender against the Borrower, any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the termination in whole of the Commitments, such amount shall be received
and held for the benefit of the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents. If (i) any
Guarantor shall make payment to any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, and (iii) the
termination in whole of the Commitments shall have occurred, the Administrative
Agent and the other Lenders will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 



87

 

 

Section 7.05.               Guaranty Supplements. Upon the execution and
delivery by any Person of a Guaranty Supplement, (i) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Agreement to a “Guarantor” or a “Loan
Party” shall also mean and be a reference to such Additional Guarantor, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (ii) each reference herein to “this
Agreement”, “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Agreement and this Guaranty, and each reference in any other
Loan Document to the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or
words of like import referring to this Agreement and this Guaranty, shall mean
and be a reference to this Agreement and this Guaranty as supplemented by such
Guaranty Supplement.

 

Section 7.06.               Indemnification by Guarantors. (a) Without
limitation on any other Obligations of any Guarantor or remedies of the
Administrative Agent or the Lenders under this Agreement, this Guaranty or the
other Loan Documents, each Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent, each
Lender and each Related Party of any of the foregoing Persons (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable and documented fees and expenses of one counsel for all
parties) that may be incurred by or asserted or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms.

 

(b)                Each Guarantor hereby also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Advances, the Loan Documents or
any of the transactions contemplated by the Loan Documents.

 

Section 7.07.               Subordination. Each Guarantor hereby subordinates
any and all debts, liabilities and other Obligations owed to such Guarantor by
each other Loan Party (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 7.07.

 

(a)                Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b)                Prior Payment of Guaranteed Obligations. In any proceeding
under any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees
that the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 



88

 

 

(c)                Turn-Over. After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if
the Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations for the Lenders and deliver such
payments to the Administrative Agent on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d)                Administrative Agent Authorization. After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).

 

Section 7.08.               Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty and (ii) the termination in whole of the
Commitments, (b) be binding upon the Guarantors, their successors and assigns
and (c) inure to the benefit of and be enforceable by the Administrative Agent
and the other Lenders and their successors, transferees and assigns.

 

Section 7.09.               Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its Guaranteed Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.09, or
otherwise in respect of the Guaranteed Obligations, as it relates to such other
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Section 8.01.               Appointment and Authority. Each of the Lenders
hereby irrevocably appoints Trimont Real Estate Advisors, LLC to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 



89

 

 

Section 8.02.               [Reserved].

 

Section 8.03.               Exculpatory Provisions. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law; provided further, that the Administrative
Agent may seek instruction or clarification from the Lenders prior to the
exercise of any action it may be or is required to take hereunder and until it
has received satisfactory responses from the Lenders, the Administrative Agent
may take any reasonable action or refrain from taking any action, without
liability pursuant to Section 8.05(a).

 

(c)                shall not have any duty or responsibility to disclose, and
shall not be liable for the failure to disclose, to any Lender, any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein;

 

(d)                shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 6.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender; and

 

(e)                shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 



90

 

 

Section 8.04.               Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for a Loan Party), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05.               Indemnification by Lenders.

 

(a)                Each Lender severally agrees to indemnify the Administrative
Agent (to the extent not promptly reimbursed by the Borrower) from and against
such Lender’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by the Administrative Agent under the Loan Documents (collectively, the
“Indemnified Costs”); provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any costs and expenses
(including, without limitation, fees and expenses of counsel) payable by the
Borrower under Section 9.04, to the extent that the Administrative Agent is not
promptly reimbursed for such costs and expenses by the Borrower. In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Costs, this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person.

 

(b)                [Reserved].

 

(c)                For purposes of this Section 8.05, the Lenders’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Commitments at such time. The failure of any Lender to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any amount required to be paid by the Lenders to the Administrative Agent as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse the Administrative Agent for its ratable share of such amount, but
no Lender shall be responsible for the failure of any other Lender to reimburse
the Administrative Agent for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 



91

 

 

Section 8.06.                  Delegation of Duties. The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub
agents appointed by the Administrative Agent. The Administrative Agent and any
such sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article VIII shall apply to any such sub agent and to the
Related Parties of the Administrative Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 8.07.               Resignation of Administrative Agent.

 

(a)                The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                The Required Lenders may by notice in writing to the Borrower
and such Person remove such Person as Administrative Agent and, so long as no
Event of Default has occurred and is continuing, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 2.12(f) and (g) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 8.07). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article VIII and Section 9.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

 



92

 

 

Section 8.08.               Non-Reliance on the Administrative Agent and the
Other Lenders. Each Lender expressly acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent to, and acceptance
of any assignment or review of the affairs of any Loan Party of any Affiliate
thereof, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender as to any matter, including whether the
Administrative Agent has disclosed material information in its (or its Related
Parties’) possession. Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent, any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender represents and
warrants that (i) the Loan Documents set forth the terms of a commercial lending
facility and (ii) it is engaged in making, acquiring or holding commercial loans
in the ordinary course and is entering into this Agreement as a Lender for the
purpose of making, acquiring or holding commercial loans and providing other
facilities set forth herein as may be applicable to such Lender, and not for the
purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.

 

Section 8.09.               [Reserved].

 

Section 8.10.               Administrative Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise.

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.08 and 9.04) allowed in such
judicial proceeding; and

 



93

 

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 9.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.11.               Guaranty and Collateral Matters. Without limiting
the provisions of Section 8.10, each of the Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Term
Loan Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (ii) that is sold or otherwise disposed of or to
be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document to a
Person that is not a Loan Party, or (iii) if approved, authorized or ratified in
writing in accordance with Section 9.01; and

 

(b)                to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary or becomes an Excluded
Subsidiary, in each case, as a result of a transaction permitted under the Loan
Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any item of
Collateral or any Guarantor from its obligations under the Guaranty pursuant to
this Section 8.11. In each case as specified in this Section 8.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Agreement or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 8.11.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 



94

 

 

ARTICLE IX



MISCELLANEOUS

 

Section 9.01.               Amendments, Etc.

 

(a)                Subject to Section 9.01(b), no amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents) and the applicable Loan Parties, as the
case may be, and acknowledged by the Administrative Agent, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, do any of the
following at any time:

 

(i)                 modify the definition of Required Lenders or otherwise
change the percentage vote of the Lenders required to take any action under this
Agreement or any other Loan Document or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder;

 

(ii)               (i) release the Borrower with respect to the Obligations or
(ii) except to the extent expressly permitted under this Agreement, reduce or
limit the obligations of any Guarantor under Article VII or release any
Guarantor or otherwise limit any Guarantor’s liability with respect to the
Guaranteed Obligations,

 

(iii)             permit the Loan Parties to encumber any of the Collateral or
release all or substantially all of the Collateral in any transaction or series
of transactions, except, in each case, as expressly permitted in the Loan
Documents,

 

(iv)             amend this Section 9.01,

 

(v)               increase the Commitments of the Lenders or subject the Lenders
to any additional obligations (except as set forth in Section 2.17),

 

(vi)              forgive or reduce the principal of, or interest on, the
Obligations of the Loan Parties under the Loan Documents or any fees or other
amounts payable thereunder,

 

(vii)            postpone or extend any date fixed for any payment of principal
of, or interest on, any of the Advances or any fees or other amounts payable
hereunder, or

 

(viii)          extend the Maturity Date in respect of any Facility (except as
provided by Section 2.16);

 

(ix)              change Section 2.13 or Section 6.03 in a manner that would
alter the pro rata sharing of payments required thereby;

 

provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents and (y)
the Fee Letter may only be amended, and the rights or privileges thereunder may
only be waived, in a writing executed by each of the parties thereto.

 



95

 

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Advances, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein and
(y) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

(b)                Notwithstanding anything to the contrary herein,

 

(i)                 the Administrative Agent and the Borrower may, with the
consent of the other (but without the consent of any Lender or other Loan
Party), amend, modify or supplement this Agreement and any other Loan Document
(and such amendment, modification or supplement shall become effective without
any further action or consent of any other party to this Agreement);

 

(I)                 if the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document (including the
schedules and exhibits thereto), then the Administrative Agent and the Borrower
shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement, or

 

(II)               to add a “Guarantor” in accordance with the applicable
provisions of this Agreement and the other Loan Documents; and

 

(ii)               this Agreement may be amended with the written consent of the
Administrative Agent and the Borrower (i) to add one or more Incremental
Facilities to this Agreement subject to the limitations in Section 2.17 and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing Advances and Commitments hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing Advances and Commitments hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Increasing Lenders to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

Section 9.02.               Notices, Etc. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                 if to the Borrower or any other Loan Party or the
Administrative Agent, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 9.02; and

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 



96

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in sub clause (b) below, shall be effective as provided in such clause
(b).

 

(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received when sent by
the sender, and (ii) notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)                THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Although the
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time and the Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Lenders and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each Loan Party hereby approves distribution of
communications through the Platform and understands and assumes the risks of
such distribution. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

 



97

 

 

(d)                Each of the Borrower and the Administrative Agent may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                The Administrative Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Notices of
Borrowing) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 9.03.               No Waiver; Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

Section 9.04.               Costs and Expenses; Indemnification.

 

(a)                Each Loan Party agrees jointly and severally to pay on demand
(i) all reasonable out-of-pocket costs and expenses of the Administrative Agent
and the Initial Lender in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents (including,
without limitation), (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the reasonable and
documented fees and expenses of one counsel for the Initial Lender and the
Administrative Agent, collectively (and (y) if necessary, of one local counsel
in any relevant jurisdiction to all such Persons, taken as a whole and (x)
solely in the case of an actual or potential conflict of interest, (A) one
additional counsel to all affected Persons, taken as a whole, and (B) one
additional local counsel in each relevant jurisdiction to all affected Persons,
taken as a whole), with respect thereto (including, without limitation, with
respect to reviewing and advising on any matters required to be completed by the
Loan Parties on a post-closing basis), with respect to advising the
Administrative Agent or the Initial Lender as to their rights and
responsibilities, or the perfection, protection or preservation of rights or
interests, under the Loan Documents, with respect to negotiations with any Loan
Party or with other creditors of any Loan Party or any of its Subsidiaries
arising out of any Default or any events or circumstances that may give rise to
a Default and with respect to presenting claims in or otherwise participating in
or monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto and (C) the
reasonable and documented fees and expenses of one counsel for the Lenders and
the Administrative Agent collectively (and (y) if necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole and
(x) solely in the case of an actual or potential conflict of interest, (A) one
additional counsel to all affected Persons, taken as a whole, and (B) one
additional local counsel in each relevant jurisdiction to all affected Persons,
taken as a whole), with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered pursuant to any of
the Loan Documents, and (ii) all reasonable out-of-pocket costs and expenses of
the Administrative Agent, and each Lender in connection with any work-out or the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable and documented fees and
expenses of one counsel for the Administrative Agent and the Lenders with
respect thereto, collectively (and (y) if necessary, of one local counsel in any
relevant jurisdiction to all such Persons, taken as a whole and (x) solely in
the case of an actual or potential conflict of interest, (A) one additional
counsel to all affected Persons, taken as a whole, and (B) one additional local
counsel in each relevant jurisdiction to all affected Persons, taken as a
whole)).

 



98

 

 

(b)                Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable and documented fees and expenses of one counsel for all
parties) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (i) the
Facilities, the actual or proposed use of the proceeds of the Advances, the Loan
Documents or any of the transactions contemplated thereby or (ii) the actual or
alleged presence or Release of or exposure to Hazardous Materials on any
property of any Loan Party or any of its Subsidiaries or any Environmental
Action relating in any way to any Loan Party or any of its Subsidiaries, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Loan Party,
its directors, shareholders or creditors or an Indemnified Party, whether or not
any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated. Each Loan Party
also agrees not to assert any claim against the Administrative Agent, any Lender
or any of their Affiliates, or any of their respective officers, directors,
employees, agents and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

(c)                [Reserved].

 

(d)                If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it under any Loan Document, including, without
limitation, reasonable and documented fees and expenses of one counsel and
indemnities, such amount may be paid on behalf of such Loan Party by the
Administrative Agent or any Lender, in its sole discretion.

 

(e)                Without prejudice to the survival of any other agreement of
any Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in
Sections 2.09, 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

 



99

 

 

Section 9.05.               Right of Set-off. Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of the
Borrower or any other party to a Loan Document against any and all of the
Obligations of the Borrower or such other party now or hereafter existing under
the Loan Documents, irrespective of whether the Administrative Agent or such
Lender shall have made any demand under this Agreement or any Note or Notes and
although such obligations may be unmatured. The Administrative Agent and each
Lender agrees promptly to notify the Borrower or such other party after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender and their respective Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that the Administrative Agent, such Lender
and their respective Affiliates may have.

 

Section 9.06.               Successors and Assigns.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in clause (d) of
this Section 9.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the
Advances at the time owing to it); provided that (in each case with respect to
any Facility) any such assignment shall be subject to the following conditions:

 

(i)                 Minimum Amounts.

 

(A)              in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment under any Facility and/or the Advances at the
time owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in clause (b)(i)(B) of
this Section 9.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 



100

 

 

(B)              in any case not described in clause (b)(i)(A) of this
Section 9.06, the aggregate amount of the Commitment (which for this purpose
includes Advances outstanding thereunder) or, if the applicable Commitment is
not then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date, shall not be less than $1,000.000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld, conditioned or delayed).

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Advances or the
Commitment assigned, except that this clause (ii) shall not apply to prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis.

 

(iii)             Required Consents. No consent shall be required for any
assignment except to the extent required by clause (iii) of the defined term
“Eligible Assignee”.

 

(iv)            Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)              No Assignment to Certain Persons. No such assignment shall be
made to any Person that is not an Eligible Assignee.

 

(c)                Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower (and such agency being solely
for Tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Acceptance delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Advances owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                Participations. Any Lender may at any time, without the
consent of the Borrower or the Administrative Agent but with prior written
notice to the Borrower, sell participations to any Person (other than a natural
Person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of one or more natural Persons, or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.05 without regard to the existence of any
participation.

 



101

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (v) through
(viii) of the first proviso to Section 9.01(a) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.12 and 9.04 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.06
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 9.06; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.10(g) and 9.01(b) as if it were an
assignee under clause (b) of this Section 9.06 and (B) shall not be entitled to
receive any greater payment under Sections 2.10 or 2.12, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Sections 2.10(g) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.05 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person other than the Borrower except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 



102

 

 

Section 9.07.               Electronic Execution of Assignments and Certain
Other Documents. The words “execute,” “execution,” “signed,” “signature,” and
words of like import in or related to any document to be signed in connection
with this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Acceptances, amendments or other modifications,
Notices of Borrowing, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

Section 9.08.              Execution in Counterparts; Effectiveness. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

Section 9.09.               Integration. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Without
limiting the foregoing: THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 9.10.               Recourse. There shall be full recourse to the
Borrower and to all of its assets for the liabilities of the Borrower under this
Agreement and the other Loan Documents, and in no event shall any employee,
officer, director, advisor, consultant, agent or representative of the Borrower
or its Subsidiaries, be personally liable or obligated for such liabilities and
obligations of the Borrower or its Subsidiaries as the case may be. Nothing
contained herein shall affect or diminish any rights of any Person against any
other Person for such other Person’s fraud, willful misrepresentation, gross
negligence or willful misconduct. The limitations set forth in this Section
shall survive the termination of this Agreement and the full payment and
performance of the Obligations.

 

Section 9.11.               Confidentiality. Each of the Administrative Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
its auditors and its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.17 or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.11, (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than a Loan Party or (z) is independently discovered or developed by a
party hereto without utilizing any Information received from a Loan Party or
violating the terms of this Section 9.11. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

 



103

 

 

For purposes of this Section 9.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective properties or businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

 

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar, or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 9.11); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

 



104

 

 

Subject to the prior written consent of TPHS, any Loan Party may publish the
name and logo of the TPHS and the amount of the Facility provided hereunder in
any “tombstone”, press release or comparable advertisement or marketing
materials which such Loan Party elects to publish.

 

Section 9.12.               Certain ERISA Matters. (a) Each Lender (x)
represents and warrants, as of the date such Person became a Lender, and (y)
covenants, from the date such Person became a Lender to the date such Person
ceases being a Lender, for the benefit of the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)                such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement, or

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Obligations of such Lender in respect of the Advances, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement.

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender, such Lender further (x)
represents and warrants, as of the date such Person became a Lender, and (y)
covenants, from the date such Person becomes a Lender to the date such Person
ceases being a Lender, for the benefit of the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto).

 



105

 

 

Section 9.13.               Patriot Act Notification. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended, the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

Section 9.14.               Jurisdiction, Etc. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in City, County and State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 

(b)                Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents to which it is a party in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

Section 9.15.               Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the law of the State of New York.

 

Section 9.16.               WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
OTHER LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 9.17.               Acknowledgment and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 



106

 

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.18.               Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.

 

(b)                As used in this Section 9.18, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature pages immediately follow]

 



107

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

  TRINITY PLACE HOLDINGS INC.,   as Borrower       By: /s/ Steven Kahn  
Name:    Steven Kahn   Title: Chief Financial Officer

 

[Signature Page to Credit Agreement]

 



 

 

 

  GUARANTORS:       TPH 250 N 10 INVESTOR LLC,   as a Guarantor       By: /s/
Steven Kahn   Name: Steven Kahn   Title: Chief Financial Officer             TPH
223 N 8TH INVESTOR LLC,   as a Guarantor       By: /s/ Steven Kahn   Name:
Steven Kahn   Title: Chief Financial Officer             TPHGREENWICH HOLDINGS
LLC,   as a Guarantor       By: /s/ Steven Kahn   Name: Steven Kahn   Title:
Chief Financial Officer             TPH IP LLC,   as a Guarantor       By: /s/
Steven Kahn   Name: Steven Kahn   Title: Chief Financial Officer            
FILENE’S BASEMENT, LLC,   as a Guarantor       By: /s/ Steven Kahn   Name:
Steven Kahn   Title: Chief Financial Officer  

 

[Signature Page to Credit Agreement]

 



 

 

 

  TPH MERRICK LLC,   as a Guarantor       By: /s/ Steven Kahn   Name: Steven
Kahn   Title: Chief Financial Officer             TPH 470 4TH AVENUE INVESTOR
LLC,   as a Guarantor       By: /s/ Steven Kahn   Name: Steven Kahn   Title:
Chief Financial Officer  

 



 

 

 

  TRIMONT REAL ESTATE ADVISORS, LLC,   as Administrative Agent       By: /s/
Steven M. Lauer   Name: Steven M. Lauer   Title: Authorized Signatory

 



 

 

 

  TPHS LENDER LLC,   as Initial Lender       By: Midtown Acquisitions GP LLC,
its Manager       By: /s/ Joshua D. Morris   Name: Joshua D. Morris   Title:
Manager

 



 

 